 

Soccer99

 

Exhibit 10.57

[g201611231717482813845.jpg]

 

CONTRATO DE ARRENDAMIENTO quecelebran por una parte, INDUSTRIAS ASOCIADAS
MAQUILADORAS, S.A. DE C.V.,representada en este acto por el Sr. Eduardo Mendoza
Larios, en lo sucesivo referido como el “ARRENDADOR”, y SUNBANK DE MEXICO, S. de
R.L. de C.V., representada en este acto por el Sr. Robert David George, en lo
sucesivo referido como el “ARRENDATARIO” con la comparecencia y consentimiento
de ESTERL1NE TECHNOLOGIES CORPORATION, en lo sucesivo referido como el
“GARANTE”, y que formalizan al tenor de las siguientes DECLARACIONES y
CLAUSULAS:

 

LEASE AGREEMENT entered into by and between INDUSTRIAS ASOCIADAS MAQUILADORAS,
S.A. DE C.V., herein represented by Mr. Eduardo Mendoza Larios, hereinafter
referred to as “LESSOR”, and SUNBANK DE MEXICO, S. de R.L. de C.V., herein
represented by Mr.Robert David George hereinafter referred to as “LESSEE”, with
the presence and consent of ESTERLINE TECHNOLOGIES CORPORATION, hereinafter
referred to as the “GUARANTOR”, that is formalized pursuant to the following
RECITALS and CLAUSES.

 

 

 

DECLARACIONES

 

RECITALS

 

 

 

Declara en este acto el ARRENDADOR por conducto de su represente legal, el seńor
Eduardo Mendoza Larios:

 

LESSOR hereby declares by means of its Legal Representative, Mr. Eduardo Mendoza
Larios that:

 

 

 

I. Que su representada es una Sociedad Mercantil organizada y existente conforme
a la Ley General de Sociedades Mercantiles, según acta constitutiva que consta
en Escritura Pública número 13602, volumen 268, pasada ante la fe del Licenciado
Macedonio E. Gutirrèz, entonces Notario Público Número Uno para la Ciudad de
Mexicali, Baja Califomia, el 8 de agosto de 1955; la cual fue posteriormente
modificada para cambiar la denominaciȯn de la empresa a Industrias Asociadas
Maquiladoras S.A. de C.V., según Escritura Pública No. 229,855 del volumen 8945,
protocolizada ante la fe del Lic. Francisco Lozano Noriega, Notario Público
número Diez para la Ciudad de Mexico, Distrito Federal e inscrita bajo partida
número 6077 de fecha 30 de septiembre de 1987 en la secciȯn de Comercio del
Registro Público de la Propiedad y de Comercio en la Ciudad de Mexicali, Baja
California, teniendo como objeto social, entre otros, el desarrollo y operaciȯn
de Parques Industriales, en razón de lo cual opera, entre otros, el conocido
como Parque Industrial Valle Bonito, ubicado en la Ciudad de Tijuana, Baja
Califomia, documento que, marcado como Anexo “A1”, se agrega al presente
Contrato como parte del mismo.

 

I. It is a company organized and existing under Mexican General Corporations
Law, as per Charter of Incorporation evidenced in Public Instrument No. 13602,
Volume 268, executed before Attorney Macedonio E. Gutierrez, Notary Public No. 1
in Mexicali, Baja Califomia, on August 8, 1955, which was thereafter amended to
change the company’s name to Industrias Asociadas Maquiladoras, S.A de C.V.
according to Public Instrument No. 229,855, volume 8945, executed before
Attorney Francisco Lozano Noriega, Notary Public No. Ten in Mexico City, Federal
District, registered under log entry number 6077, on September 30, 1987 in the
Commerce Section of the Public Registry of Property and Commerce in the City of
Mexicali, Baja Califomia, having as its corporate purpose, among others, the
development and operation of Industrial Parks, by virtue of which it operates
among others, the one known as Parque Industrial Valle Bonito, located in the
City of Tijuana, Baja Califomia, Mexico, document attached herein as Exhibit
“A1” and made a part hereof.

 

 

 

II. Que su representante legal, el señor Eduardo Mendoza Larios, tiene capacidad
legal suficiente para actuar en su nombre y representación y obligarle en
tèrminos del presente Contrato, según consta en Escritura Pública número
113,204, volumen 2799, de fecha 5 de julio del 2007, pasada ante la fe del
Licenciado Luis Alfonso Vidales Moreno, Notario Público número 5 en la Ciudad de
Mexicali, Baja Califomia, Mèxico, documento que marcado como Anexo “A2”, se
agrega al presente como parte del mismo.

 

II. Its Legal Representative, Mr. Eduardo Mendoza Larios has sufficient legal
capacity to act on its name and representation and to bind it in terms of this
Agreement, as evidenced in Public Instrument No. 113,204, volume 2799, dated
July 5, 2007, executed before Attorney Luis Alfonso Vidales Moreno, Notary
Public No. 5 in the city of Mexicali, Baja California, Mexico, document attached
herein as Exhibit “A2” and made a part hereof.

 

[g201611231717483333846.jpg]

 

 

1

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

 

III. Que es dueñio y puede disponer libremente de una porciόn de terreno,
identificado como Lote 4, Manzana 121 en el Parque Industrial Valle Bonito en la
ciudad de Tijuana, Baja California, México, con una superficie total de
23,655.829 m2 (Veintitrés mil seiscientos cincuenta y cinco 82/100 metros
cuadrados), equivalentes a 254,628.98 pies cuadrados, (en lo sucesivo la
“Superficie de Terreno”) y de las mejoras construidas en el mismo y que se
detallarán más adelante en el presente, incluyendo pero no limitado al edificio
modular ahi ubicado al que se identifica como “Edificio Duna” (en lo sucesivo
referido como el “Edificio Duna”) con una “Superficie Arrendable” total de
129,165.00 (Ciento veintinueve mil ciento sesenta y cinco) Pies Cuadrados, el
cual se compone de las siguientes secciones: Mόdulo 1 (en lo sucesivo el “Modulo
1”) con una superficie de 34,444.00 pies cuadrados, Mόdulo 2 (en lo sucesivo el
“Modulo 2”) con una superficie de 34,444.00 pies cuadrados, Mόdulo 3 (en lo
sucesivo el “Mόdulo 3”) con una superficie de 34,444.00 pies cuadrados y Mόdulo
4 (en lo sucesivo el “Mόdulo 4”) con una superficie de 25,833.00 pies cuadrados;

 

III. It is owner and may freely dispose of a portion of land, described as Lot
4, Block 121, at Valle Bonito Industrial Park in the city of Tijuana, Baja
California, Mexico, with a total surface of 23,655.829 m2 (twenty three thousand
six hundred and fifty five 82/100 square meters), equivalent to 254,628.98
square feet, (hereinafter referred to as the “Land Surface”) and of the
improvements therein constructed as detailed hereinafter in the present
document, including but not limited to the building therein located, which is
identified as “Duna Building” (hereinafter referred to as the “Duna Building”)
with a “Leasable Area” of 129,165.00 (One hundred twenty nine thousand one
hundred sixty five) square feet, which is composed by the following sections:
Module 1 (hereinafter referred to as “Module 1”) with a leasable area of
34,444.00 square feet, Module 2 (hereinafter referred to as “Module 2”) with a
leasable area of 34,444.00 square feet, Module 3 (hereinafter referred to as
“Module 3”) with a leasable area of 34,444.00 square feet and Module 4
(hereinafter referred to as “Module 4”) with a leasable area of 25,833.00 square
feet;

 

 

 

El área sujeta a este Contrato de Arrendamiento corresponde a la “Superficie
Arrendable” total es decir al “Edificio Duna” completo con todas y cada una de
sus secciones. Para efectos de este contrato, el término “Propiedad Arrendada”,
será entendido como: la parte proporcional de la “Superficie Arrendable” bajo
posesiόn del ARRENDATARIO que el mismo vaya ocupando hasta el momento de la
total ocupaciόn del Edificio Duna, según el programa de ampliaciόn y ocupaciόn
que más adelante han acordado las partes y que a la fecha de inicio de este
arrendamiento corresponde al Mόdulo 1 del Edificio Duna con una superficie
arrendable de 34,444.00 (treinta y cuatro mil cuatrocientos cuarenta y cuatro)
Pies Cuadrados,

 

The area subject to this Lease Agreement corresponds to the total “Leasable
Area” that is to say the whole Duna Building with all its sections. For the
purposes of this agreement the term “Leased Property”, will be understood as the
proportional part of the Leasable Area under LESSEE’s possession as it happens
to be occupied and up to the moment of total occupation of the Duna Building,
according to the expansion and occupation program agreed ahead by the parties
and that at the commencement date of this lease corresponds to the “Module 1” of
the Duna Building which has a leasable area of 34,444.00 (thirty four thousand
four hundred forty-four) Square Feet.

 

 

 

IV. El domicilio en el que tiene el principal asiento de sus operaciones es el
ubicado en Kilόmetro 10.5 de la Carretera a San Luis Rio Colorado, en Mexicali,
Baja California, México y que su Registro Federal de Contribuyentes es IAM
870622 MF4.

 

IV. The address at which it has its principal place of business is located at
Kilometer 10.5 of highway to San Luis Rio Colorado, in Mexicali, Baja
California, Mexico, and its Federal Taxpayers’ Registry number is IAM 870622
MF4.

 

 

 

V. Que es su intenciόn dar en arrendamiento la Propiedad Arrendada al
ARRENDATARIO, de acuerdo a los términos y condiciones de este Contrato.

 

V. It is its intent to lease the Leased Property to LESSEE, pursuant to the
terms and conditions of this Agreement.

 

 

 

Declara en este acto el ARRENDATARIO, por conducto de su representante legal:

 

LESSEE hereby declares by means of its Legal Representative:

 

 

 

 

[g201611231717483333846.jpg]

 

 

2

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

VI. Que acredita su legal existencia como Sociedad Mercantil, con la Escritura
Pública de fecha 8 de febrero de 2002, número 45,821, del volumen 1,375,
protocolizada ante la fe del Lic. Ricardo del Monte Núñez, Notario Público
Número Ocho para la Ciudad de Tijuana, Baja California, México, cuya copia se
agrega al presente marcada como Anexo “B”, para formar parte

integrante del mismo.

 

VI. That it evidences the legal existence as a Mercantile Corporation as per
Public Instrument dated February 8, 2002, Number 45,821, volume 1,375, executed
before Attorney Ricardo del Monte Núñez, Notary Public Number Eight in the city
of Tijuana, Baja California, Mexico, a copy of which is attached herein as
Exhibit “B” and made a part hereof.

 

 

 

VII. Que acredita la capacidad legal de su representante legal para comparecer a
la firma del presente con facultades suficientes, mismas que no le han sido
revocadas o de manera alguna modificadas, con la Escritura Pública de fecha 3 de
noviembre de 2014, número 29,746, del volumen 509, protocolizada ante la fe del
Lic. Xavier Ibáñez Aldana, Notario Público Número Uno para la Ciudad de Tijuana,
Baja California, México, cuya copia se agrega al presente marcada como Anexo
“B-1”, para formar parte integrante del mismo.

 

VII. That it evidences the legal capacity of LESSEE’S Representative to appear
on its behalf with sufficient authority, same which has not been revoked or in
any manner modified, with Public Instrument dated November 3, 2014, Number
29,746, volume 509, executed before Attorney Xavier Ibáñez Aldana, Notary Public
Number One in the city of Tijuana, Baja California, Mexico, a copy of which is
attached herein as Exhibit “B-1” and made a part hereof.

 

 

 

VIII. El domicilio en el que tiene el principal asiento de sus operaciones es
Blvd. Insurgentes 19208-3, Col. Cerro Colorado, Tijuana, Baja California, C.P.
22223, Mexico, precisamente el de la Propiedad Arrendada, y que el Registro
Federal de Contribuyentes del ARRENDATARIO es: SME020208GXA.

 

VIII. The address at which it has its principal place of business is Blvd.
Insurgentes 19208-3, Col. Cerro Colorado, Tijuana, Baja California, C.P. 22223,
Mexico, and LESSEE’S Federal Taxpayers Registry number is: SME020208GXA.

 

 

 

IX. Que es su intención arrendar del ARRENDADOR la Propiedad Arrendada que se
describe en la Declaración III, de acuerdo a los términos y condiciones de este
Contrato.

 

IX. It is LESSEE’S intent to lease from LESSOR the Leased Property described in
Recital III, pursuant to the terms and conditions of this Agreement.

 

 

 

De acuerdo a lo anterior las partes otorgan las siguientes:

 

Pursuant to the above the parties agree as follows:

 

 

 

CLÁUSULAS

 

CLAUSES

 

 

 

I. OBJETO DE ESTE CONTRATO

 

I. SCOPE OF LEASE AGREEMENT.

 

 

 

A. En los términos y condiciones que se establecen más adelante, el objeto del
presente Contrato es el siguiente: El ARRENDADOR da en arrendamiento al
ARRENDATARIO y el ARRENDATARIO toma en arrendamiento del ARRENDADOR la Propiedad
Arrendada descrita en la Declaración III del presents misma que en este acto se
tiene por reproducida como si a la letra se insertare y que para mayor
referencia se ilustra en el documento que marcado como Anexo “C”, y firmado de
aceptación por las partes se agrega al presente formando parte integrants del
mismo, con el fin de realizar en el mismo, exclusivamente las actividades
industrials consistentes en la manufactura y ensamble de componentes
electrónicos, inyección plástica, planchado de acero, maquinado y cualesquier
otra actividad de manufactura o ensamble permitida conforme a la Legislación
Aplicable.

 

A. On the terms and conditions set forth hereinafter, the scope of this Lease
Agreement is as follows: LESSOR hereby leases to LESSEE, and LESSEE hereby
leases from LESSOR the Leased Property as described in Recital III above, same
which is hereby considered reproduced as if literally inserted and that for
further reference is detailed in the document marked as Exhibit “C”, and that
accepted and signed by the parties, is attached hereto and made a part hereof,
for the purpose of performing the manufacture and assembly of electronic
components, plastic injection molding, steel plating, machining and any other
manufacturing or assembly activity permitted in accordance with Applicable Law.

 

 

 

De conformidad con el siguiente programa de ampliación y ocupación forzoso para
el ARRENDATARIO, al inicio del presente arrendamiento, el ARRENDATARIO toma en
arrendamiento el Módulo 1 del Edificio Duna con una superficie de 34,444.00
(treinta y cuatro mil cuatrocientos cuarenta y cuatro) Pies Cuadrados.

 

According to the following expansion and obligatory occupation program for
LESSEE, at the commencement of this Agreement, LESSEE leases the Module 1 of the
Duna Building with an Area of 34,444.00 (thirty four thousand four hundred
forty-four) Square Feet.

 

 

 

 

[g201611231717483333846.jpg]

 

 

3

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

A partir del inicio antes deschto, la Propiedad Arrendada será ampliada
sucesivamente mediante la adición de los módulos restantes del Edificio Duna,
según se detalla a continuación:

 

As from the starting point described above, the Leased Property shall be
successively expanded by adding the remaining modules of the Duna Building as
follows:

 

 

 

El Módulo 2 con una superficie de 34,444.00 pies cuadrados se integrará a la
Propiedad Arrendada a partir del día primero de octubre de 2016.

 

The Module 2 with an area of 34,444.00 square feet will be integrated into
Leased Property as from October 1, 2016.

 

 

 

El Módulo 3 con una superficie de 34,444.00 pies cuadrados se integrará a la
Propiedad Arrendada a partir del día primero de octubre de 2017.

 

The Module 3 with an area of 34,444.00 square feet will be integrated into
Leased Property as from October 1, 2017.

 

 

 

El Módulo 4 con una superficie de 25,833.00 pies cuadrados se integrará a la
Propiedad Arrendada a partir del día primero de octubre de 2018.

 

The Module 4 with an area of 25,833.00 square feet will be integrated into
Leased Property as from October 1, 2018.

 

 

 

En las fechas previstas, las partes levantarán un acta firmada por sus
representantes legales en la que se hará constar la entrega de la posesión de
cada uno de los módulos, con independencia de la anterior formalidad, la
superficie de cada uno de los módulos referidos, empezará a generar rentas de
forma automática en la fecha indicada para cada uno de ellos, sin importar que
no se llegue a levantar la referida acta circunstanciada o que el ARRENDATARIO
por causas diversas no imputables al ARRENDADOR, no llegaré a tomar posesión de
cada uno de estos módulos.

 

On the scheduled dates, the parties will record a minute signed by their legal
representatives which will attest the delivery of the possession of each one of
the modules, notwithstanding the foregoing formality, the area of each one of
the referred modules, will begin to generate rents automatically on the date
indicated for each of them, notwithstanding that the referred minutes are not
signed by LESSEE or that LESSEE does not take possession of the Modules for
reasons that are not attributable to LESSOR.

 

 

 

El ARRENDATARIO en este acto otorga su consentimiento para el efecto de que el
ARRENDADOR disponga libremente de los módulos restantes del Edificio Duna
previamente y hasta el momenta en que estos deban ser ocupados por el
ARRENDATARIO, separando la operación de ambas empresas con una pared divisoria y
siendo responsabilidad del ARRENDADOR liberarlos en tiempo y forma y entregarlos
en las condiciones acordadas con el ARRENDATARIO en caso de uso u ocupación
diversa.

 

LESSEE hereby consents for LESSOR to freely dispose of the remaining modules of
the Duna Building prior and up to the moment when these will be occupied by
LESSEE, separating he operation of both companies with a dividing wall and being
LESSOR’s responsibility to vacate them in a timely form and manner and to
deliver them in the conditions agreed with LESSEE in case of giving them a
diverse use or occupation.

 

 

 

Las partes acuerdan que la incorporación a la Propiedad Arrendada de los módulos
aquí referidos, podrá llevarse a cabo de manera anticipada a la de las fechas
previstas, previa solicitud por escrito del ARRENDATARIO al ARRENDADOR:

 

The parties agree that the incorporation to the Leased Property of the modules
referenced herein, may take place with anticipation to the dates provided, prior
written request by LESSEE to LESSOR:

 

 

 

a) Con al menos 6 meses de anticipación a la fecha en la que pretenda entrar en
posesión del módulo que corresponda en caso de que el módulo referido se
encuentre ocupado por algún arrendatario temporal del ARRENDADOR.

 

a) With at least 6 months of anticipation to the date on which it intends to
take possession of the corresponding module a module in case such module is
occupied by a temporary tenant of LESSOR’s.

 

 

 

b) Con al menos 30 días de anticipación a la fecha en la que pretenda entrar en
posesión del módulo que corresponda, en caso de que dicho modulo se encuentre
disponible y desocupado.

 

b) With at least 30 days of anticipation to the date on which it intends to take
possession of the corresponding module if such module if vacant and unoccupied.

 



 

[g201611231717483333846.jpg]

 

 

4

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

Las partes deberán de celebrar un convenio modificatorio a este Contrato de
Arrendamiento, en el que se acuerde la adición de cada módulo a la Propiedad
Arrendada en fecha diversa a la aquí pactada, acordando las partes que de
agregar el ARRENDATARIO anticipadamente a la Propiedad Arrendada el último
módulo con el cual se ocupe la totalidad del Edificio Duna, se modifica
automáticamente el Término de Arrendamiento a efecto de que concluya al
transcurso de los 10 años forzosos y completos de arrendamiento, contados a
partir de la toma de posesión del último módulo con el cual se ocupe el Edificio
Duna de forma completa.

 

The parties shall celebrate an addendum to this Lease Agreement, which will
agree the addition of each module to the Leased Property in a different date to
the ones provided herein, agreeing the parties that in the event of an
accelerated addition by LESSEE of the last module to occupy the whole Duna
Building, the Lease Term will be automatically modified to the effect that the
Lease Agreement will conclude at the end of the mandatory 10 (ten) years of
lease counted as from the possession of the last module to occupy the whole Duna
Building.

 

 

 

B. Derecho del Tanto. El ARRENDATARIO tendrá el Derecho del Tanto para el
arrendamiento de las construcciones ubicadas en los inmuebles señalados en el
Anexo “C2” del presente Contrato de Arrendamiento, precisando que dicho derecho
del tanto se tendrá en segundo grado respecto de las construcciones que se
puedan llevar a cabo en el inmueble identificado con el número “2”, debido a que
se otorgó un derecho al tanto en primer grado a una tercera parte con
anterioridad a la firma del presente contrato. Respecto al inmueble marcado con
el número “1”, el derecho al tanto será en primer grado.

 

B. Right of First Refusal, LESSEE will have the right of first refusal to lease
the constructions found in the lots detailed in Exhibit “C2” of this contract,
stating that such right of first refusal will be granted in a second order
regarding the constructions that can be made in the lot identified with the
number “2”, due to the fact that a right of first refusal was granted to a third
party before the signature of this agreement. With respect to the lot identified
with the number “1”, the right of first refusal will be in first order.

 

 

 

En virtud de lo anterior las Partes acuerdan expresamente que durante el término
inicial o sus prórrogas, en caso de que el ARRENDADOR reciba una oferta de algún
tercero para rentar construcciones en los inmuebles referidos, el ARRENDADOR
notificará inmediatamente por escrito al ARRENDATARIO, quien gozará de un
periodo de 30 (treinta) dias naturales a efecto de ejercer su derecho del tanto
para arrendar dicha construcción en las mismas condiciones generales
establecidos en este Contrato, excepto del término de arrendamiento y la renta
base que será negociada en dicho momento por las partes. Transcurrido dicho
término sin que el ARRENDATARIO notifique por escrito su intención de ejercer su
derecho del tanto, el ARRENDADOR estará facultado para disponer del inmueble
respectivo de forma permanente y sin necesidad de volver a notificar al
ARRENDATARIO.

 

As consequence the parties expressly agree that during the Initial Term or
during its extensions, in case LESSOR receives an offer from a third party to
rent on of such constructions, LESSOR shall immediately notify LESSEE in
writing, who will enjoy of a period of 30 (Thirty) calendar days in order to
exercise its right of first refusal to lease such construction under the same
general conditions established in this contract except of the lease term and the
base rent, that shall be negotiated in such moment by the parties. Passed such
period of time without LESSEE’s written notification expressing its intention to
exercise its right of first refusal, LESSOR will be authorized to freely dispose
of such property permanently and without the need to notify LESSEE again.

 

 

 

II. CONSTRUCCIONES O MODIFICACIONES A LAS MEJORAS DEL ARRENDADOR.

 

II. CONSTRUCTIONS OR MODIFICATIONS TO IMPROVEMENTS BY LESSOR.

 

 

 

 

[g201611231717483333846.jpg]

 

 

5

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

A. EI ARRENDADOR a su costa ha construido, en la Superficie de Terreno, en
cumplimiento de toda la normatividad aplicable, incluyendo pero no limitada a la
de Salubridad e Higiene y al Reglamento del Parque Industrial, cuya copia
firmada por las partes se agrega al presente como Anexo “D”, las mejoras a que
se refiere la Declaracion III; La Propiedad Arrendada contará una serie de
“Mejoras”, entendiendose como tales a las Instalaciones estructurales o de
maquinaria, enseres, mobiliario e instrumentos disponibles dentro o fuera del
Edificio Duna, entre las cuales serán proporcionadas por el ARRENDADOR (“Mejoras
del ARRENDADOR”) las que se especifican en el Anexo “E” que firmado de
aceptacion por las

partes se anexa al presente contrato formando parte del mismo.

 

A. LESSOR at LESSOR’s own cost and expense has constructed in the Land Surface,
in compliance with all applicable regulations, including but not limited to
Health and Hygiene and with the Industrial Park Regulations, a copy of which,
signed by the parties is attached hereto as Exhibit “D”, the improvements
referred to in Recital III;. The Leased Property will feature a series of
“Improvements”, to be understood as the structural installations, machinery,
appliances, furniture and instruments available inside or outside the Duna
Building, among which will be provided by LESSOR (“LESSOR’s Improvements”) the
specified in Exhibit “E”, that duly accepted and executed by the parties is
attached hereto and made a part hereof.

 

 

 

B. En caso de que el ARRENDATARIO requiera que el ARRENDADOR lleve a cabo
cualesquier construcción o mejoras fuera de las definidas como las Mejoras del
ARRENDADOR en la Propiedad Arrendada, dichas mejoras serán negociadas caso por
caso y sujetas a un Contrato de Construcción adicional, mismo que se agregara al
presente bajo el Anexo consecutivo correspondiente y para efectos del presente
se denominarán las “Mejoras Contractuales”.

 

B. In the event that LESSEE requires LESSOR to perform any construction or
improvements beyond the scope of LESSOR’s Improvements upon, such Improvements
will be negotiated on a case by case basis and subject to a separate
Construction Agreement, Which will be added to this Agreement to form part
hereof, and which shall be identified with the corresponding Exhibit number and
for purposes of this Agreement shall be identified as Contractual Improvements.

 

 

 

C.Las Mejoras Contractuales, o cualquier mejora autorizada por el ARRENDADOR,
que incremente la superficie rentable dentro de la Propiedad Arrendada, es
decir, que aumente la superficie utilizable dentro de la Propiedad Arrendada,
cualquiera que sea su naturaleza, incluyendo pero no limitado a mezzanine,
cafeteria, ampliacion de oficinas, almacenes, laboratorios, cuartos de máquinas,
planta de producción y espacio de estacionamiento en adicion al espacio de
estacionamiento asignado a la Propiedad Arrendada definida inicialmente, será
considerada por las partes como superficie rentable, y por consiguiente como
parte de la Propiedad Arrendada bajo este Contrato, por lo cual el valor de
renta de la misma sera negociado oportunamente por el ARRENDADOR y el
ARRENDATARIO, considerando la superficie, su naturaleza, materiales de
construccion y acabados de la misma segun su destino. En cualquier caso, las
anteriores precisiones y cualesquier otras necesarias acordarán por escrito que,
firmado por las partes se agregará al presente bajo el Anexo consecutivo
correspondiente.

 

C. The Contractual Improvements, or any improvement authorized by LESSOR that
increases the leasable area within the Leased Property, meaning those ones that
increase the usable area within the Leased Property, whatever its nature,
Including but not limited to a mezzanine, cafeteria, expansion of offices,
warehouses, lab rooms, machinery rooms, production floor; and parking space in
addition to that parking space allocated within the initially defined Leased
Property, will be considered by the parties as leasable area, and thus part of
the Leased Property under this Agreement, for which rent value will be timely
negotiated by LESSOR and LESSEE, considering the surface, its nature,
construction materials and furnishings of the same, considering its purpose. In
any event, all such precisions and others necessary shall be agreed to by means
of a written document that, executed by the parties shall be attached hereto as
the corresponding consecutive Exhibit to this Agreement to form part hereof.

 

 

 

D. Mejoras del Arrendatario. Cualquier otra mejora autorizada por el ARRENDADOR
y que no sea Mejora Contractual según se identifica en el presente, será
regulada por los lineamientos aplicables en cada caso, según se requiere y
contiene en el Reglamento del Parque Industrial.

 

D. Tenant Improvements, Any other improvements authorized by LESSOR and that are
not Contractual Improvements as identified herein, shall be governed by the
guidelines applicable for each case, as required and contained in the Industrial
Park Regulations.

 

E. Cualquier otra mejora adicional realizada tanto por el ARRENDADOR como por el
ARRENDATARIO, deberá cumplir con las leyes, reglamentos y decretos Federales,
Estatales y Municipales en materia de construcción y cualquier mandato aplicable
al ARRENDATARIO.

 

E. Any additional improvement executed either by LESSOR and/or LESSEE shall
comply with all Federal, State and Municipal laws, regulations and ordinances,
regarding construction and any applicable ordinances of LESSEE.

 

 

 

 

F. El ARRENDADOR se reserva el derecho a utilizar los techos de la Propiedad
Arrendada para alojar instalaciones y/o estructuras tales como antenas, paneles
solares o estructuras de otro tipo; mismas que en ningún caso interferirán con
las actividades y la operatividad del ARRENDATARIO, ni pondrán en riesgo los
bienes, empleados, agentes, comisionistas, invitados o contratistas del
ARRENDATARIO.

 

F. LESSOR reserves itself the right to use the roofs of the Leased Property to
accommodate facilities and/or structures such as antennas, solar panels or other
structures; same which in no case will interfere with the activities and the
operation of the LESSEE, nor will put at risk the goods, employees, agents,
commissioners, guests or contractors of the LESSEE.

 

 

 

 

[g201611231717483333846.jpg]

 

 

6

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

G. Las partes acuerdan que atendiendo a los requerimientos y necesidades
especificas del ARRENDATARIO, el ARRENDADOR concede en este acto al ARRENDATARIO
la disponibilidad de un presupuesto hasta por la cantidad máxima de
$1’000,000.00 Dólares (Un millón 00/100 de Dólares, Moneda de Curso Legal en los
Estados Unidos de América), mas el Impuesto al Valor Agregado, para el
financiamiento de Mejoras Adicionales a la Propiedad Arrendada (“Mejoras
Adicionales del ARRENDADOR”), mismo que podrá ser utilizado o no utilizado por
el ARRENDATARIO, total o parcialmente según sus necesidades. Este presupuesto se
podrá utilizar en cualquier momento por el ARRENDATARIO a partir de la firma del
Arrendamiento hasta el 1 de octubre de 2018 (arrendamiento del Cuarto Módulo).

 

G. The parties agree that according to the requirements and specific needs of
LESSEE LESSOR grants in this act to LESSEE the availability of a financing
budget of up to the\ maximum amount of US $1’000,000.00 Dollars (One million
00/100 Dollars, Legal Currency of the United States of America), plus the
corresponding Value Added Tax, for the financing of Additional Improvements to
the Leased Property (hereinafter “LESSOR’s Additional Improvements”), same
budget that can be used or not be used by LESSEE, totally or partially according
to its needs. This budget may be used at any time by LESSEE from the execution
of the Lease until October 1, 2018 (lease of the Fourth Module).

 

 

 

Dichas Mejoras Adicionales del ARRENDADOR serán exclusivamente mejoras a la
Propiedad Arrendada y no mejoras para la producción o procesos del ARRENDATARIO,
por ello estarán limitadas a oficinas administrativas, cafeteria, baños de
producción, alumbrado en almacén, luces en muelles, o mejoras similares para
beneficio de la Propiedad Arrendada y mismas que en ningún momento pasarán a
propiedad del ARRENDATARIO.

 

Said LESSOR’S Additional Improvements will be exclusively improvements to the
Leased Property and not improvements for the production or processes of LESSEE,
therefore will be limited to Administrative offices, cafeteria, production
restrooms, warehouse lighting, lights on docks or any similar improvement for
the benefit of the Leased Property, same that shall in no case, become the
property of LESSEE.

 

Ambas partes acordarán por escrito, qué mejoras serán construidas en la
Propiedad Arrendada, asi como el precio de los trabajos a ejecutarse, todo
dentro del presupuesto de $1’000,000.00 Dólares (Un millón 00/100 de Dólares,
Moneda de Curso Legal en los Estados Unidos de América) señalado anteriormente.
El ARRENDADOR realizará la contratación de las labores de ejecución de las
mejoras, lo cual por lo que respecta a las mejoras diversas al Sistema Contra
Incendios del edificio, asi como a la Subestación Eléctrica y al Sistema de Aire
Acondicionado del primer módulo a ocupar que fueron requeridos por el
ARRENDATARIO, se realizará previa validación del ARRENDATARIO de las propuestas
que le presente el ARRENDADOR haciendo uso de su padrón de contratistas y
proveedores, siempre que estas sean competitivas en costo, calidad y tiempos de
entrega; Si el ARRENDATARIO no estuviese conforme con las propuestas presentadas
podrá optar por elegir a contratista de su elección, caso en el que el
ARRENDATARIO deberá vigilar la calidad de las mejoras asi como llevar a cabo las
reclamaciones de garantias que resulten necesarias, aspectos de dichas mejoras
que en ese caso no serian responsabilidad del ARRENDADOR. Al concluirse la obra,
el ARRENDADOR deberá solicitar y obtener del ARRENDATARIO una certificación de
terminación de obra. Concluida la vida úitil de las Mejoras Adicionales del
ARRENDADOR, el ARRENDATARIO podrá optar por solicitar al ARRENDADOR
financiamiento para el reemplazo de las mismas o por reempiazarlas con recursos
propios.

 

Both parties will agree in writing, which improvements will be constructed on
the Leased Property, as well as the price of the works to be executed, all
within the US $1’000,000.00 Dollars (One million 00/100 Dollars, Legal Currency
of the United States of America) budget referred to above. LESSOR will conduct
the contracting of the works for execution of the improvements, in the
understanding that, with respect to improvements other than the Fire Deterrent
System for the building, as well as the Electrical Substation and the Air
Conditioning System for the first module to be occupied, will be executed with
the prior validation from LESSEE of the proposals presented by LESSOR making use
of its database of contractors and suppliers, as long as these are competitive
in cost, quality and delivery times. If LESSEE does not agree with the proposals
presented, LESSEE shall be able to select a contractor of its choosing, in which
case LESSEE shall inspect the quality of the improvements and also make any
claim of warranties that might be needed. Upon completion of the work, LESSOR
must request and obtain an acknowledgement of successful completion from LESSEE.
Once the life span of the LESSOR’s Additional Improvements has ended, LESSEE may
choose to request LESSOR financing for to replace such improvements or to
replace them with its own resources.

 

 

 

 

[g201611231717483333846.jpg]

 

 

7

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

Las Mejoras Adicionales del ARRENDADOR no podrán exceder en valor al presupuesto
señalado anteriormente y serán pagadas al ARRENDADOR por el ARRENDATARIO en
amortizaciones mensuales pagaderas junto con la Renta Base, mismas que serán
calculadas para ser cubiertas en 10 (diez) años, agregando un costo por
financiamiento del 8% (ocho por ciento anual) de interés anual (en lo sucesivo
referidos conjuntamente como los “Gastos de Mejoras del ARRENDADOR”) conforme se
describe en el Anexo “F”. El ARRENDADOR conviene que el ARRENDATARIO llevará a
cabo una revisión final de las especificaciones para los sistemas de aire
acondicionado y electricidad identificados en el Anexo F para determinar si
llenan los requisitos del ARRENDATARIO. Si, con base en esta revisión, el
ARRENDATARIO solicita una modificación a dichas especificaciones que afecte el
costo y/o tiempo de entrega y, tanto el ARRENDADOR como el ARRENDATARIO, están
de acuerdo con tales cambios, entonces firmarán un adenda respecto al Anexo F y
la Renta Adicional será modificada de conformidad.

 

The LESSOR’S Additional Improvements shall not exceed in value the budget
defined above and will be paid to LESSOR by LESSEE in monthly installments along
with the Base Rent, same to shall be calculated to be paid in 10 (Ten) years,
and adding a financing cost of 8% (eight percent) of annual interest,
(hereinafter collectively referred to as the “LESSOR’s Improvements Expense”) as
described in Exhibit “F”. LESSOR agrees that LESSEE will conduct a final review
of the specifications for air-conditioning and electrical work identified in
Exhibit “F” in order to determine if they suit LESSEE’s needs. If, based on such
review, LESSEE requests changes in the specifications that affect the cost
and/or completion timeline, and LESSOR and LESSEE mutually agree to such
changes, then an addendum to Exhibit F will be executed by the parties and the
Additional Rent shall be modified accordingly.

 

Los Gastos de Mejoras del ARRENDADOR serán pagados en 120 (Ciento veinte)
amortizaciones que deberán ser cubiertas por el ARRENDATARIO al ARRENDADOR en
calidad de Renta Adicional por Mejoras (la “Renta Adicional”) mensualmente
durante el Término Inicial, junto con la Renta Base, por la cantidad que se
determine en el addendum correspondiente. La Renta Adicional no estará sujeta a
actualización anual según se detalla en la Cláusula IV, aunque si estará sujetaa
las mismas penalidades por pago tardío que la Renta Base.

 

The LESSOR’s Improvements Expense will be covered in 120 (One hundred and
twenty) amortizations, therefore LESSEE shall to pay to LESSOR an Additional
Rent for Improvements (the “Additional Rent”) on a monthly basis during the
Initial Term, together with the Base Rent for the amount determined in the
corresponding addendum. The Additional Rent will be not subject to the annual
increase detailed in Clause IV, but it will be subject to the same late payment
fees established for the Base Rent.

 

 

 

En el suceso de que el ARRENDATARIO ejercite su derecho de prorrogar el término
de arrendamiento por un periodo que exceda al necesario para cubrir los Gastos
de Mejoras del ARRENDADOR, el ARRENDATARIO ya no deberá de continuar pagando la
Renta Adicional, regresando únicamente al pago de la Renta Base por el resto del
Término de Arrendamiento.

 

In the event that LESSEE exercises its right to extend the Lease Term for a
period that exceeds the necessary term to cover the LESSOR’s Improvements
Expense, LESSEE will no longer continue paying the Additional Rent, returning to
the payment of only the Base Rent for the rest of the Lease Term.

 

 

 

En caso de que este Contrato de Arrendamiento sea concluido antes de que el
ARRENDADOR haya cubierto los Gastos de Mejoras del ARRENDADOR, el ARRENDATARIO
pagará al ARRENDADOR el importe no-recuperado (Calculado de restar a las 120
amortizaciones de por los Gastos de Mejoras del ARRENDADOR el número de
amortizaciones pagadas como Renta Adicional hasta la fecha de terminación) junto
con la última renta mensual pagadera, sin necesidad de requerimiento formal
alguno.

 

In the event this Lease Agreement is terminated before LESSOR has fully covered
the LESSOR’s Improvement Expense, LESSEE shall pay LESSOR the un-recouped amount
(Calculated by deducting from the 120 amortizations of the LESSOR’s Improvement
Expense the number of amortizations paid as Additional Rent as of the
termination date) along with its last payment of monthly rent, without the need
of special request.

 

 

 

 

[g201611231717483333846.jpg]

 

 

8

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

H. Adicionalmente a lo establecido en la letra que antecede, el ARRENDADOR ha
concedido al ARRENDATARIO la cantidad de $200,000.00 Dólares (Doscientos mil
Dólares, Moneda de Curso Legal en los Estados Unidos de América) para el
exclusive fin de mejoramiento del sistema contra incendios del edificio; la
cantidad excedente del costo del sistema contra incendios será aportada por el
ARRENDADOR y pagada por el ARRENDATARIO mediante una Renta Adicional que será
calculada, cubierta y sancionada bajo las mismas reglas previstas en la sección
anterior de esta Cláusula respecto a los Gastos de Mejoras del ARRENDADOR.

 

H. Additionally to what was granted in the previous letter, LESSOR has granted
LESSEE the amount of $200,000.00 Dollars (two hundred thousand Dollars, Legal
Currency of the United States of America) for the exclusive purpose of improving
the Fire Deterrent System of the building; the exceeding amount of the cost of
the Fire Deterrent System will be paid by LESSOR and paid by LESSEE as an
Additional Rent that will be calculated, covered and sanctioned under the rules
provided in the previous section of this Clause regarding the LESSOR’s
Improvement Expense.

 

 

 

El ARRENDATARIO será responsable del mantenimiento del Sistema Contra Incendios,
debiendo mantener una bitácora de mantenimiento a disposición del ARRENDADOR
incluyendo comprobantes de haber realizado el mantenimiento del mismo en la
forma y periodicidad necesaria conforme al proveedor y las garantías del
sistema.

 

LESSEE will be responsible of the maintenance of the Fire Deterrent System,
having to keep a maintenance log at LESSOR’s disposition, including evidence of
having executed its maintenance in the form and regularity necessary according
to its supplier and the warranties of the system.

 

III.- TÉRMINO DEL ARRENDAMIENTO Y FECHA DE INICIO DE VIGENCIA.

 

III. LEASE TERM AND COMMENCEMENT DATE.

 

 

 

A. Contrato de Arrendamiento. Este Contrato estará en vigor desde la fecha de su
suscripción y continuará vigente hasta que sea terminado en la forma prevista en
el presente. La expresión “Término de Arrendamiento” según se utiliza de aquí en
adelante, significará el período completo de ocupación del inmueble arrendado.

 

A. Lease Agreement. This Lease Agreement shall be effective from the date of
execution hereof until the same is terminated as provided hereinafter. The
complete period of tenancy of the Leased Property shall be referred to
hereinafter as the “Lease Term”.

 

 

 

B. Término. El término inicial de arrendamiento (“Término Inicial”) será forzoso
para las partes y comenzará el día 1 de septiembre de 2015, misma fecha que será
considerada y denominada en lo sucesivo como “Fecha de Entrega” y terminará el
día 30 de Septiembre de 2028. Los Pagos por concepto de renta empezaran a correr
a partir del 1 de enero de 2016, misma fecha que será considerada y denominada
en lo sucesivo como “Fecha de Inicio”. De conformidad con lo anterior, EL
ARRENDATARIO gozará de la Ocupación Benéfica (en lo sucesivo la “Ocupación
Benéfica”) de la Propiedad Arrendada del 1 de septiembre de 2015 al 1 de enero
de 2016 sin la obligación del pago de renta. El Término Inicial del
Arrendamiento es obligatorio para las partes.

 

B. Term. The initial term of this lease (“Initial Term”) will be mandatory for
the parties and shall commence on September 1, 2015, same date which shall be
considered as and hereinafter referred to as “Possession Date” and shall end on
September 30, 2028. Payment of rents will commence as of January 1, 2016, same
date which shall be considered as and hereinafter referred to as the
“Commencement Date” Accordingly, LESSEE will have Beneficia Occupancy of the
Leased Property from September 1, 2015 to January 1, 2016, without the
obligation of paying rent. The Initial Term of the Lease will be mandatory for
the parties.

 

 

 

 

[g201611231717483333846.jpg]

 

 

9

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

Las partes acuerdan que en la Fecha de Entrega levantaran un acta en los
términos de la Cláusula I y que, en el suceso de que la Propiedad Arrendada no
se encuentre en condiciones de ser entregada al ARRENDATARIO en la “Fecha de
Entrega”, las fechas establecidas en el párrafo anterior serán trasladadas el
mismo número de días que resulten necesarios para que inicie la Ocupación
Benéfica del ARRENDATARIO y la “Fecha de Inicio”, comprometiéndose las partes
desde este momento a celebrar un Addendum a este Contrato de Arrendamiento en el
cual se hagan constar las nuevas fechas bajo las que se regirá

este contrato.

 

The parties agree that on the Possession Date prepare minutes evidencing
delivery in the terms of Clause I and that, in case the Leased Property is not
in conditions to be delivered to LESSEE on the “Possession Date”, the dates
established in the previous paragraph will be moved the same number of days that
are required for the beginning of LESSEE’s Beneficial Occupancy and the
Commencement Date, agreeing the parties from this moment to execute an Addendum
to the Lease Agreement to fix the new dates that will govern this agreement.

 

 

 

C. Año de Arrendamiento. El término “Año de Arrendamiento” según se utiliza de
aqui en adelante, significará un periodo de doce (12) meses consecutivos
completos de calendario. El primer Año de Arrendamiento comenzará en la fecha de
Inicio. Cada Año de Arrendamiento posterior, comenzará a partir del primer
aniversario del primer Año de Arrendamiento.

 

C. Lease Year. The term “Lease Year” as used herein, shall mean a period of
twelve (12) consecutive full calendar months. The first Lease Year shall begin
on the Commencement Date Each Lease Year thereafter, shall commence upon the
first anniversary of the First Lease Year.

 

 

 

D. Opción para Prorrogar. El ARRENDATARIO tiene la opción de solicitar la
renovación del Contrato de Arrendamiento en los términos, condiciones y rentas
establecidos en el presente, por dos (2) periodos adicionales minimo de cinco
(5) años cada uno(“Prórroga”), mediante aviso por escrito dado al ARRENDADOR con
no menos de ciento ochenta (180) dias naturales de anticipatión al vencimiento
del Término Inicial de este Contrato de Arrendamiento o su Prórroga, según sea
el caso, siempre y cuando el ARRENDATARIO esté al corriente en el pago de la
renta y cualesquier otra obligación a su cargo en los términos del presente
Contrato. Las partes convienen que por falta de notificatión en tiempo y forma
para ejercer la Prórroga aqui referida, se entiende que el ARRENDATARIO no tiene
intención de extender el Término del Arrendamiento y en consecuencia, el
ARRENDATARIO, sin que el ARRENDADOR se lo requiera, habrá de proceder,
inmediatamente después de la expiración del Término Inicial o de su Prórroga,
según sea el caso, a desocupar la Propiedad Arrendada sin mayor trámite que lo
establecido en este contrato.

 

D. Option To Extend. LESSEE shall have the right to request the extension of the
term of this Lease Agreement upon the terms, conditions and rents set forth
herein, for two (2) additional period of a minimum of five (5) years each,
(“Extended Term”), by giving written notice to LESSOR not less than one hundred
and eighty (180) calendar days prior to the expiration of the Initial Term of
this Lease Agreement or its Extended Term, as the case may be, so long as LESSEE
is not then in default in payment of rent or of any other obligation hereunder.
The parties hereby agree that by the lack of timely and formal notice to
exercise the Extended Term herein referred, is understood that LESSEE does not
intend to extend the Lease Term and consequently, LESSEE shall, upon expiration
of the Initial Term or the Extended Term, as the case may be, immediately
proceed to leave the Leased Property without LESSOR having to request and with
no further proceeding than that herein contained.

 

 

 

La cuota de Renta Base en caso de prórroga será establecida en base a una renta
justa de mercado prevaleciente en la zona industrial donde se ubica la Propiedad
Arrendada (Submercado de “El Florido” en Tijuana, Baja California, México) para
edificios equiparables y entorno industrial equiparable. La cuota de renta justa
de mercado será definida como la renta a la fecha de renovación para espacios
vacantes en edificios de calidad y antigüedad comparable (construidos entre los
años 2014 y 2016) para arrendatarios de dimensiones similares, calidad
crediticia y prestigio, considerando a su vez, el tipo y plusvalia del Complejo
o Parque Industrial donde se ubiquen y que el edificio cuente con un sistema
contra incendios valuado en la cantidad de US$ 200,000.00 Dólares. La cuota de
renta justa de mercado deberá de considerar en su determinación todas las
disposiciones de arrendamiento comparables, incluyendo pero no limitándose, a
las disposiciones de mercado para subsidios de mejoras, los costos de
adquisición de arrendatarios, comisiones, renta gratuita, otras concesiones de
arrendamiento, plazo de arrendamiento, escalas en la tasa de arrendamiento y
gastos de operación e impuestos. La renta base determinada para la prórroga se
ajustará anualmente, durante el término de la misma, de la forma prevista para
el término inicial.

 

The Base Rent rate in case of an extension will be established according to the
prevailing fair market rental rate in the industrial zone where the Leased
Property its located (Submarket of “El Florido” Industrial Zone in Tijuana, Baja
California, México) for similar buildings. The fair market rental rate shall be
defined as the rental rate at the time of lease renewal for vacant space in
buildings of comparable quality and age (built between the years 2014 and 2016)
for tenants of similar size, credit quality and prestige, considering also, the
type and added value of the Industrial Park or Complex where its located and
that is equipped with a fire deterrent system valued in US $200,000.00 Dollars.
The prevailing market rental rate shall consider in its determination all
comparable lease provisions, including but not limited, to the market provisions
for improvement allowances, tenant procurement costs, commissions, free rent,
other lease concessions, lease term, lease rate escalations and operating
expenses and taxes. The base rent determined for the extension will be increased
annually, during such extension, as provided for every anniversary during
initial term.

 

 

 

 

[g201611231717483333846.jpg]

 

 

10

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

Cualquier desavenencia que deriven respecto de la determinación de la cuota de
renta justa de mercado y no pueda ser resuelta por las partes después de
esfuerzos razonables y con por lo menos 120 (ciento veinte dias) previos al
inicio de la prorroga correspondiente, podrá ser resuelta definitivamente según
lo acuerden las partes: (i) mediante la intervención del Broker (agente
inmobiliario) que participó en la negociación de este contrato; o, (ii) de
acuerdo con las Reglas de Arbitraje del Centro de Arbitraje de México (CAM), por
un árbitro nombrado conforme a dichas Reglas el lugar de arbitraje será en la
Ciudad de Tijuana, Baja California; el procedimiento será ejecutado en idioma
español; los costos del arbitraje correrán en partes iguales entre las partes y
el derecho aplicable será el marcado por el Código Civil Federal de México.

 

Any disputes arising in connection with the determination of the Fair Market
Rental Rate and that could not be resolved by the parties after reasonable
efforts and with at last 120 (one hundred and twenty days) prior to the
initiation of the corresponding renewal, could be settled as the parties agree:
(i) with the intervention of the Broker that participated in the negotiation of
this agreement, or, (ii) under the Rules of Arbitration of the Arbitration
Center of Mexico (CAM) by one arbitrator appointed in accordance with the said
Rules; the place of arbitration shall be the City of Tijuana, Baja California;
the proceeding shall be executed in the Spanish language; the cost of the
Arbitration will be charged in equal parts between the parties and the
substantive law applicable will be the given by the Federal Civil Code of
México.

 

 

 

IV. RENTA.

 

IV. RENT.

 

 

 

A. Renta Base. A partir del 1ro de enero de 2016, como “Renta Base” por el
arrendamiento de la Propiedad Arrendada, el ARRENDATARIO pagará mensualmente al
ARRENDADOR la cantidad de US$ 0.42 Dólares (Cero punto cuarenta y dos Dólares,
moneda de curso legal en los Estados Unidos de América) por pie cuadrado de
Superficie Arrendable, más el Impuesto al Valor Agregado que resulte aplicable
al momento de pago, pagaderos mensualmente por adelantado al ARRENDADOR en el
domicilio del ARRENDADOR.

 

A. Base Rent. As from January 1st, 2016, as “Base Rent” for the Lease of the
Leased Property during the Initial Term hereof, LESSEE shall pay to LESSOR the
monthly amount of US$ 0.42 Dollars (Zero point forty two Dollars, Legal Currency
of the United States of America) per square feet of Leasable Area, plus the
corresponding Value Added Tax (IVA by its Spanish acronym) at the moment of
payment, payable in advance on a monthly basis to LESSOR in LESSOR’s address.

 

 

 

En consecuencia y según lo acordado por las partes en la Cláusula I que
antecede, la Renta Base que pagará el ARRENDATARIO a la “Fecha de Inicio” del
presente Contrato de Arrendamiento por la Superficie Arrendable inicial de
34,444.00 pies cuadrados, será la equivalentes a US$ 14,466.48 Dólares (Catorce
mil cuatrocientos sesenta y seis Dólares 48/100, Moneda de Curso Legal en los
Estados Unidos de América); más el Impuesto al Valor Agregado que resulte
aplicable al momento de pago; pagadera mensualmente por adelantado al ARRENDADOR
en el domicilio del ARRENDADOR.

 

As consequence and according to what was agreed by the parties in the preceding
Clause I, the base rent that will be paid by LESSEE at the Commencement Date, of
this Lease Agreement for the initial Leasable Area of 34,444.00 square feet,
will be equivalent to US$ 14,466.48 Dollars (Fourteen thousand four hundred and
sixty six Dollars 48/100, Legal Currency of the United States of America), plus
the corresponding Value Added Tax (IVA by its Spanish acronym) at the moment of
payment, payable in advance on a monthly basis to LESSOR in LESSOR’s address.

 

 

 

Si la referida Renta Base no se pagare dentro de los primeros 10 (diez) dias
naturales del mes en que son debidos, el ARRENDATARIO incurre en mora y en este
acto se obliga a pagar como interés moratorio, el 10% (diez por ciento) mensual
sobre el importe que corresponda.

 

If Base Rent is not paid within the first 10 (ten) calendar days of the month in
which they are due, LESSEE will be in delinquency of payment and hereby is bound
to pay a 10% (ten per cent) monthly late payment fee applicable to the
corresponding amount.

 

 

 

La Renta Base será ajustada anualmente conforme se define más adelante en esta
Clausula, en cada aniversario de la Fecha de Inicio.

 

The Base Rent shall be adjusted annually in accordance with the Index, as
defined in this Clause, on each anniversary of the Commencement Date.

 

 

 

 

[g201611231717483333846.jpg]

 

 

11

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

B. Cuota de mantenimiento. El ARRENDATARIO en este acto acepta y se obliga a
pagar una cuota de mantenimiento de la Propiedad Arrendada, a razón de US$
0.0266 Dólares (Cero punto cero, dos, seis, seis Dólares Moneda de los Estados
Unidos de América) por pie cuadrado de Superficie Arrendable, que al inicio de
este Contrato de Arrendamiento por el área inicial de 34,444.00 pies cuadrados,
ascienden a US $688.88 Dólares (Seiscientos Ochenta y Ocho Dólares 00/100,
Moneda de Curso Legal en los Estados Unidos de América), más el correspondiente
Impuesto al Valor Agregado. El pago del mantenimiento será aplicable a áreas
comunes por: jardinería, alumbrado, mantenimiento de calles, acceso controlado
al Parque Industrial y recolección de basura en las calles principales.

 

B. Maintenance Fee. LESSEE hereby agrees and is bound to pay a monthly
maintenance fee for the Leased Property, at the rate of US $0.0266 Dollars (Zero
point zero, two, six, six Dollars, Legal Currency of the United States of
America) per square foot of Leasable Area, which at the commence of this lease
for the initial area of 34,444.00 square feet, amounts to US$688.88 Dollars (Six
Hundred Eighty Eight Dollars 88/100, Legal Currency of the United States of
America), plus the corresponding Value Added Tax. The Maintenance Fee shall be
applicable to common areas for: landscaping, lighting, street up-keep, security
guards in the Industrial Park controlling Park access and main street litter
removal.

 

 

 

La cuota de mantenimiento se pagará a partir de la Fecha de Inicio, por
anticipado, conjuntamente con la Renta Base que corresponda dentro de los
primeros diez (10) dias de cada mes en el que dicha cuota de mantenimiento es
debida. Dicha cuota de mantenimiento también será ajustada anualmente conforme
al Índice definido en esta Cláusula, en cada aniversario de la Fecha de Inicio.

 

The maintenance fee will be payable starting on the Commencement Date in
advance, jointly with the corresponding Base Rent, no later than the 10th
(tenth) calendar day of each month in which the maintenance fee is due. Such
maintenance fee shall also be adjusted annually in accordance with the Index
defined on this Clause on each anniversary of the Commencement Date.

 

 

 

Al igual que la renta, la falta de pago oportuno de la cuota de mantenimiento
dentro de los primeros 10 (diez) dias naturales de cada mes en el que es debida,
causará de inmediato que el ARRENDATARIO incurra en mora, quien en este acto se
obliga a pagar como interés moratorio, el 10% (diez por ciento) mensual sobre el
importe que corresponda.

 

As rent, untimely payment of any maintenance fees within the first 10 (ten)
calendar days of each month in which they are due, will immediately cause LESSEE
to be in delinquency of payment, and hereby is bound to pay a 10% (ten percent)
monthly late payment fee applicable to the corresponding amount.

 

 

 

C. El pago se hará en Dólares, moneda de los Estados Unidos de América, mediante
depósito directo, electrónico o transferencia en el domicilio de la siguiente
institución de crédito o del cesionario de los derechos del ARRENDADOR, en los
términos de este Contrato de Arrendamiento o en el domicilio del ARRENDADOR,
conforme a los siguientes datos:

 

C. Payment will be performed in Dollars, currency of the United States of
America, by means of direct or electronic deposit, or wire transfer in the
address of the following credit institution or of the assignee of LESSOR’s
rights derived under the terms of this Lease Agreement or in the address of
LESSOR as per the following information:

 

 

 

HSBC México, S.A., Institución Filial del grupo Financiero HSBC (en lo sucesivo,
“HSBC”).

 

HSBC México, S.A., Branch of Grupo Financiero HSBC (hereinafter, “HSBC”)

 

 

 

Titular: Industrias Asociadas Maquiladoras, S.A.

de C.V.

Cuenta: 0647501903

Clabe: 021020006475019032

 

Holder: Industrias Asociadas Maquiladoras, S.A.

de C.V.

Account: 0647501903

Clabe: 021020006475019032

 

 

 

En caso de que el pago se hiciera con cheque, el mismo se recibirá salvo buen
cobro y en los términos del artículo 193 de la Ley General de Titulos y
Operaciones de Crédito. En caso de falta de fondos, el ARRENDATARIO deberá
indemnizar al ARRENDADOR, de los daños y perjuicios que le ocasione, siendo como
minimo el 20% (veinte por ciento) del valor del cheque.

 

In the event that payment is performed with a check, the same will be received
conditioned to its payment in the terms of article 193 of the General Title and
Credit Operations Law. In the event that check has no funds, LESSEE shall
indemnify LESSOR of damages caused, with a minimum of 20% (twenty percent) the
amount of the check.

 

 

 

 

[g201611231717483333846.jpg]

 

 

12

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

Las facturas correspondientes se entregarán en la dirección proporcionada por el
ARRENDATARIO en el presente. El ARRENDADOR proporcionará instrucciones por
escrito respecto de cambios en el lugar o forma de pago de las rentas.

 

The corresponding invoice would be delivered at the address of LESSEE provided
for herein. LESSOR shall provide written instructions regarding any changes in
place or manner payment of rents.

 

 

 

D. Incremento de la Renta Base, la Renta Adicional y la Cuota de Mantenimiento
para los años subsiguientes de Arrendam iento. A partir del primer año del
Término Inicial del Arrendamiento, en el primer dfa de dicho año, asi como de
los años subsecuentes, incluyendo los integrantes de prórrogas, las cantidades
debidas por este contrato serán incrementadas por un monto equivalente al
producto de:

 

D. Increase of the Base Rent, the Additional Rent and the Maintenance Fee for
the subsequent years of Lease. Starting on the First (1st) year the Initial
Lease Term, on the first (1st.) day of such year, and all subsequent years,
including term extensions, the amounts dues by this Lease Agreement shall be
increased by an amount equal to the product of:

 

 

 

1. La cantidad objeto de actualización, multiplicada por:

 

1. The amount object of actualization, multiplied by:

 

 

 

2. El porcentaje de incremento en el Indice durante el Año de Arrendamiento
inmediato anterior topado al 3.5% (Tres punto cinco por ciento).

 

2. The percentage increase in the Index (as hereinafter defined) during the
immediatelypreceding Lease Year, capped at 3.5% (three point five percent)

 

 

 

a) No Decremento. La renta mensual de los años subsecuentes al Primero y que
comprenden el Término Inicial de Arrendamiento, en ningún caso será menor de la
renta mensual del Año de Arrendamiento inmediato anterior.

 

a) No Decrease. In no event shall the monthly rent for the years subsequent to
the First, and that comprises the Initial Term, be decreased below the monthly
rent for the immediately preceding Lease Year.

 

 

 

b) Indice Definido. El termino “Indice”, según se utiliza a lo largo del
presente Contrato de Arrendamiento significa el indice de Prectos al Consumidor
para Todos los Consumidores Urbanos (Todos los Conceptos, Los Ángeles –
Riverside – Orange County, área de California, 1982-1984=100) según publicacion
del Departamento de Estadisticas Laborales de los Estados Unidos. Si el control
o la publicación del Indice es trasferida a cualesquier otro departamento,
oficina o agencia del gobierno de los Estados Unidos de América, o si es
descontinuado, entonces el indice más similar al Indice será utilizado para
calcular el incremento en la renta y cuotas de mantenimiento aqui mencionados.
Si el ARRENDADOR y el ARRENDATARIO no pueden acordaren un indice alterno
semejante, entonces el asunto será sometido a arbitraje, de la forma prevista en
el ultimo párrafo de la Clausula III de este Contrato. El costo del arbitraje
será prorrateado en partes iguales entre el ARRENDADOR y el ARRENDATARIO.

 

b) Index Defined. The term “Index” as employed throughout this Lease Agreement,
shall mean the Consumer’s Price Index For All Urban Consumers (All Items, Los
Angeles – Riverside – Orange County, California area, 1982-1984=100) as
published by the United States Bureau Of Labor Statistics. If control or
publication of the Index is transferred to any other department, bureau or
agency of the United States government or is discontinued, then the index most
similar to the Index shall be used to calculate the rent and maintenance fees
increases provided for herein. If LESSOR and LESSEE cannot agree on a similar
alternate index, then the matter shall be submitted to Arbitrations provided in
the last paragraph of Clause III of this Contract. The cost of such arbitration
shall be divided equally between LESSOR and LESSEE.

 

 

 

E. Impuesto Predial. El ARRENDATARIO pagará al ARRENDADOR una cantidad igual a
la porción prorrateada del Impuesto Predial relative a la Superficie de Terreno.
Dicho impuesto deberá ser pagado por el ARRENDADOR y reembolsado por el
ARRENDATARIO dentro de un termino de cinco (5) dias a partir de la fecha en la
cual el comprobante del pago del mismo sea presentado al ARRENDATARIO por el
ARRENDADOR.

 

E. Real Estate Property Tax. LESSEE will pay to LESSOR an amount equal to the
prorated portion of the Real Estate Property Tax related to the Land Surface,
such tax shall be paid by LESSOR and reimbursed by LESSEE within five (5) days
after the receipt showing the payment thereof is presented to LESSEE by LESSOR.

 

 

 

 

[g201611231717483333846.jpg]

 

 

13

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

Al calcular el monto del reembolso por parte del ARRENDATARIO al ARRENDADOR,
todos los impuestos que deberán ser cubiertos durante el primer y el último año
del Término de Arrendamiento serán prorrateados entre el ARRENDADOR y el
ARRENDATARIO de acuerdo con el número respectivo de meses durante los cuales
cada una de las partes estará en posesión de la Propiedad Arrendada.

 

In calculating the amount of LESSEE’s reimbursement to LESSOR, all taxes which
shall become due for the first and last years of the Lease Term shall be
apportioned prorated between LESSOR and LESSEE in accordance with the respective
number of months during which each party shall be in possession of the Leased
Property.

 

 

 

F. Daños y Perjuicios. La terminación anticipada de este contrato de
Arrendamiento por incumplimiento del ARRENDATARIO, en cualesquier momentá previo
al Término de Arrendamiento, obliga al ARRENDATARIO al pago de daños y
perjuicios y por consiguiente, faculta al ARRENDADOR automáticamente y sin
trámite alguno para aplicar como pago de los daños y perjuicios que estime,
todas las cantidades pagadas o depositadas por el ARRENDATARIO, por cualesquier
concepto incluyendo pero no limitado a rentas anticipadas o depósito en
garantia, independientemente de cualesquier otro derecho o acción con que cuente
el ARRENDADOR en tėrminos de este Contrato y la legislación aplicable.

 

F. Liquidated Damages. Anticipated termination of this Lease Agreement due to a
default of LESSEE at any moment prior to the Lease Term, binds LESSEE to payment
of damages and thereby entitles LESSOR to automatically and without and
proceeding to apply as estimated damages all sums paid or deposited by LESSEE,
for any concept including but not limited to prepaid rent or as a security
deposit, in addition to any other rights of LESSOR as provided for herein and in
the applicable legislation.

 

 

 

G. Compensación. El pago de cualesquier renta adeudada por el ARRENDATARIO al
ARRENDADOR en los términos de este Contrato, no podrá retenerse o reducirse por
razón alguna, y el ARRENDATARIO está de acuerdo en entablar cualesquier
reclamación, demanda o cualesquier otro derecho contra el ARRENDADOR solamente
mediante un procedimiento independiente.

 

G. Setoff. The payment of any amount due by the LESSEE under this Agreement,
shall not be withheld or reduced for any reason whatsoever, and LESSEE agrees to
assert any claim, demand, or other right against LESSOR only by way of an
independent proceeding.

 

 

 

H. Moneda. Los pagos que por concepto de renta, cuotas de mantenimiento,
depósito en garantia o cualesquier otro derivado del presente Contrato serán
pagaderos en Dólares, Moneda del Curso Legal de los Estados Unidos de América,
sin embargo, previa autorizacion que otorgue el ARRENDADOR por escrito, el
ARRENDATARIO podrá pagar las cantidades en Pesos, Moneda Nacional al tipo de
cambio para fa venta de dólares que prevalezca en la fecha de pago, de acuerdo a
la institución financiera “HSBC- México”, dicha autorización previa no será
necesaria si existiera una dificultad para ejecutar el pago correspondiente
debido a politicas estatales.

 

H. Currency. Payments for concepts such as rent, maintenance fees, security
deposit or any other derived from this Agreement shall be performed in Dollars,
Legal Currency of the United States of America, however, written authorization
of LESSOR previously provided, LESSEE may pay the amounts in Pesos, Mexican
Currency at the free rate of exchange for the sale of dollars prevailing on the
date of payment, according to the financial institution “HSBC Mexico”, such
previous authorization won’t be necessary if there is a difficulty to execute
the corresponding payment in dollars due to state policies.

 

 

 

 

[g201611231717483333846.jpg]

 

 

14

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

V. USO.

 

V. USE.

 

 

 

La Propiedad Arrendada será usada y ocupada para el uso industrial al que se
compromete destinarla en la Cláusula I del presente, sin embargo, previa
autorización por escrito del ARRENDADOR, la podrá destinar a cualesquier uso
industrial permitido por la Ley, que que no se establezca en el Reglamento del
Parque Industrial que se agregó a este Contrato como Anexo “D”. El ARRENDATARIO
se obliga a cumplir en forma puntual y adecuada con todas las Leyes,
ordenamientos y disposiciones de todas las autoridades gubernamentales que
afecten la Propiedad Arrendada, particularmente con toda la reglamentación
relacionada con controles ambientales y sanitarios. El ARRENDATARIO no efectuará
u omitirá acto alguno que afecte la Propiedad Arrendada, o que pudiera
constituir una amenaza a otros ocupantes del Parque lndustrial.

 

The Leased Property shall be used and occupied for the industrial purpose herein
agreed to as per Clause I above, however, written authorization from LESSOR
provided, it may be destined to any lawful industrial purpose not contemplated
in the Industrial Park Regulations that was attached hereto as Exhibit “D”,
LESSEE shall promptly and adequately comply with all laws, ordinances and orders
of all governmental authorities affecting the Leased Property, particularly with
all regulations related to sanitary and environmental controls. LESSEE shall not
perform or omit any acts that may damage the Leased Property, or be a menace to
other occupants of the Industrial Park.

 

 

 

VI SEGUROS.

 

VI. INSURANCES.

 

 

 

En todos los casos, y para todos los seguros que se detallan a continuación,
salvo estipulación en contrario, el ARRENDATARIO acepta que a partir de la Fecha
de Entrega de la Propiedad Arrendada y en todo momenta durante el Término de
Arrendamiento, según se indica a continuación, obtendrá y mantendrá vigente, a
su propia cuenta y gasto, las pólizas de seguro relacionadas con la Propiedad
Arrendada que a continuación se detallan y que habrán de asegurar al ARRENDADOR
y al ARRENDATARIO, en los siguientes términos:

 

In all cases, and for all the insurance coverings herein detailed, except where
provided to the contrary, LESSEE accepts that as of Possession Date of the
Leased Property and at all times throughout the Lease Term, as herein specified,
will obtain and maintain in full effect, at its own cost and expense, insurance
policies related to the Leased Property herein detailed and that shall cover
LESSOR and LESSEE, in the following terms:

 

 

 

A. Seguros de Responsabilidad Civil. Durante el Término del Arrendamiento, el
ARRENDADOR a costa del ARRENDATARIO, deberá obtener y mantener en vigor, una
póliza de seguro de responsabilidad civil, incluyendo daño en propiedad y daño
ambiental, que asegure al ARRENDADOR (y a aquellos agentes o empleados del
ARRENDADOR, o las subsidiarias o afiliadas del ARRENDADOR o cesionarias del
ARRENDADOR o representantes del ARRENDADOR que tengan cualesquier interés en la
Propiedad Arrendada, incluyendo sin Iimitación alguna, los tenedores de
cualquier hipoteca que grave la Propiedad Arrendada), contra la responsabilidad
por lesión o muerte de cualquier persona y/o daños en propiedad ajena, ya sea
que esto ocurra en la Propiedad Arrendada o cerca de ella. La responsabilidad
por dicha póliza será la cantidad de US$2’000,000.00 (Dos millones de Dólares,
Moneda de curso legal en los Estados Unidos de América), y deberá estar vigente
en o antes de la Fecha de Inicio.

 

A. Comprehensive Liability Insurance. During the Lease Term, LESSOR at the
prorated expense of LESSEE shall obtain and maintain in full force a policy of
comprehensive liability insurance policy including property and environmental
damage, that insures LESSOR (and such other agents or employees of LESSOR,
LESSOR’s subsidiaries or affiliates, or LESSOR’s assignees or any nominee of
LESSOR’s holding any interest in the Leased Property, including without
limitation, the holder of any mortgage encumbering the Leased Property) against
liability for injury or death of any person and/or third parties property
damage, occurring in or about the Leased Property. The liability to such
insurance shall be in the amount of $2,000,000.00 (Two million Dollars U.S.
Currency), and shall be in effect prior to or upon the Commencement Date.

 

 

 

 

[g201611231717483333846.jpg]

 

 

15

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

B. Seguro contra Incendio y Otros. Durante el Termino de Arrendamiento el
ARRENDADOR a costa del ARRENDATARIO, deberá obtener y mantener en vigor, por el
costo total de reposición de las Mejoras, Instalaciones y Edificaciones del)
ARRENDADOR, asi como cualesquier Mejora Contractual una póliza o pólizas de
seguro contra incendio, rayo, explosión, accidentes de aviación, humo, tormenta,
temblor, granizo, daños de vehiculos, erupción volcánica, huelgas, conmocion
civil, vandalismo, motin, acto malicioso, remoción de escombros, calderas de
vapor u objetos de presión o rotura de maquinaria, si es aplicable, e
inundación, que proteja la totalidad de la Propiedad Arrendada, incluyendo en
forma enunciativa y no limitativa el Edificio Duna y su acondicionamiento
interior. El ARRENDADOR deberá mantener y obtener a costo prorrateado del
ARRENDATARIO un seguro de rentas en una cantidad equivalente a doce (12) meses
de renta, según se estipula en el presente, a favor del ARRENDADOR. El
ARRENDATARIO será responsable de mantener asegurados todos los bienes de su
propiedad. Excepto per lo que se refiere a seguros sobre la propiedad del
ARRENDATARIO, el ARRENDADOR o a quien este designe deberá nombrarse beneficiario
de todos y cada uno de los pagos resultantes de tales pólizas y el ARRENDATARIO
podrá ser nombrado como asegurado adicional en las pólizas contratadas por el
ARRENDADOR bajo este párrafo. El ARRENDATARIO será responsable de los pagos de
dichas pólizas proporcionalmente a la superficie ocupada por la Propiedad
Arrendada contra el total de la superficie arrendable del Edificio Duna.

 

B. Fire and Other Insurance. During the Lease Term, LESSOR at the prorated
expense “of LESSEE shall obtain and maintain in full force, for the full
replacement value of LESSOR’s Improvements, Installations and Buildings as well
as all Contractual Improvements, a policy or policies of insurance for fire,
lightning, explosion, falling aircraft, smoke, windstorm, earthquake, hail,
vehicle damage, volcanic eruption, strikes, civil commotion, vandalism, riots,
malicious mischief, debris removal, steam boiler or pressure objects or
machinery breakage if applicable, and flood insurance, on all the Leased
Property, including but not limited to the shell Duna Building and interior
fit-up. LESSOR shall also obtain and maintain at the prorated expense of LESSEE,
rental insurance in the amount equal to twelve (12) months of rent, provided for
herein in favor of LESSOR. LESSEE shall be responsible for maintaining insurance
on all of LESSEE’s property. Except for insurance upon LESSEE’s property, LESSOR
or its appointee shall be named beneficiary of any and all proceeds from any
such policy or policies and LESSEE shall be named as additional insured in the
policies contracted by LESSOR under this paragraph. LESSEE shall be responsible
for the payments of such policies proportionally to the area occupied by the
Leased Property versus the total leasable area of the Duna Building.

 

 

 

 

C. Forma v Entrega de Pólizas. Cada póliza de seguro a que se refieren los
párrafos anteriores será expedida en las formas aprobadas por la Secretaria de
Hacienda y Crédito Público y/o cualesquier autoridad competente y suscrita con
una o más compañies autorizadas para expedir pólizas de seguros en el Territorio
Mexicano y deberan en todo caso estipular que las mismas no estarán sujetas a
cancelación o modificación, sino previa notificatión por escrito al ARRENDADOR.

 

C. Form and Delivery of Policies. Each insurance policy referred to in the
preceding paragraphs shall be in a form approved by the Ministry of Treasury and
Public Credit and/or any corresponding authority and written with one or more
companies licensed to do insurance in the Territory of the Mexican United
States, and shall provide that it shall not be subject to cancellation or change
except prior written notice to LESSOR.

 

 

 

D. Seguros Adicionales. El ARRENDATARIO, a su propia costa y gasto, deberá
obtener y mantener en vigor durante el Término del Arrendamiento, en su
beneficio, una póliza de seguro suficiente para asegurar sus contenidos,
equipos, instalaciones, insumos, productos y demás bienes y activos propiedad
del ARRENDATARIO, ante cualquier daño, contingencia, catástrofe o afectación que
pudieren sufrir independientemente de que dichas circunstancias se encuentren o
no cubiertas en póliza diversa. De igual forma, el ARRENDATARIO deberá obtener y
mantener en vigor aquellos seguros adicionales que el ARRENDADOR requiera, de
tiempo en tiempo, de acuerdo con las disposiciones de esta Cláusula VI y con el
objeto de asegurar en forma adecuada y oportuna al ARRENDADOR en cuanto al valor
de reposición prevaleciente de la Propiedad Arrendada.

 

D. Additional Insurance. LESSEE at its own cost and expense, shall obtain and
maintain in fail force and effect during the term of the lease agreement, in its
exclusive benefit, an insurance policy enough to cover its contents, equipment,
installations, supplies, products and all related goods and assets property of
LESSEE, against any damage, contingency, disaster or affectation that could be
suffered independently that such circumstances are or not covered in a different
policy. Under the same terms, LESSEE shall obtain and maintain in full force and
effect any additional insurance as may be required by LESSOR, from time to time,
in accordance with the provisions of this Clause VI, and in order to adequately
and properly insure LESSOR of and for the then current replacement value of the
Leased Property.

 

 

 

 

[g201611231717483333846.jpg]

 

 

16

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

E. Renuncia de Subrogación. Las partes se liberan reciprocamente, y a sus
representantes autorizados respectivos, de toda y cualesquier reclamación por
daños a cualquier otra persona o a la Propiedad Arrendada y sus accesorios,
bienes muebles, mejoras de la arrendataria y cualquier otras mejoras ya sea del
ARRENDADOR o del ARRENDATARIO en la propiedad que sean causados por o como
resultado de riesgos asegurados en cualesquier póliza de seguro contratada por
las partes y en vigor al momento de dicho daño. En caso de que cualquiera de las
partes contrate seguro, la póliza deberá establecer que la compañia de seguros
renuncia al derecho de recuperar por medio de subrogación contra cualquiera de
las partes, en relación con el daño cubierto por cualesquier póliza. Si una de
las partes no puede obtener dicha renuncia de subrogación a través de esfuerzos
razonables, deberá obtener un seguro nombrando a la otra parte como co-asegurada
en los términos de su póliza para cumplir la intención de esta disposición.

 

E. Waiver of Subrogation. The parties release each other and their respective
authorized representatives, from any claims for damages to any person or to the
Leased Property and to the fixtures, personal property, tenant’s improvements,
and all other improvements of either LESSOR or LESSEE’S in or on the premises
that are caused by or result from risks insured against under any of the
insurance policies carried by the parties and in force at the time of any such
damage. If either party purchases insurance, the policy shall provide that the
insurance company waives all right of recovery by way of subrogation against
either party in connection with any damage covered by any policy. If a party
hereto cannot obtain such waiver of subrogation through reasonable efforts, it
shall obtain insurance naming the other party as a coinsured under its policy in
order to accomplish the intent of this provision.

 

 

 

F. Uso del paqo de sequro, liberación de responsabilidad y pago del deducible.
Se acuerda que cualquier cantidad recibida por el ARRENDADOR por parte de las
correspondientes compañías de seguros en relación a cualesquiera de los seguros
contratados de conformidad con esta Cláusula o cualquier otra contenida en este
contrato, deberá ser inmediatamente destinada por el ARRENDADOR para llevar a
cabo las construcciones y reparaciones necesarias a fin de que la Propiedad
Arrendada se encuentre en las mismas condiciones en que fue entregada al
ARRENDATARIO. Al momento de recibir las cantidades correspondientes por parte de
las compañias de seguros, el ARRENDATARIO quedará liberado de cualquier
responsabilidad con las mismas, a excepción de la relacionada con el pago del
deducible, mismo que será pagado por la parte que haya causado el siniestro, de
ser aplicable.

 

F. Use of the insurance payment, liberation of liability, and payment of
deductible. It is hereby agreed that, any amount received by LESSOR from the
corresponding insurance companies regarding any and all of the insurances to be
hired according to this clause or any other under this agreement, shall be
immediately destined by LESSOR to carry out the constructions and repairs as
necessary for the Leased Property to have the same conditions that on the
delivery of same to LESSEE. At the reception of the corresponding amounts from
the relevant insurance companies, LESSEE shall be free from any liability
thereof, with the exception of the one related to the payment of the deductible,
same that shall be paid by the party that caused the sinister, if applicable.

 

 

 

VII. INSTALACIONES POR EL ARRENDATARIO.

 

VII. INSTALLATIONS BY LESSEE.

 

 

 

 

[g201611231717483333846.jpg]

 

 

17

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

A. El ARRENDATARIO a su costa, y siempre en estricta observancia del Reglamento
del Parque Industrial y el Manual de Mantenimiento que se agrega al presente
marcado como Anexo “G”, para formar parte integrante del mismo, podrá instalar y
remover en la Propiedad Arrendada los accesorios, equipo y muebles que considere
necesarios para el desempeño de la actividad industrial que el ARRENDADOR
autoriza en los términos del presente se ejecute en la Propiedad Arrendada;
siempre y cuando sean instalados y retirados sin dañar la integridad estructural
de la Propiedad Arrendada, incluidas el Edificio Duna y las Mejoras del
Arrendador. Dichos accesorios, equipo y muebles permanecerán propiedad del
ARRENDATARIO y deberán ser removidos completamente por el ARRENDATARIO previo al
vencimiento del Término de Arrendamiento o a la terminación anticipada de este
Contrato, a menos que el ARRENDATARIO no cumpla con este Contrato de
Arrendamiento, en cuyo caso las mismas quedarán en beneficio del ARRENDADOR,
libre de todo costo y sin más formalidad

que la notificación que por escrito se haga del incumplimiento.

 

A. LESSEE may, at its expense, and always in strict observance of the Industrial
Park Regulations and the Maintenance Manual attached hereto marked as Exhibit
“G”, and made a part hereof, install and remove on the Leased Property, such
trade fixtures, equipment and furniture as it may deem necessary for performance
of the industrial activity that LESSOR hereby authorizes under this Agreement to
be performed within the Leased Property; provided that such items are installed
and are removed without damage to the structural integrity of the Leased
Property, including the Duna Building and LESSOR’s Improvements. Said trade
fixtures, equipment and furniture shall remain LESSEE’s property and shall be
completely removed by LESSEE on or before the expiration date of the Lease Term
or upon anticipated termination hereof, unless LESSEE is in default hereunder,
in which case the same will remain in benefit of LESSOR, free of any and all
costs without any formalities other than the written notice of default.

 

 

 

El ARRENDATARIO asimismo, podrá instalar mejoras temporales en el interior del
Edificio Duna (en lo sucesivo, las “Mejoras del ARRENDATARIO”), siempre y cuando
dichas mejoras sean instaladas y removidas reparando cualquier daño a las
Mejoras del Arrendador. Dichas Mejoras continuarán siendo propiedad del
ARRENDATARIO y deberán ser removidas totalmente por el ARRENDATARIO al
vencimiento del término de este Contrato o terminación anticipada del mismo,
salvo que el ARRENDATARIO se encuentre en incumplimiento. El ARRENDATARIO deberá
reparar conforme al Manual de Mantenimiento y a su costa, todos los daños
ocasionados por la instalación o remoción de accesorios, equipo, muebles o
mejoras temporales.

 

LESSEE may also install temporary improvements in the interior of the Duna
Building (hereinafter referred to as, the “LESSEE’s Improvements”), provided
that such improvements are installed and are removed repairing any damage to the
LESSOR’s Improvements. Such LESSEE’s Improvements shall remain property of
LESSEE and shall be completely removed by LESSEE on or before the expiration
date of the Lease Term or upon anticipated termination hereof, unless LESSEE is
in default hereunder. LESSEE shall repair in accordance to the Maintenance
Manual and at its own cost, all damages caused for the installation or removal
of trade fixtures, equipment, furniture or temporary improvements.

 

 

 

Convienen las partes que en caso de que los accesorios, equipo, muebles y las
mejoras llevadas a cabo por El ARRENDATARIO, permanezcan en la Propiedad
Arrendada, no obstante la obligación aquí asumida por el ARRENDATARIO, por un
plazo de quince (15) dias naturales, contados a partir de que haya terminado el
presente por la causa que fuere, las mismas quedaran en beneficio del
ARRENDADOR, libre de todo costo y sin que medie procedimiento alguno para ello,
sin perjuicio de que el ARRENDATARIO esté obligado al pago de su remoción, en su
caso y sin perjuicio de cualesquier acción que se pueda

 

The parties agree that in the event that the trade fixtures, equipment,
furniture and temporary improvements performed by LESSEE, remain within the
Leased Property, notwithstanding the obligation herein assumed by LESSEE, for a
period of fifteen (15) calendar days as of the date of termination hereof,
regardless of the cause of such termination, the same will remain in benefit of
LESSOR, free of any and all costs, without the need of any proceeding for such
purpose, notwithstanding the fact that LESSEE is obligated to pay for their
removal when applicable and notwithstanding any other actions that may be filed.

 

 

 

 

[g201611231717483333846.jpg]

 

 

18

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

VIII. REPARACIONES, ALTERACIONES Y MEJORAS.

 

VIII. REPAIRS, ALTERATIONS AND IMPROVEMENTS.

 

 

 

A. ARRENDADOR.

 

A. LESSOR

 

 

 

1. Después de recibir notificación por escrito del ARRENDATARIO, el ARRENDADOR,
a su costa deberá, interfiriendo lo menos posible con el ARRENDATARIO en el uso
normal de la Propiedad Arrendada, proceder en forma diligente a reparar
cualesquier defecto estructural en el techo o paredes de soporte exteriores del
Edificio Duna construidas por el ARRENDADOR, excepto el uso normal, deterioro y
daños. El ARRENDADOR no será responsable de daño alguno y no estará obligado a
reparar ninguno delos daños causados por negligencia u omisión del ARRENDATARIO,
o los que a continuación se señalan de manera enunciativa y no limitativa, sus
empleados, agentes, invitados o contratistas. El ARRENDADOR no tendrá obligación
adicional alguna de mantenimiento o reparación de cualquier otra porción de la
Propiedad Arrendada. El ARRENDADOR no será responsable ante el ARRENDATARIO por
cualesquier daño que resultare del incumplimiento por parte del ARRENDADOR de
hacer las reparaciones, salvo que el ARRENDATARIO haya notificado por escrito
con acuse de recibo al ARRENDADOR de la necesidad de tales reparaciones, y el
ARRENDADOR, por causas que le sean directamente imputables, no haya iniciado
tales reparaciones dentro del término de diez (10) días naturales siguientes a
la notificación. Cualesquier gotera en el techo ocasionada por defecto de
construcción será reparada por el ARRENDADOR excepto cuando sean por causa de
acciones u omisiones del ARRENDATARIO. Sin embargo, se entiende que cualesquier
daño causado por motive de dichas goteras tanto a los materiales oal equipo o a
cualquier posesión del ARRENDATARIO no será responsabilidad del ARRENDADOR. En
consecuencia el ARRENDATARIO deberá mantener vigente una póliza de seguro que
cubra tales bienes, y libere al ARRENDADOR de cualesquier responsabilidad que se
menciona, de conformidad con la Cláusula VI anterior.

 

1. After receipt of written notice from LESSEE, LESSOR at its expense shall with
minimum interference of LESSEE’s normal use of the Leased Property, diligently
proceed to repair any structural defects in the roof or exterior bearing walls
of the Duna Building, built by LESSOR, excepting normal use, wear and damage.
LESSOR shall not be liable for any damages, and shall not be obligated to make
any repairs, caused by any negligent act or omissions of LESSEE, and the
following which include but are not limited to its employees, agents, invitees,
or contractors. LESSOR shall have no other obligation to maintain or repair any
other portion of the Leased Property. LESSOR shall not be liable to LESSEE for
any damage resulting from LESSOR’s failure to make repairs, unless LESSEE has
provided written notice with receipt acknowledgement to LESSOR of the need for
such repairs, and LESSOR, for causes directly attributable to LESSOR, has failed
to commence such repairs within ten (10) calendar days after said notice has
been given. Any leaks in the roof resulting from construction defects will be
repaired by LESSOR unless the same are caused by any actions or omissions of
LESSEE. However, it is understood that any damages caused by any such leaks
either to the materials or equipment or any property of LESSEE shall not be the
responsibility of LESSOR. Consequently LESSEE shall maintain an insurance policy
to cover any such items, and releases LESSOR of any liability thereof pursuant
with Clause VI above.

 

 

 

2. En caso de que el ARRENDADOR no lleve acabo las reparaciones a que se refiere
el párrafo anterior, el ARRENDATARIO podrá, sin que le sea obligatorio, efectuar
o hacer los arreglos necesarios para que se efectúen tales reparaciones y el
ARRENDADOR deberá, al requerirsele, pagar de inmediato el costo de las
reparaciones realizadas. La falta de reembolso al ARRENDATARIO, una vez
requerido el mismo, hace acreedor al ARRENDATARIO a una tasa de interés del diez
(10) por ciento mensual a partir del décimo dia de haber requerido el rembolso
de gastos del ARRENDATARIO al ARRENDADOR y hasta que dicho pago sea cubierto en
su totalidad.

 

2. If LESSOR fails to make the repairs described in the preceding paragraph,
LESSEE may, but shall not be required to, make or cause such repairs to be made,
and LESSOR shall, on demand, immediately pay to LESSEE the actual cost of
repairs performed. Failure to reimburse LESSEE upon demand shall entitle LESSEE
to interest at the rate of ten (10) percent a month as of the tenth day of
request of reimbursement provided by LESSEE to LESSOR, until the reimbursement
of cost incurred by LESSEE.

 

 

 

 

[g201611231717483333846.jpg]

 

 

19

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

B. ARRENDATARIO.

 

B. LESSEE

 

 

 

1. El ARRENDATARIO, a su costa, deberá conservar y mantener en buenas
condiciones y reparar, conforme a lo establecido en el Manual de Mantenimiento
excepto por cuanto hace el uso y deterioro normal, todas las partes de la
Propiedad Arrendada que no sean obligación del ARRENDADOR en términos de la
presente Cláusula, incluyendo en forma enunciativa y nolimitativa las demás
Mejoras del Arrendador y lasMejoras del Arrendatario, asi como las instalaciones
de plomería y drenaje y otros servicios que se encuentren dentro y sirven a la
Propiedad Arrendada, enseres, divisiones, cielos ,paredes (interiores y
exteriores incluyendo pintura, tantas veces como sea necesaria), pisos,
anuncios, puertas, ventanas, cristales, implementos de acondicionamiento térmico
y todas las demás reparaciones de cualquier tipo y motivo que sea necesario
hacer a la Propiedad Arrendada. El ARRENDATARIO, a su costa, reparará todas las
goteras en techos excepto aquellas causadas por defectos estructurales o
defectos en la construcción de los mismos. Las instalaciones de plomeria y
drenaje no podrán serusadas para fines diversos a aquellos para las que fueron
implementadas, en el entendido de que toda descarga a la red Principal del
Parque Industrial necesariamente tendrá que ser tratada previamente por el
ARRENDATARIO para cumplircon la NOM-002-SEMARNAT-1996, Que establece los limites
máximos permisibles de contaminantes en las descargas de aguasresiduales a los
sistemas de alcantarillado. El costo de cualquier descompostura, obstaculización
o daño resultante de una violación a esta estipulación será pagado por el
ARRENDATARIO. El ARRENDATARIO almacenará toda clase de basura solo de manera
temporal dentro de la Propiedad Arrendada de conformidad con el Reglamento del
Parque Industrial, y deberá proveer para la recolección regular de la basura a
costa del ARRENDATARIO.

 

1. LESSEE, at its expense, shall keep and maintain in good order and repair,
except for normal wear and tear, as determined in the Maintenance Manual all of
the Leased Property, that is not within LESSOR’s obligations in the terms of
this Clause, including but not limited to the rest of LESSOR’s Improvements and
LESSEE’s Improvements as well as plumbing, sewage and other services that are
within and that serve the Leased Property, as well as fixtures, partitions,
walls (interior and exterior, including painting as often as necessary), floors,
ceilings, signs, doors, windows, plate glass, thermal conditioning implements
and all other repairs of all kinds and for all causes as necessary to perform on
the Leased Property. LESSEE at its expense shall repair all leaks in roofs
except those of a structural nature or caused by construction defects. The
plumbing and sewage facilities shall not be used for any other purpose than that
for which they were installed, in the understanding that all discharges into the
Industrial Park’s main sewage line shall necessarily be treated previously by
LESSEE in compliance with NOM-002-SEMARNAT-1996, which establishes the maximum
permitted limits of pollutants in residual water discharges into the sewage
systems. Any modification to the existing system shall require written
authorization of LESSOR. The expense of any breakage, stoppage or damage
resulting from a violation of this provision, shall be borne by LESSEE. LESSEE
shall store all trash only temporarily within Leased Property in accordance with
the Park Rules and Regulations, and shall arrange for the regular pick-up of
trash at LESSEE’s expense. LESSEE shall only store trash or scrap within the
Leased Property on a temporary basis and in accordance with the terms of the
Industrial Park Regulations, with LESSEE having to make arrangements for its
regular and periodic collection at its own cost.

 

 

 

El ARRENDATARIO, sols estará autorizado a descargar volúmenes de agua que sean
concordanates con la capacidad autorizada al ARRENDADOR por las Autoridades
Competentes en materia de Aguas Nacinales y dentro de los horarios que para tal
efecto autorice por escrito el ARRENDADOR al momento de inciar con descargas
distintas a las sanitarias. A partir de la autorización por escrito que emita el
ARRENDADOR, el ARRENDATARIO podrá descargar aguas residuales inherentes a su
actividad productiva, de forma diaria, hasta por la cantidad de 0.85 (cero punto
ochenta y cinco) litros por Segundo, que pueden aumentarse sin necesidad de
modificaciones de infraestructura hasta 1 (un) litro por Segundo. EI
ARRENDATARIO durante los 60 (sesenta) días naturales siguientes a la fecha de la
autorización señalada, deberá instalar un medidor para verficar que sus
volúmenes de descarga cumplen con lo establecido en este párrafo.

 

LESSEE will only be authorized to discharge volumes of water according to the
authorized capacity to LESSOR by the authorities in matters of national waters
and only during the schedules authorized to such effect by LESSOR in writing at
the moment of the discharge of water different than standard sanitary
discharges. Following the written authorization given by LESSOR, LESSEE shall be
allowed to discharge residual water resulting of its productive activity, on a
daily basis up to the maximum amount of 0.85 (zero point eighty five) liters per
second, that can be upgraded without need of changes of infrastructure up to 1
(one) liter per second LESSEE during the 60 (sixty) natural days following to
such authorization shall install a meter to verify that its discharge volumes
comply with what is established herein.

 

 

 

 

[g201611231717483333846.jpg]

 

 

20

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

El ARRENDATARIO solo podrá descargar volúmenes superiores a los referidos en el
párrafo anterior, previa autorización por escrito del ARRENDADOR, misma que
estará sujeta a la capacidad técnica y de infraestructura del ARRENDADOR y al
pago de los derechos de conexion correspondientes ante las Autoridades
Competentes en materia de Agua; cualquier acción, instalación, procedimiento o
autorización legal requeridos a consecuencia de la solicitud del ARRENDATARIO,
correra a cuentá y gasto del ARRENDATARIO.

 

LESSEE may only discharge higher quantities than the foregoing with previous
written authorization by LESSOR, subject to the technical capacity of LESSOR and
the payment of the legal fees due to the Water Authorities; any action,
installation, procedure or legal authorization required as consequence of
LESSEE’s request, shall be at cost and expense of LESSEE.

 

 

 

EI ARRENDATARIO no podra en forma alguna almacenar cualesquier clase de basura o
desecho de procesos dentro de la Propiedad Arrendada, a excepción de los
espacios designados para ello en términos del Reglamento del Parque Industrial,
debiendo hacer los arreglos necesarios para su recoleccion regular y periodica a
costa del ARRENDATARIO. EI ARRENDATARIO no debera incinerar material alugno,
incluyendo basura de especie alguna en la Propiedad Arrendada o en el Parque
Industrail o cerca de él. EI ARRENDATARIO debe mantener todas las partes de la
Propieded Arrendada y aquellas áreas adjuntas de la Propiedad Arrendada en
condiciones de limpieza, aseo y orden, libre de baura, desecho de procesos,
escombro y obstrucción en términus del referido Reglamento del Parque
Industrial. EI ARRENDATARIO bajo ninguna circunstancia, deberá estacionar o
permitir que sus empleados, agentes, comisionisats, proveedores o contratistas
estacionen vehiculos, camiones o tráileres o que realicen maniobras inciuyendo
pero no limitado a las de carga y descarga de materiales a lo largo de las
avenidas, calles o áreas comunes del Parque Industrial.

 

LESSEE shall not store any type of trash or waste from the manufacturing process
within the Leased Property, with the exception of the areas designated for such
purposes in the terms of the Industrial Park Regulations. LESSEE may not
incinerate any materials or trash in our about the Leased Property or the
Industrial Park. LESSEE must maintain all parts of the Leased Property and those
areas adjoining the Leased Property in a neat, clean and orderly condition, free
of garbage, scrap, debris and obstruction in terms of the Industrial Park
Regulations. LESSEE shall not under any circumstances park its vehicles or allow
its employees, agents, commissioners, suppliers or contractors to park its
vehicles, trucks or trailers along the avenues, streets or common areas, or that
they perform operations, including but not limited to, mounting and dismounting
of materials through the avenues, streets or common areas of the Industrial
Park.

 

 

 

 

[g201611231717483333846.jpg]

 

 

21

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

2. El ARRENDATARIO mantendrá la Propiedad Arrendada libre de todo gravamen o
embargo que resulte de actos u omisiones del ARRENDATARIO, inciuyendo aquellos
derivados de sus relaciones laborales o relaciones con agentes, comisionistas,
etc., y actos o de la construcción hecha u ordenada por el ARRENDATARIO. Sin
embargo, si por cualesquier razón, particularmente obligaciones incurridas por
el ARRENDATARIO con cualquier tercero, o cualesquier otro acto u omisión del
ARRENDATARIO, el ARRENDADOR es hecho responsable o involucrado en litigio, el
ARRENDATARIO mantendrá a salvo e indemnizará al ARRENDADOR, inciuyendo
cualesquier costo, gasto y honorarios de abogados en que incurra en razón de lo
anterior. En caso de que el ARRENDATARIO no libere totalmente cualquiera de
dichos gravámenes o embargo dentro de los treinta (30) dias naturales siguientes
a la fecha de su constitución, o no proporcione una fianza aceptable al
ARRENDADOR, a su elección en caso de litigio, el ARRENDADOR podrá, a su opción,
pagar todo o parts del mismo. En caso de que el ARRENDADOR pague tal gravamen o
embargo, o una parte del mismo, el ARRENDATARIO debera,a solicitud del
ARRENDADOR, pagar deinmediato al ARRENDADOR el monto de lopagado, junto con
intereses a razón del diez porciento (10%) mensual a partir de la fecha depago.
Ningún gravamen o embargo derivado deactos u omisiones del ARRENDATARIO deberá
en forma alguna gravar o afectar los derechos del ARRENDADOR sobre la Propiedad
Arrendada.

 

2. LESSEE shall keep the Leased Property free and clear of all encumbrances and
liens arising out of acts or omissions of LESSEE, including those that are
consequence of its labor relations or relations with agents, commissioners,
etc., and acts or construction done or ordered by LESSEE. However, if for any
reason, particularly obligations incurred by LESSEE with any third party, or any
other act or omission by LESSEE, LESSOR is made liable or involved in
litigation, LESSEE shall hold harmless and indemnify LESSOR including any costs
and expenses, and attorney’s fees incurred by reason thereof. Should LESSEE fail
to fully discharge any such encumbrances or liens within thirty (30) days after
the date the same appears of record or fail to provide a bond acceptable to
LESSOR, LESSOR, at its option, may pay all or any part thereof. If LESSOR pays
any such lien or encumbrances or any part thereof, LESSEE shall, on demand,
immediately pay LESSOR the amount so paid, together with interest at the rate of
ten percent (10%) per month from the date of payment. No lien or encumbrance any
character whatsoever created by and act or omission by LESSEE shall in any way
affect the rights of LESSOR regarding clear title to the Leased Property.

 

 

 

3. El ARRENDATARIO, a su costo, deberá mantener vigente en todo tiempo, una
póliza de mantenimiento por el equipo proporcionado por el ARRENDADOR inciuyendo
de maneraenunciativa y no limitative, el equipo derefrigeración y aire
acondicionado, airecomprimido e instalaciones elėctricas queincluyan
subestaciones eléctricas y alumbradoexterior e interior; el ARRENDATARIO
entregará al ARRENDADOR una copia de la póliza demantenimiento dentro de los
veinte (20) dias naturales siguientes a la Fecha de Inicio deconformidad con el
Manual de Mantenimiento. De igual forma el ARRENDATARIO a partir del tercer año
de arrendamiento dará mantenimiento periódico a los techos de la Propiedad
Arrendada y al sistema de climatización y aire acondicionado.

 

3. LESSEE, at its expense, shall have active all the time a maintenance policy,
for the all The equipment provided by LESSOR such as but not limited to
refrigeration and air conditioning equipment, compressed air and electrical
equipment and installations that include electrical substations and external and
internal lighting; LESSEE shall deliver to LESSOR a copy of the maintenance
policy, within 20 days following Commencement Date in compliance with the
Maintenance Manual. In the same manner, LESSEE, as from the third lease year,
will give periodic maintenance to the roof of the Leased Property and to the
Heating, Ventilating and Air Conditioning .

 

 

 

 

[g201611231717483333846.jpg]

 

 

22

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

4. Cualesquier trabajo que el ARRENDATARIO pretenda iniciar en los términos del
presents párrafo, requerirá la notificación por escrito del ARRENDATARIO al
ARRENDADOR con por lo menos diez (10) dias naturales de anticipación a aquel en
que pretenda iniciar. Tratándose de trabajos que impliquen cualesquier
construcción estructural, alteración, mejora o adición, incluyendo pero no
limitado a, las paredes exteriores y techo de la Propiedad Arrendada,
independientemente de su costo, el ARRENDATARIO requerirá además de lo anterior
presentar al ARRENDADOR igualmente con por lo menos diez (10) dias naturales de
anticipación a aquel en que pretenda iniciar los mismos, los planos,
especificaciones y licencia de construcción (de requerirse). El ARRENDADOR los
analizará y resolverá respecto de la autorización dentro de los diez (10) dias
siguientes, que en su caso entregará por escrito, y sin la cual el ARRENDATARIO
no podrá hacer construcción, alteración, mejora o adición alguna incluyendo pero
no limitado a las paredes exteriores y techo de la Propiedad Arrendada. En
cualquier caso, el ARRENDATARIO reparará cualquier daño a los pisos, paredes,
techo, mamparas o cualesquier trabajo de madera, piedra o herreria en o
alrededor de la Propiedad Arrendada, en relación con los trabajos aqui
referidos, de acuerdo con el Manual de Mantenimiento.

 

4. Any and all works that LESSEE intends to initiate in the terms of this
paragraph, shall require written notice from LESSEE to LESSOR with at least ten
(10) calendar days in advance to that in which it intends to initiate. When
dealing with works that require any structural construction, alterations,
improvements or additions, including but not limited to, the exterior walls and
roof of the Leased Property, regardless of its cost, LESSEE shall require in
addition to the above, to present LESSOR, also with at least ten (10) days in
advance to that in which it intends to initiate, layouts, specifications and
construction license (if applicable). LESSOR will analyze and will resolve with
respect to authorization within the ten (10) days following the request, in
which case, if granted it will be delivered in writing and without which LESSEE
cannot perform any construction, alterations, improvements or additions
including but not limited to the exterior walls and roof of the Leased Property
. In any event LESSEE shall repair any damage to any floors, walls, ceilings,
partitions, or any wood, stone or ironwork on or about the Leased Property in
connection with the works herein referred and in accordance with the Maintenance
Manual.

 

 

 

En términos de lo anterior, queda claramente entendido que mediante la
aprobación de los planos y especificaciones de cualesquier construcción,
alteraciones, mejoras o adiciones, el ARRENDADOR no asume responsabilidad alguna
por el cumplimiento técnico del proyecto o las obras, con los términos y
especificaciones que se establecen en los lineamientos contenidos en el
Reglamento del Parque Industrial.

 

In terms of the above, it is clearly understood that by approving the layouts
and specifications of any construction, alterations, improvements or additions,
LESSOR does not assume any responsibility in regards to compliance of the
technical project or of the works, with the terms and specifications established
in the guidelines contained in the Industrial Park Regulations.

 

 

 

IX. SERVICfOS PÚBLICOS.

 

IX. UTILITY SERVICES.

 

 

 

Durante el Término de este Contrato de Arrendamiento, el ARRENDATARIO deberá
pagar de inmediato y puntualmente todos y cada uno de los setvicios públicos y
cualesquiera otros proporcionados a la Propiedad Arrendada, incluyendo en forma
enunciativa y no limitativa, cargos por servicio de agua, gas, electricidad,
teléfono y recolección de basura. Todos los contratos necesarios para la
instalación de cualesquier servicio a la Propiedad Arrendada, cuotas por
concepto de conexión de agua, drenaje y teléfono si las hubiere, asi como
cualquier cargo por la instalación de KVAs por la Comisión Federal de
Electricidad y sus cuotas de conexión y cargos por uso serán pagadas en su
totalidad por el ARRENDATARIO.

 

During the term of this Lease Agreement, LESSEE shall immediately and timely pay
for any and all public and other utilities and related services furnished to the
Leased Property, including but not limited to, water, gas, electricity,
telephone and trash pick-up charges. All contracts necessary for the
installation of any services to the Leased Property, water, drainage and
telephone hook-up fees if any, as well as any KVA installation charge by the
Mexican Federal Electricity Commission and its electricity hook-up fees usage
charge will be covered by in full by LESSEE.

 

 

 

 

[g201611231717483333846.jpg]

 

 

23

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

El ARRENDATARIO deberá pagar al ARRENDADOR la cantidad de US $19,519.00 Dólares
(diecinueve mil quinientos diecinueve Dólares, Moneda de Curso Legal en los
Estados Unidos de América) por concepto de derechos de conexión de agua potable
y drenaje, que fueron previamente cubiertos por el ARRENDADOR ante las
autoridades competentes y que sirven para cubrir las necesidades de una planta
de 300 empleados; la incorporación de procesos con consumo de agua o el
incremento de empleados por parte del ARRENDATARIO obligará a que este tenga que
cubrir de forma adicional los derechos de conexión necesários para atender sus
necesidades.

 

LESSEE shall pay to LESSOR the amount of US $19,519.00 Dollars (Nineteen
thousand five hundred and nineteen Dollars, Legal Currency of the United States
of America) for water hook up and drainage fees, that were previously paid by
LESSOR to the competent authorities and that cover the need of a plant of 300
employees; the incorporation of water consuming processes or the Increase of
employees by LESSEE will oblige LESSEE to cover additionally the connection fees
necessary to tend its needs.

 

 

 

Igualmente, en caso de que la capacidad instalada o disponible de cualesquier
servicio como puede ser de manera enunciativa y no limitativa, los derechos de
conexión, capacidad de suministro y uso de agua potable, drenaje, KVAs en la
Propiedad Arrendada sea insuficiente, el ARRENDATARIO a su cuenta y gasto hará
las adecuaciones necesarias quedando estas en beneficio de la Propiedad
Arrendada sin costo ni formalidad alguna adicional a lo que requiera el
proveedor, excepto los derechos de KVA’s adicionales pagados por el ARRENDATARIO
que continuarán en su propiedad. Igualmente cuando las rnismas excedan el
requerimiento del ARRENDATARIO, será su responsabilidad y bajo su cuenta y gasto
realizar cualquier ajuste al efecto, asi como la restitución a la capacidad
original que recibió, una vez que por la causa que fuere se dé por terminado el
presente Contrato.

 

Also, in the event that the installed or available capacity of any service
including but not limited to water and sewage connection rights and capacity of
supply and usage of potable water, drainage, KVA’s in the Leased Property is
insufficient, LESSEE at its own cost and expense will perform necessary
adjustments, same which will remain in benefit of the Leased Property free of
any cost and without any formalities other than those required by the service
provider excepting the additional KVA rights paid by LESSEE that will continue
as LESSEE’s property. Also, when the same exceeds the requirements of LESSEE, it
will be its responsibility and under its own cost and expense, to perform any
adjustment to the effect as well as the restitution to the original capacity
received, once that, for any reason this Agreemet is terminated.

 

 

 

X. DERECHO DE PASO.

 

X. RIGHT OF WAY.

 

 

 

En este acto se le otorga al ARRENDADOR derecho de paso sobre, a través y por
debajo de la Propiedad Arrendada, para entrar, salir, hacer instalaciones,
reposiciones, reparaciones y mantenimiento de todos los servicios, inciuyendo en
forma enunciativa y no limitativa agua, gas, teléfono y cualesquiera otros
sistemas de electricidad, asi como servicios de antenas de radiocomunicación y
televisión que sirvan a la Propiedad Arrendada. En virtud de este derecho de
paso, queda expresamente permitido a cualquier compañia de teléfonos, agua y
drenaje y/o electricidad la instalación y mantenimiento de postes y otro equipo
necesario en la Propiedad Arrendada; en el entendido que al ejercitar cualquier
derecho otorgado al ARRENDATARIO en esta Cláusula, el ARRENDADOR conviene en
causar solamente la interferencia minima a la posesión y uso de la Propiedad
Arrendada por parte del ARRENDATARIO.

 

LESSOR is hereby granted a right-of-way upon, across, and under the Leased
Property to enter, exit, make installations, replacements, repair and maintain
all utilities, including but not limited to water, gas, telephone, all
electricity and any television or radio antenna system serving the Leased
Property. By virtue of this right-of-way it shall be expressly permissible for
the electrical and/or telephone companies to erect and maintain the necessary
poles and other necessary equipment on the Leased Property; provided, that in
exercising any right LESSEE may have under this Clause, LESSOR agrees to cause
only a minimum interference with LESSEE’s use and possession of the Leased
Property.

 

 

 

 

[g201611231717483333846.jpg]

 

 

24

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

XI. CESIÓN Y SUBARRENDAMIENTO.

 

XI. ASSIGNMENT AND SUBLETTING.

 

 

 

A. El ARRENDATARIO tendrá el derecho, mediante autorización previa y por escrito
del ARRENDADOR, de sub-arrendar, ceder o transferir este Contrato de
Arrendamiento o cualesquier interés en el mismo, o permitir el uso de la
Propiedad Arrendada, siempre y cuando el ARRENDATARIO se encuentre al corriente
en el cumplimiento de sus pagos de rentas u otras obligaciones. No se requerirá
la autorización previa del ARRENDADOR si el sub-arrendamiento, cesión o
transferencia y/u otorgamiento de uso, fuere a una empresa matriz, subsidiaria o
filial del ARRENDATARIO. En caso de dicha cesión, traspaso o subarrendamiento,
el ARRENDATARIO y quien otorgue la Garantia a que se refiere la Cláusula XXVI N
del presente, seguirán siendo responsables de todas sus obligaciones
establecidas en el presente Contrato de Arrendamiento.

 

A. LESSEE shall have the right, upon prior written authorization from LESSOR, to
sub-lease, assign or transfer this Lease Agreement or any interest therein or to
permit the use of the Leased Property, provided, however, that LESSEE is not in
default in the payment of rents or other obligations. No authorization will be
required from LESSOR if the sub-lease, assignment, transfer and/or granting of
use were to a parent, subsidiary or affiliate of LESSEE. In the event of any
such assignment, transfer or sublease, LESSEE and Guarantor referred to in
Clause XXVI N herein, shall remain liable for all its obligations under this
Lease Agreement.

 

 

 

B. El ARRENDADOR tendrá derecho a ceder una o varias veces, de tiempo en tiempo,
todos o cualesquiera de los derechos y obligaciones del ARRENDADOR en este
Contrato de Arrendamiento, o cualquier interés en el mismo, siempre y cuando
dicha cesión no afecte los derechos del ARRENDATARIO derivados del presente y
que el ARRENDADOR continúe obligado al cumplimiento de todas y cada una de sus
obligaciones derivadas de este Contrato de Arrendamiento. En caso de cualquier
cesión o cesiones, el ARRENDATARIO no podrá disminuir o retener el pago de las
rentas pagaderas confomne a este Contrato, entablando directamente en contra del
cesionario cualquier defensa, compensación o contrademanda que el ARRENDATARIO
pueda tener en contra del ARRENDADOR o de cualquier otra persona. Sin embargo,
el ARRENDATARIO especificamente renuncia en este acto, con relación a la
retención de la renta, a cualesquier providencia cautelar que garantice el pago
de reclamaciones, en los términos establecidos por el Código Civil y el Código
de Procedimientos Civiies del Estado de Baja California.

 

B. LESSOR shall have the right to assign and reassign, from time to time, any or
all of the rights and obligations of LESSOR in this Lease Agreement or any
interest therein, provided that no such assignment or reassignment shall impair
any of the rights of LESSEE herein, and provided further, that LESSOR shall
remain liable for all of its obligations under this Lease Agreement. In the
event of such assignment or reassignment, LESSEE shall not diminish or withhold
any of the rents payable hereunder by asserting against such assignee any
defense, setoff, or counterclaims which LESSEE may have against LESSOR or any
other person. However, LESSEE hereby specifically waives, with respect to
withholding of rent, any preventive measures to guarantee payment of a claim, in
the terms provided by the Civil Code and the Code of Civil Proceedings both from
the State of Baja California.

 

 

 

XII. SUBORDINACIÓN.

 

XII. SUBORDINATION.

 

 

 

 

[g201611231717483333846.jpg]

 

 

25

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

Durante el término de este Contrato de Arrendarniento, el ARRENDADOR tendrá el
derecho de gravar los derechos que tiene sobre la Propiedad Arrendada o en este
Contrato para los efectos que considere convenientes y el ARRENDATARIO deberá
subordinar y en este acto subordina sus derechos en este Contrato y en la
Propiedad Arrendada a dicho gravamen. Sin embargo, en el caso de que dichos
gravámenes sean hechos efectivos o ejecutados judicialmente, el titular de los
derechos derivados del gravamen deberá convenir en respetar este Contrato y
aceptar el cumplimiento por parte del ARRENDATARIO de las obligaciones a que el
mismo se refiere. El ARRENDATARIO deberá celebrar aquellos convenios que el
ARRENDADOR solicite para confirmar esta subordinación, siempre que el
ARRENDATARIO conserve sus derechos bajo este Contrato de Arrendarniento, y
presentar cualesquier información financiera que se requiera en forma normal por
cualesquier institución fiduciaria,

banco o cualquier otra institución de crédito reconocida.

 

During the term of this Lease Agreement, LESSOR shall have the right to encumber
its interest in the Leased Property or in this Lease Agreement for any purpose
it deems convenient and LESSEE shall and hereby does subordinate its interest in
this Lease Agreement and in the Leased Property to such encumbrances. However,
in the event such encumbrances are foreclosed upon or judicially enforced, the
one who holds the encumbrance shall agree to respect this Lease Agreement and
accept the performance by LESSEE of its obligation hereunder. LESSEE shall
execute any agreement which may be required by LESSOR in confirmation with such
subordination, provided LESSEE maintains is rights under this Lease Agreement,
and submit whatever public finance data may normally be requested by any trust
insurance, bank or other recognized lending institution.

 

 

 

Una vez que el ARRENDADOR notifique por escrito al ARRENDATARIO que aquel ha
cedido sus derechos sobre este Contrato a una institución financiera como
garantia de cualquier deuda u otra obligación del ARRENDADOR, el ARRENDADOR no
tendrá derecho a modificar este Contrato con el objeto de reducir la renta,
disminuir el término o modificar o rehusar cualquier obligación substancial del
ARRENDATARIO sin el consentimiento por escrito por parte de tal institución
financiera. Dicha obligación continuará hasta en tanto la institución financiera
haya notificado al ARRENDATARIO, por escrito, que dicha cesión ha sido
terminada, en el entendido de que si el ARRENDADOR no obtiene la autorización de
dicha institución financiera para llevar a cabo lo anterior, la modificación de
los términos anteriormente establecidos no tendrá ningún efecto contra la
institución financiera. Además, en caso de que la institución financiera
notifique por escrito al ARRENDATARIO que las rentas aqui convenidas deberán ser
pagadas directamente a dicha institución financiera o a su representante, el
ARRENDATARIO estará obligado a pagar a dicha institución financiera o a su
representante cada una de las rentas mensuales subsecuentes que venzan de
acuerdo con este Contrato (asi como, en su caso, aquellas rentas no pagadas y
vencidas con anterioridad, con los consecuentes intereses moratorios), hasta la
fecha en que la institución financiera notifique al ARRENDATARIO su autorización
para que las rentas se paguen al ARRENDADOR o a cualquier otra persona que tenga
derecho de recibirlas. El ARRENDATARIO entiende y está de acuerdo en que con
excepción del depósito en garantia a que se refiere el presente Contrato, en la
Cláusula XXVI F, el ARRENDADOR no podrá cobrar por adelantado más de un (1) mes
de renta y el ARRENDATARIO, a solicitud del ARRENDADOR proporcionará un
documento manifestando que no ha efectuado pagos por adelantado; este documento
será obligatorio para el ARRENDATARIO en relación con la institución financiera
a la que este Contrato se ceda. Asimismo, la institución financiera no quedará
obligada a reconocer aquellos pagos hechos por el ARRENDATARIO al ARRENDADOR
después de que el ARRENDATARIO haya recibido la notificación que lo obligue a
hacer los pagos a dicha institución financiera.

 

Once LESSOR shall have notified LESSEE in writing that the former has assigned
its interest in this Lease Agreement to any lending institution as security for
a debt or other obligation of LESSOR, LESSOR shall not have the power to amend
this Lease Agreements so as to reduce the rent, decrease the term or modify or
negate any substantial obligation without the written consent of such lending
institution. Such obligation shall continue until the lending institution has
notified LESSEE in writing that such assignment has been terminated, in the
understanding that if LESSOR fails to obtain such lending institution’s approval
to carry out the foregoing, the amendment of the terms above mentioned shall
have no effect whatsoever as against such lending institution. In addition, if
the lending institution shall notify LESSEE in writing requiring the payment of
rents hereunder directly to such lending institution or its representative, then
LESSEE shall be obligated to pay such lending institution or its representative
each subsequent rental that may become due under this Lease Agreement (together
with any unpaid rent then past due), until the date on which such lending
institution notifies LESSEE authorizing payment of rent to LESSOR or other party
entitled thereto. LESSEE understands and agrees that except for the security
deposit mentioned in Clause XXVI F of this Lease Agreement, LESSOR may not
collect any rent more than one (1) month in advance and LESSEE, at the request
of LESSOR, shall provide a statement that no such advanced payment has been
made; such document shall be binding upon LESSEE as against the lending
institution to which this Lease Agreement may be assigned. In addition, the
lending institution shall not be bound to recognize those payments made to
LESSOR after the LESSEE has received notice requiring payments to be made to
such lending institutions.

 

 

 

 

[g201611231717483333846.jpg]

 

 

26

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

XIII. ACCESO A LA PROPIEDAO ARRENDADA.

 

XIII. ACCESS TO LEASED PROPERTY.

 

 

 

Sin excesiva interferencia para la operación del ARRENDATARIO, el ARRENDADOR o
sus representantes autorizados tendrán el derecho de entrar a la Propiedad
Arrendada durante las horas de trabajo del ARRENDATARIO, y a cualquier hora en
caso de emergencia, para inspeccionarla y para hacer reparaciones, y si fuera
autorizado por el ARRENDATARIO, para realizar adiciones o alteraciones a la
Propiedad Arrendada. Por un periodo que se iniciará ciento ochenta (180) dias
antes de la terminación de este Contrato, el ARRENDADOR, tendrá acceso a la
Propiedad Arrendada con el objeto de exhibirla a posibles arrendatarios, y podrá
instalar los anuncios acostumbrados “Se Vende” o “Se Renta” en la Propiedad
Arrendada. Excepto en casos de emergencia, el ARRENDADOR deberá notificar al
ARRENDATARIO antes de entrar a la Propiedad Arrendada. Arrendada. El ARRENDADOR
expresamente reconoce que el ARRENDATARIO podrá en todo momento acompañar al
ARRENDADOR y sus acompañantes en sus inspecciones o visitas a la Propiedad
Arrendada, y se reserva el derecho de rechazar la entrada a cualquier persona
como resultado de cualesquier restricción gubernamental o por razones de
seguridad interna. Si este fuera el caso, las partes trabajarán de manera
diligente para identificar a otra persona que no tuviera estas restricciones.

 

Without undue interference to LESSEE’S operation, LESSOR or its authorized
representatives shall have the right to enter the Leased Property during all
LESSEE business hours, and in emergencies at all times, to inspect the Leased
Property and to make repairs, and if approved by LESSEE, additions or
alterations to the Leased Property. For a period of one hundred and eighty (180)
days prior to the termination of this Lease Agreement, LESSOR shall have access
to the Leased Property for the purpose of exhibiting it to prospective tenants
and may post usual “For Sale” or “For Lease” signs upon the Leased Property.
Except in case of Emergency, LESSOR shall give notice to LESSEE before entering
the Leased Property. LESSOR expressly acknowledges that LESSEE may at any time
escort LESSOR and persons accompanying LESSOR in its inspections or visits to
the Leased Property and reserves the right to refuse entry to any person as a
result of any governmental restriction or internal security issues. Should this
be the case, the parties will diligently work to identify another person that
would not have these restrictions.

 

 

 

 

[g201611231717483333846.jpg]

 

 

27

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

XIV. DAÑOS O DESTRUCCIÓN.

 

XIV. DAMAGE OR DESTRUCTION.

 

 

 

A. Total. En caso de que todo o una parte substancial de la Propiedad Arrendada
sea dañada o destruida por incendio, actos de la naturaleza, o cualesquiera otra
causa, de tal manera que el ARRENDATARIO se vea imposibilitado a continuar la
operación de sus negocios, el ARRENDADOR determinará dentro de los (15) quince
dias posteriores a dicha destrucción, si la Propiedad Arrendada puede ser
restaurada dentro de los siguientes (6) seis meses, y notificará al ARRENDATARIO
de tal determinación. Si el ARRENDADOR determina que la propiedad arrendada no
puede ser restaurada en el periodo de (6) seis meses, tanto el ARRENDADOR como
el ARRENDATARIO, tendrán el derecho y la opción de terminar en forma inmediata
este Contrato de Arrendamiento, por medio de aviso por escrito hecho a la otra
parte, sin responsabilidad alguna para las partes, excepto la del ARRENDATARIO
de estar al corriente en el cumplimiento de las obligaciones generadas a la
fecha, en los términos del Contrato de Arrendamiento. Si el ARRENDADOR
determinara que la Propiedad Arrendada puede ser restaurada dentro del término
de (6) seis meses, el ARRENDADOR, deberá a su propio costo y de acuerdo a la
cantidad entregada al ARRENDADOR, por el pago del seguro requerido en la
Cláusula VI anteriormente señalada, procederá diligentemente a reconstruir las
Mejoras del ARRENDADOR, en tal caso, el ARRENDADOR, aceptará a su elección y en
lugar de la renta durante el periodo que el ARRENDATARIO este privado del uso de
la propiedad arrendada, el pago del seguro de daños consecuenciales a que se
refiere la Cláusula VI anterior o el pago de la fianza destinada a rentas y
cumplimiento de otras obligaciones. Durante el periodo de reconstrucción, el
ARRENDATARIO, no tendrá obligación de pagar la renta o cuota de mantenimiento.
En el caso que la Propiedad Arrendada no fuere restaurada dentro de seis meses
como fue determinado por el ARRENDADOR, el ARRENDADOR tendrá un periodo de
gracia de treinta dias para completar la construcción de las mejoras del
ARRENDADOR a partir del último dia de los seis (6) meses. Ante la no entrega por
parte del ARRENDADOR de las Mejoras para el último dia del periodo de gracia de
treinta (30) dias, el ARRENDATARIO, tendrá el derecho de dar por terminado el
arrendamiento, mediante aviso efectuado a la otra parte o de aceptar un dia de
renta gratuito por cada dia de retraso en la entrega de la Propiedad Arrendada
al término del sexto mes.

 

A. Total. In the event that the whole or a substantial part of the Leased
Property is damaged or destroyed by fire, act of nature, or any other cause, so
as to make LESSEE unable to continue the operation of its business, LESSOR
shall, within fifteen (15) days from such destruction, determine whether the
Leased Property can be restored within six (6) months. If LESSOR determines that
the Leased Property cannot be restored within six (6) months, either LESSOR or
LESSEE shall have the right and option to immediately terminate this Lease
Agreement, by advising the other thereof by written notice, without any
responsibilities to the parties, except for that of LESSEE to be in compliance
with all obligations generated to date in the terms of this Agreement. If LESSOR
determine that the Leased Property can be restored within said six (6) months,
LESSOR shall at its own cost and according to the amount delivered to LESSOR as
payment of insurance required in terms of Clause VI herein, will proceed
diligently to reconstruct the LESSOR’s Improvements, in that event LESSOR will
accept, at its election, and in lieu of the rent during this period the payment
of insurance policy covering consequential damages as per Clause VI above or the
bond applicable to payment of rent and compliance of other obligations. During
the period of reconstruction the LESSEE will not be obligated to pay the rent or
maintenance fees. In the event that the Leased Property could not be
reconstructed in six (6) months as determined by LESSOR, LESSOR will have a cure
period of thirty days to finish the construction of the LESSOR’S Improvements,
beginning the last day of the six (6) months. Upon failure to deliver the
Improvements by the LESSOR in the last day of the cure period of thirty (30)
days, the LESSEE, will have the right to terminate this Lease Agreement, by
written notice given to the other party or to accept one day of free rent for
each day of delay of the delivery of the Leased Property at the end of the sixth
month.

 

 

 

 

[g201611231717483333846.jpg]

 

 

28

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

B. Parcial. En caso de que los mencionados daños causados a la Propiedad
Arrendada no impidan al ARRENDATARIO continuar la operación normal de sus
negocios en la Propiedad Arrendada, el ARRENDADOR y el ARRENDATARIO deberán
reparar dichos daños, cada uno reconstruyendo la porción de las mejoras por la
que cada una de ellas era responsable en la construcción inicial; en el
entendido de que durante el periodo que corresponda a la reparación de las
Mejoras del ARRENDADOR, la renta pagadera en los términos de este Contrato por
el ARRENDATARIO será prorrateada en proporción a la interferencia que sufra el
ARRENDATARIO en el uso y posesión de la Propiedad Arrendada causada por dichos
daños y reparaciones, única y exclusivamente cuando el ARRENDATARIO esté al
corriente en todas sus obligaciones, particularmente en lo que a seguros se
refiere la Cláusula VI del presente. En tal caso el ARRENDADOR aceptará a su
elección, en lugar del pago prorrateado de la renta aquí señalada, durante el
periodo cuando el ARRENDATARIO sea parcialmente privado del uso y posesión de la
Propiedad Arrendada, cualquier pago del seguro de renta o fianza aplicable a la
renta y otros pagos.

 

B. Partial. In the event the said damages caused to the Leased Property does not
prevent LESSEE from continuing the normal operation of its business on the
Leased Property, LESSOR and LESSEE shall repair said damage, each party
reconstructing that portion of the improvements for which it was responsible in
the original construction; provided that during the period required for such
repair work of LESSOR’s Improvements, the rent payable hereunder by LESSEE shall
be equitably prorated for the interference with LESSEE’s use and possession of
the Leased Property caused by such damage and repairs, exclusively when LESSEE
is up to date with compliance of all its obligations, in particular in regards
to insurance acquisition and effectiveness as referred in Clause VI herein. In
that event the LESSOR will accept, at its election and in lieu of any prorated
payment of the rent hereunder, during the period when the LESSEE is partially
deprived of the use and possession of the Leased Property, any payment of the
rent insurance or a bond applicable for rent and other payments.

 

 

 

XV. LIMITACIÓN DE RESPONSABILIDAD

 

XV. LIMITATION OF LIABILITY.

 

 

 

Con excepción de cualesquiera actos intencionales o negligentes u omisiones del
ARRENDADOR, de sus agentes o empleados, el ARRENDADOR no será responsable frente
al ARRENDATARIO ni frente a cualquier otra persona, por cualesquier pérdida o
daño de cualquier clase, causados por actos intencionales o negligentes u
omisiones del ARRENDATARIO u otros ocupantes del Parque Industrial o de las
propiedades adyacentes o del público, u otras causas fuera del control del
ARRENDADOR, incluyendo en forma enunciativa y no limitativa, la falta de entrega
o cualquier interrupción de los servicios públicos o de cualquier otro servicio,
ya sea que éste ocurra en la Propiedad Arrendada o cerca de ella. El
ARRENDATARIO reconoce que de tiempo en tiempo se efectuarán adiciones,
composturas y reparaciones al Parque Industrial, sin embargo esto no deberá
interferir en forma substancial con el uso y goce de la Propiedad Arrendada por
parte del ARRENDATARIO.

 

Except for intentional or negligent acts or omissions of LESSOR, its agents or
employees, LESSOR shall not be liable to LESSEE or to any other person
whatsoever for any loss or damage of any kind or nature caused by the
intentional or negligent acts or omissions of LESSEE or other occupants of the
Industrial Park or of adjacent property, or the public, or the causes beyond the
control of LESSOR, including but not limited to any, failure to furnish or any
interruption of any utility or other services in or about the Leased Property.
LESSEE recognizes that additions, replacements and repairs to the Industrial
Park will be made from time to time, provided that the same shall not
substantially interfere with LESSEE’s use and enjoyment of the Leased Property.

 

 

 

XVI. INDEMNIZACIÓN.

 

XVI. INDEMNIFICATION.

 

 

 

El ARRENDATARIO conviene en indemnizar y dejar a salvo al ARRENDADOR de
cualquier demanda por daños y perjuicios de cualquier clase o naturaleza que
resulten de actos negligentes u omisiones del ARRENDATARIO o sus contratistas,
licenciatarios, agentes, invitados o empleados, o que se deriven de accidentes,
lesiones o daños causados en cualesquiera forma a personas o bienes que ocurran
en o cerca de la Propiedad Arrendada, o áreas adyacentes a la Propiedad
Arrendada, así como de los costos y gastos, incluyendo honorarios de abogado en
que por tal motivo se incurra.

 

LESSEE agrees to indemnify and save LESSOR harmless from any kind or nature
whatsoever, arising from any negligent acts or omissions of LESSEE, or its
contractors, licensees, agents, invitees or employees, or arising from any
accident, injury or damage whatsoever caused to any person or property occurring
in or about the Leased Property, or the areas adjoining the Leased Property, and
from and against all costs and expenses, including attorney’s fees, incurred
thereby.

 

 

 

 

[g201611231717483333846.jpg]

 

 

29

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

El ARRENDADOR indemnizará y dejará a salvo al ARRENDATARIO de cualquier daño o
perjuicio al ARRENDATARIO o sus agentes o empleados y de toda responsabilidad
por causa de lesiones o daños causados a terceras personas, o por daños a la
propiedad por terceras personas que ocurran mientras se encuentren legalmente
dentro de la Propiedad Arrendada que resulten de actos negligentes u omisiones
del ARRENDADOR, sus agentes o empleados, asi como de los costos y gastos,
incluyendo honorarios de abogado en que portal motivo se incurra.

 

LESSOR will indemnify and will hold LESSEE harmless from any injury or damage to
LESSEE or its agents or employees and from any and all liability for injury to
third persons or damage to the property by third persons while lawfully upon the
Leased Property occurring by reason of any negligent acts or omissions of
LESSOR, its agents or employees, and from and against all costs, and expenses,
including attorney’s fees, incurred thereby.

 

 

 

XVII. NOTIFICACIONES.

 

XVII. NOTICES.

 

 

 

Todas las notificaciones a que se refiere el presente Contrato de Arrendamiento
deberán ser dirigidas al domicilio que se menciona en las Declaraciones
anteriores o a cualquier otro domicilio que de tiempo en tiempo sea
proporcionado por las partes. Dichas notificaciones serán hechas por escrito y
enviadas por correo certificado, por fax, o entregadas personalmente cuando sea
posible, y surtirán efectos siete (7) dias después de la fecha de su envio por
correo o en la fecha en que se entreguen personalmente. Las notificaciones por
duplicado se enviarán por correo aéreo certificado, porte pagado, a aquellas
direcciones que en forma adicional soliciten de tiempo en tiempo cualquiera de
las partes por escrito.

 

All notices under this Lease Agreement shall be forwarded to the address
mentioned in the Recitals above or such other addresses as may from time to time
be furnished by the parties hereto. Said notices shall be in writing and sent
registered mail, by fax, or hand-delivered when possible, and shall be effective
seven (7) days after the date of mailing thereof, or on the date they are
hand-delivered. Duplicate notices shall be sent by certified airmail, postage
prepaid, to such additional addresses as may from time to time be requested in
writing by the parties hereto.

 

 

 

XVIII. DISPOSICIONES AMBIENTALES.

 

XVIII. ENVIRONMENTAL PROVISIONS.

 

 

 

El ARRENDADOR entregará al ARRENDATARIO la Propiedad Arrendada libre de
contaminación, lo cuaI será evidenciado mediante la entrega de un certificado
expedido por el perito registrado ante la Secretaria de Protección al Ambiente
en el Estado como Prestador de Servicios en Materia de Impacto y Riesgo
Ambiental tras la conclusión de las labores de construcción de la nave
industrial.

 

LESSOR will deliver LESSEE the Leased Property free of contamination, what will
be evidenced with the delivery of a certificate issued by an expert registered
before the Ministry of Environmental Protection in the State as a service
provider in matters of environmental impact and risk, after the conclusion of
the construction works of the building.

 

 

 

El ARRENDATARIO entregará al ARRENDADOR, el certificado expedido por las
Autoridades Ambientales por el cual se clasifica el riesgo de las actividades
del ARRENDATARIO. El ARRENDATARIO en este acto se obliga a notificar por escrito
al ARRENDADOR, dentro de un periodo de quince (15) dias naturales,
inmediatamente posteriores a que el ARRENDATARIO cambie sus operaciones
afectando su clasificacion de riesgo.

 

LESSEE will deliver LESSOR, the certificate issued by the Environmental
Authorities that whereby the risk of LESSEE’s activities is classified. LESSEE
is hereby bound to provide written notice to LESSOR within a fifteen (15)
calendar day period immediately after LESSEE changes its operations affecting
its classification of risk.

 

 

 

 

[g201611231717483333846.jpg]

 

 

30

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

El ARRENDATARIO es responsable de todo y cualesquier acto, hecho u omisión
acontecido durante el Término del Arrendamiento, originado por sus actividades
en la Propiedad Arrendada que pueda producir cualquier desequilibrio ecológico,
daño ambiental, responsabilidad o reclamación de responsabilidad por el uso de
materiales y desechos industriales que contaminen la Propiedad Arrendada durante
el término de este Contrato y mantendrá al ARRENDADOR libre y a salvo de
cualesquier reclamación, incluyendo los honorarios de abogado y consultores,
ingenieros y cualesquier gasto relacionado con la solución de la misma. Esta
responsabilidad perdurará sin importar que el presente Contrato sea terminado
por cualesquier causa y siempre y cuando la autoridad ambiental competente
determine que el impacto fue causado directa y exclusivamente por el
ARRENDATARIO. El costo de cualquier estudio o actividad necesaria o relacionada
con el impacto ambiental será pagado por el ARRENDATARIO.

 

LESSEE is responsible for any and all acts, facts or omissions occurred
throughout the Lease Term, caused by its activities on the Lease Property that
can produce any ecological imbalance, environmental damage, responsibility or
claim of responsibility for the use of materials and industrial waste that
contaminates the Leased Property during the term of this Agreement and will save
LESSOR harmless of any and all claims, including attorneys’, consultants and
engineer’s fees and any cost related with the solution of the same. This
responsibility will endure regardless of that this Agreement is terminated by
any reason and as long as the competent environmental authority determines that
the impact was caused directly and exclusively by the LESSEE. The cost of any
study or activity necessary or in relation to the environmental impact will be
paid by LESSEE..

 

 

 

El ARRENDADOR conducirá una inspección cada seis (6) meses, para verificar
cualquier acto que pueda producir un cambio en las condiciones de la Propiedad
Arrendada y para asegurarse de que no haya áreas contaminadas por material o
desecho industrial. El resultado de dicha inspección o la falta de su
realización no liberarán de forma alguna al ARRENDATARIO de sus obligaciones
bajo el presente Contrato. En caso de que cualquier área se detecte contaminada,
el ARRENDATARIO a su exclusiva cuenta y gasto aplicará las medidas necesarias y
satisfactorias para el ARRENDADOR a efecto de solventar, regenerar, recuperar,
renovar y restaurar las condiciones ambientales prevalecientes en la Fecha de
Inicio.

 

LESSOR will conduct an inspection every six (6) months, to verify any act that
can produce a change in the conditions of the Leased Property and to make sure
there are no contaminated areas by material and industrial waste. Neither the
result of said inspection, nor the failure to conduct it shall in any form waive
LESSEE’s responsibilities under this Agreement. In the event that any areas are
detected to be contaminated, LESSEE to its sole cost and expense will apply the
measures necessary and satisfactory to LESSOR in order to solve, regenerate,
recover, renovate and restore the environmental conditions that prevailed at
Commencement Date.

 

 

 

Si en un periodo de treinta (30) dias naturales luego de que se tenga
conocimiento de alguna variación de las condiciones ambientales prevalecientes
en la Fecha de Entrega, el ARRENDATARIO no ha iniciado la implementación de
medidas para restaurar, el ARRENDADOR a cuenta y gasto del ARRENDATARIO aplicará
tales medidas y notificará a las Autoridades Ambientales para que realicen los
procedimientos para prevenir y evitar que el ARRENDATARIO continúe causando
daños ambientales. En caso de que el ARRENDATARIO no cumpla con la
implementación de la totalidad de las medidas de reparación en el término que el
ARRENDADOR haya autorizado para el efecto, el ARRENDATARIO se hará responsable
de dicha demora y establecerá el tiempo necesario para ello, a satisfacción del
ARRENDADOR.

 

If in a thirty (30) calendar day period after knowledge of a variation of
environmental conditions prevailing at Possession Date, LESSEE has not initiated
implementation of measures to restore, LESSOR at LESSEE’S sole cost and expense
will apply such measures and will notify the Environmental Authority to carry
out the procedures in order to prevent and avoid that LESSEE continue to cause
environmental damage. In the event that LESSEE fails to comply with
implementation of all repair measures within the term that LESSOR has authorized
to the effect, LESSEE will be held responsible for such delay and shall
establish the necessary time for such purpose in terms satisfactory to LESSOR.

 

 

 

 

[g201611231717483333846.jpg]

 

 

31

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

A la terminación del presente Contrato, y para que la entrega fisica de la
Propiedad Arrendada sea aceptada, el ARRENDATARIO deberá presentar y entregar al
ARRENDADOR un certificado expedido por un perito registrado ante la Secretaria
de Protección al Ambiente en el Estado como especialista en Restauración y
Preservación Ambiental que haya sido previamente autorizado por el ARRENDADOR,
en que se certifique que la Propiedad Arrendada está libre de contaminación.

 

Upon termination of this Agreement, and for physically delivery of the Leased
Property to be accepted, LESSEE shall present and deliver to LESSOR a
Certificate issued by an expert registered before the Ministry of Environmental
Protection in the State as specialist on Ecological Restoration and
Preservation, who is previously authorized by LESSOR, certifying that the Leased
Property is free of contamination.

 

 

 

XIX. INCUMPLIMIENTO POR PARTE DEL ARRENDATARIO.

 

XIX. LESSEE’s DEFAULT.

 

 

 

A. Cada uno de los siguientes casos serán considerados como incumplimiento por
parte del ARRENDATARIO:

 

A. Each of the following shall be a default of LESSEE:

 

 

 

1. Desocupar o abandonar la Propiedad Arrendada; el ARRENDADOR considerará que
el Edificio Duna se encuentra abandonado cuando el ARRENDATARIO cierra sus
operaciones, finiquita a todos sus empleados y deja de pagar la renta de dos o
más meses. Bajo estas circunstancias el ARRENDADOR podrá proceder a ocupar el
Edificio Duna, una vez que haya notificado al ARRENDATARIO, conforme a los
términos del presente contrato, y que no se reciba respuesta en un periodo de
quince (15) dias siguientes a tal aviso. Para dicho propósito, el ARRENDADOR
eneste acto queda expresamente autorizado por el ARRENDATARIO para solicitar al
Juzgado competente mediante el procedimiento de jurisdicción voluntaria, se le
otorgue posesión del Edificio Duna utilizando cualesquier medio legal que otorga
la Ley y renunciando expresamente el ARRENDATARIO al derecho a ser notificado,
debido al aviso de abandono anterior. Este procedimiento podrá observarse
independientemente de cualesquier otro recurso utilizado por el ARRENDADOR,
según lo establecido en este contrato;

 

1. Vacating or abandonment of the Leased Property; LESSOR shall consider the
Duna Building abandoned when LESSEE closes its operation, terminates all
employees and stops making payment of rent for two or more months. Under such
circumstances LESSOR may proceed to take over the Duna Building after notifying
LESSEE under the terms hereunder provided, and no answer is received for a
period of fifteen (15) days following such notice. For such purpose, LESSOR is
hereby expressly authorized by LESSEE to request the competent Court under a
voluntary jurisdiction procedure to be given possession of the Duna Building
using any legal means provided by Law, and expressly waiving LESSEE the right to
be notified due to prior notice of abandonment. This procedure may be observed
independently of any other remedies of LESSOR as provided hereunder;

 

 

 

2. La falta de pago de dos (2) o más mensualidades consecutivas de renta
devengada y pagadera en la fecha de vencimiento, de acuerdo con la Cláusula “IV”
del presente, sin necesidad de ningún tipo de notificación;

 

2. Failure to pay two (2) or more consecutive installments of rent due and
payable hereunder upon the date when said payment is due, as provided for in
Clause “IV” hereunder, without need of notice of any kind;

 

 

 

3. Incumplimiento en la ejecución de cualquier pacto, acuerdo, contratos u
obligaciones del ARRENDATARIO en los términos del presente, si dicho
incumplimiento continúa por treinta (30) dias naturales siguientes a la
notificación por escrito del ARRENDADOR al ARRENDATARIO (o durante un periodo
razonable que fuere necesario para remediar el incumplimiento) otorgado por el
ARRENDADOR, cuando no se haya previsto término expreso;

 

3. Default in the performance of any of LESSEE’s covenants, agreements or
obligations hereunder, said default continuing for thirty (30) calendar days
after written notice thereof, is given by LESSOR to LESSEE (or for any
reasonable period necessary for LESSEE to cure said default,) given by LESSOR,
when no express period is stated;

 

 

 

4. Una cesión general por parte del ARRENDATARIO en beneficio de acreedores;

 

4. A general assignment by LESSEE for the benefit of creditors;

 

 

 

 

[g201611231717483333846.jpg]

 

 

32

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

5. Petición voluntaria de una declaración de quiebra por el ARRENDATARIO o
petición de una declaración involuntaria de quiebra por los acreedores del
ARRENDATARIO, si dicha petición permanece sin retirarse por un periodo de ciento
veinte (120) dias naturales;

 

 

5. The filing of a voluntary petition in bankruptcy by LESSEE or the filing of
an involuntary petition by LESSEE’s creditors, said petition remaining
undischarged for a period of one hundred and twenty (120) calendar days;

 

 

 

 

6. El nombramiento de un Depositario Judicial que tome posesión substancial de
todos los bienes del ARRENDATARIO o de este arrendamiento, si permanece dicha
disposición judicial sin retirarse por un periodo de ciento veinte (120) dias
naturales; o

 

6. The appointment of a Receiver to take possession of substantially all of
LESSEE’s assets or of this leasehold, said receivership remaining undissolved or
un-stayed for a period of one hundred and twenty (120) calendar days after the
levy thereof; or

 

 

 

7. Incumplimiento por parte del ARRENDATARIO de una resolución firme emitida por
las Autoridades Ambientales del Gobierno Mexicano, en relación con la ejecución
de sus actividades o con el uso y operación de cualesquier equipo por parte del
ARRENDATARIO que pudiera ser considerada como contaminante por dicha Autoridad
Gubernamental, asi como el  incumplimiento respecto de cualesquier ley,
reglamento o recomendación efectuada por dicha Autoridad en relación con dicho
asunto.

 

7. Failure by LESSEE to comply with a final judgment emitted by an Environmental
Authorities, in connection with the performance of their activities or the use
or operation of any equipment by LESSEE that may be considered as contaminating
by such Governmental Office, and failure to comply with any and all
recommendations, so given by said Governmental Office.

 

 

 

B. En cualquiera de los casos anteriores, el ARRENDADOR a su opción tendrá el
derecho, además de utilizar cualesquier recurso otorgado por la ley, de reclamar
daños, de rescindir de inmediato este Contrato de Arrendamiento y exigir al
ARRENDATARIO la desocupación de la Propiedad Arrendada, sin afectar los derechos
del ARRENDADOR de acuerdo a los términos del párrafo A), 1) de esta Cláusula, y
particularmente el derecho de recaudar las rentas restantes del término de
arrendamiento de este contrato.

 

B. Upon the occurrence of any of the foregoing defaults, LESSOR shall have the
right, at its option, and in addition to other rights or remedies granted by
law, including the right to claim damage, to immediately rescind this Lease
Agreement and evict LESSEE from the Leased Property, without affecting the
rights of LESSOR under the terms of paragraph A), 1) of this Clause, and
particularly the right to collect the remaining rents for the contractual lease
term.

 

 

 

XX. DERECHO A SUBSANAR EL INCUMPLIMIENTO DE LAS OBLIGACIONES.

 

XX. RIGHT TO CURE DEFAULTS.

 

 

 

En caso de que el ARRENDATARIO no cumpla con cualesquier término o estipulación
contenida en este Contrato (excepto la falta de pago de rentas y cuota de
mantenimiento), el ARRENDADOR podrá, sin estar obligado a ello, y en cualquier
momento después de aviso por escrito dado con treinta (30) dias, subsanar dicho
incumplimiento, incluyendo la aplicación de mecanismos de restauración en caso
de contaminación o hacer reparaciones a la Propiedad Arrendada, por cuenta y a
cargo del ARRENDATARIO. Si el ARRENDADOR, en virtud de dicho incumplimiento,
paga cualesquier cantidad de dinero o incurre en cualquier gasto, incluyendo
honorarios de abogados, las cantidades que haya pagado o erogado junto con todos
los intereses, costos y daños, serán pagados por el ARRENDATARIO al ARRENDADOR
el primer dia del mes siguiente en que dichos gastos fueron incurridos.

 

In the event of LESSEE’s breach of any term or provision herein, (except payment
of rents and maintenance fee), LESSOR may, without any obligation to do so at
any time after thirty (30) days written notice, cure such breach or default
including the application of mechanisms of restoration in the event of
contamination or make repairs to the Leased Property, for the account and at the
expense of LESSEE. If LESSOR, by reason of such breach or default, pays any
money or is compelled to incur any expense including attorney’s fees, the sums
so paid or incurred by LESSOR with all interest, cost and damages, shall be paid
by LESSEE to LESSOR on the first day of the month after incurring such expenses.

 

 

 

 

[g201611231717483333846.jpg]

 

 

33

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

Si cualquier pago de renta o cualesquier otro pago no son efectuados
inmediatamente después de ser exigibles, generarán intereses a razón del diez
(10%) por ciento mensual a partir de la fecha en que se hicieran exigibles,
hasta su liquidación total. Esta estipulación no se entenderá como liberación
del ARRENDATARIO de cualquier incumplimiento al efectuar los pagos a tiempo y en
la forma que se establece en este Contrato. Los intereses, gastos y daños
mencionados anteriormente, serán cobrados del ARRENDATARIO mediante el ejercicio
por parte del ARRENDADOR del derecho de obtener pago de daños y perjuicios en
los términos de esta Cláusula. Nada de lo contenido en la presente Cláusula
afecta el derecho del ARRENDADOR para ser indemnizado por el ARRENDATARIO, por
la responsabilidad derivada antes de la terminación de este Contrato por
lesiones o daños a la propiedad,

 

If any installment of rent or any other payment is not paid promptly when due,
it shall bear interest of ten (10%) percent monthly from the date on which it
becomes delinquent until paid. This provision is not intended to relieve LESSEE
from any default in the making of any payment at the time and in the manner
herein specified. The foregoing interests, expenses and damages shall be
recoverable from LESSEE by exercise of LESSOR’s right to recover damages under
this Clause. Nothing in this Clause affects the right of LESSOR to
indemnification by LESSEE for liability arising prior to the termination of this
Lease for personal injuries or property damage.

 

 

 

 

XXI. RENUNCIA.

 

XXI. WAIVER.

 

 

 

En caso de que el ARRENDADOR o el ARRENDATARIO no exijan que la otra parte
cumpla con cualquiera de las obligaciones contenidas en este Contrato, esto no
será interpretado como renuncia a exigir el cumplimiento de la misma obligación
o de otras obligaciones en forma subsecuente. Cualquier consentimiento o
aprobación no se considerará como renuncia o como innecesaria la aprobación o
consentimiento para actos similares o subsecuentes del ARRENDATARIO o del
ARRENDADOR.

 

In the event LESSOR or LESSEE does not compel the other to comply with any of
the obligations hereunder, such action or omission shall not be construed as a
waiver of a subsequent breach of the same or any other provision. Any consent or
approval shall not be deemed to waive or render unnecessary the consent or
approval of any subsequent or similar act by LESSEE or LESSOR.

 

 

 

XXII. CERTIFICACIONES.

 

XXII. CERTIFICATES.

 

 

 

El ARRENDATARIO, dentro de los diez (10) días siguientes al recibo de la
solicitud por escrito del ARRENDADOR, deberá entregar al ARRENDADOR una
declaración por escrito certificando que, de ser el caso, este Contrato no ha
sido modificado y se encuentra en vigor (o en caso de que haya habido
modificaciones, que las mismas están vigentes en los términos realizadas); las
fechas en que las rentas y otros cargos hayan sido pagados por adelantado; y que
las Mejoras del ARRENDADOR han sido terminadas en forma satisfactoria. Es la
intención que dicha declaration pueda ser tomada en cuenta por cualquier
persona, posible comprador o institución financiera interesada en la Propiedad
Arrendada.

 

LESSEE shall, within ten (10) days of receipt of a written request made by
LESSOR, deliver to LESSOR a statement in writing certifying that, if this is the
case, this Lease Agreement is unmodified and in full force and effect (or if
there have been modifications, that the same are in full force and effect as
modified); the dates to which the rent and any other charges have been paid in
advance, and that LESSOR’s Improvements have been satisfactorily completed. It
is intended that any such statement may be relied upon by any person,
prospective purchaser or lending institution interested in the Leased Property.

 

 

 

 

[g201611231717483333846.jpg]

 

 

34

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

XXIII. RETENCIÓN DE LA PROPIEDAD ARRENDADA.

 

XXIII. HOLDING OVER.

 

 

 

Si el ARRENDATARIO permanece en posesión de la Propiedad Arrendada, como
consecuencia de la negligencia u omisión del ARRENDATARIO, después del
vencimiento de este Contrato, el ARRENDATARIO pagará al ARRENDADOR una pena
convencional mensual igual al ciento veinte (120%) por ciento sobre el importe
de la renta mensual, a partir de la fecha de vencimiento del Contrato de
Arrendamiento y hasta en tanto el ARRENDATARIO haya entregado al ARRENDADOR la
posesión de la Propiedad Arrendada, o celebrado un nuevo Contrato de
Arrendamiento. Esta estipulación no será interpretada en el sentido de que se
otorga derecho alguno al ARRENDATARIO para permanecer en posesión de la
Propiedad Arrendada después de la terminación del Término del Arrendamiento. El
ARRENDATARIO deberá indemnizar al ARRENDADOR contra cualesquier pérdida o
responsabilidad que resulte de la demora en la entrega de la Propiedad Arrendada
por el ARRENDATARIO, si dicha pérdida o responsabilidad se funda en tal demora.
Las partes convienen en que el ARRENDATARIO deberá desocupar y entregar la
PROPIEDAD ARRENDADA a la terminación de este Contrato de Arrendamiento.

 

If LESSEE should remain in possession of the Leased Property, due to LESSEE’s
omission or negligence, after the expiration of this agreement, LESSEE shall pay
LESSOR a monthly penalty equal to fifty (50%) percent of the amount of the
monthly rent, as of the expiration date of the Lease Agreement until LESSEE has
delivered to LESSOR possession of the Leased property or executed a new Lease
Agreement. This provision shall not be construed as granting any right to LESSEE
to remain in possession of the Leased Property after the expiration of the Lease
term. LESSEE shall indemnify LESSOR against any loss or liability resulting from
the delay by LESSEE in surrendering the Leased Property, if such loss or
liability is founded on said delay. The parties agree that LESSEE shall quit and
surrender the LEASED PROPERTY at the expiration of this Lease Agreement.

 

 

 

XXIV. ENTREGA.

 

XXIV. SURRENDER.

 

 

 

El último dia del término de este Contrato de Arrendamiento o antes, en caso de
que sea terminado anticipadamente de acuerdo con lo establecido en otras
disposiciones de este Contrato de Arrendamiento, el ARRENDATARIO deberá
desocupar y entregar la Propiedad Arrendada, limpia, en buenas condiciones,
junto con todas las alteraciones, adiciones y mejoras que hayan sido hechas en
la misma, excepto por mobiliario, maquinaria y equipo propiedad del
ARRENDATARIO, salvo diversa autorización por escrito por el ARRENDADOR. A la
terminación de este Contrato, el ARRENDATARIO deberá retirar inmediatamente
todos sus bienes, excepto por lo mencionado anteriormente, y todo aquello que no
haya sido retirado se considerará abandonado por el ARRENDATARIO. El
ARRENDATARIO deberá reparar cualesquier daño y perjuicio causado a la Propiedad
Arrendada por el retiro de los bienes del ARRENDATARIO.

 

On the last day of the term of this Lease Agreement, or the sooner termination
thereof pursuant to other provisions hereof, LESSEE shall quit and surrender the
Leased Property, broom clean, in good condition together with all alterations,
additions and improvements that may have been made to the same, except
furniture, machinery and equipment owned by LESSEE, unless otherwise authorized
in writing by LESSOR. Upon the termination of this Lease Agreement, LESSEE shall
immediately remove all of its property, with the exception noted above, and all
property not removed shall be deemed abandoned by LESSEE. LESSEE shall
immediately repair any and all damage caused to the Leased Property by the
removal of LESSEE’s property.

 

 

 

XXV. USO Y GOCE PACIFICO.

 

XXV. PEACEFUL ENJOYMENT.

 

 

 

El ARRENDADOR conviene que el ARRENDATARIO, mediante el pago de las rentas y
demás cantidades que se establecen en este Contrato y mediante el cumplimiento
de todos los términos y disposiciones de este Contrato de Arrendamiento, podrá
ocupar y disfrutar en forma legal y pacifica la Propiedad Arrendada durante el
Término del Arrendamiento.

 

LESSOR agrees that LESSEE, upon paying the rent and all other charges provided
for herein and upon complying with all of the terms and provisions of the Lease
Agreement, shall lawfully and quietly occupy and enjoy the Leased Property
during the Lease Term without disturbance from anyone.

 

 

 

 

[g201611231717483333846.jpg]

 

 

35

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

XXVI. DISPOSICIONES MISCELÁNEAS

 

XXVI. MISCELLANEOUS.

 

 

 

A. Este documento contiene todas las condiciones y acuerdos entre las partes y
no podrá ser modificado verbalmente ni en alguna otra manera, sino mediante
convenio escrito firmado por los representantes autorizados de ambas partes.

 

A. This document contains all of the agreements and conditions made between the
parties, and may not be modified orally or in any manner other than by a written
agreement signed by the authorized representatives of the parties.

 

 

 

B. Si cualquier término, pacto, condición o previsión de este Contrato o la
aplicación del mismo a cualquier persona o circunstancia, es declarado invalido,
nulo o no ejecutable en cualquier grado por un tribunal competente, el resto de
los términos, pactos, condiciones o previsiones de este Contrato o la aplicación
del mismo a cualquier persona o circunstancia, deberán permanecer en plena
vigencia y en ninguna forma resultarán por ello afectados, objetados o
invalidados.

 

B. If any term, covenant, condition or provision of this Lease, or the
application thereof to any person or circumstances, shall to any extent be held
by a court of competent jurisdiction, to be invalid, void or unenforceable, the
remaining terms, covenants, conditions or provisions of this Lease or the
application thereof to any person or circumstances, shall remain in full force
and effect and shall in no way be affected, impaired or invalidated.

 

 

 

C. En caso de que cualquiera de las partes entablara acción judicial en contra
de la otra parte por la posesión de la Propiedad Arrendada, o para el pago de
cualquier cantidad a que se refiere este Contrato, o en virtud de incumplimiento
de cualquier estipulación en los términos de este Contrato, la parte que obtenga
sentencia favorable tendrá derecho a cobrar de la otra los gastos y costas
correspondientes, incluyendo honorarios de abogados.

 

C. In the event that either party should bring an action against the other party
for the possession of the Leased Property or for the recovery of any sum due
hereunder, or because of the breach of default of any covenant in this Lease
Agreement, the prevailing party shall have the right to collect from the other
party its relevant costs and expenses, including attorney’s fees.

 

 

 

D. Todos los pagos y obligaciones que se requieren conforme a este Contrato de
Arrendamiento serán hechos y ejecutados precisamente en la fecha señalada para
ello y excepto por los periodos de gracia específicós, no se permitirá ningún
retraso o ampliación de los mismos.

 

D. Every payment and performance required by this Lease Agreement, shall be paid
and performed on the date specified for such payment or performance and except
for the specific grace periods herein, no delay or extension thereof shall be
permitted.

 

 

 

E.Los titulos y subtituios de las Cláusulas de estedocumento no tendrán efecto
alguno en la interpretación de los términos y disposiciones de este Contrato de
Arrendamiento.

 

E. The titles and subtitles to the Clauses of this document shall have no effect
on the interpretation of the terms and provisions contained in this Lease
Agreement.

 

 

 

 

[g201611231717483333846.jpg]

 

 

36

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

F. El ARRENDADOR reconoce haber recibido del ARRENDATARIO la cantidad de US$
108,498.60 Dólares (Ciento ocho mil cuatrocientos cuarenta y ocho Dólares
60/100, Moneda de Curso Legal en los Estados Unidos de América) equivalente a 2
meses de renta del Edificio Duna con superficie de 129,165.00 pies cuadrados,
como depósito en garantia por el cumplimiento de las obligaciones asumidas en
este Contrato de ARRENDATARIO, incluyendo pero no limitado al pago de rentas,
pasivos laborales, daños ambientales o contaminación a la Propiedad Arrendada, y
será devuelto at ARRENDATARIO por el ARRENDADOR al término de este Contrato de
Arrendamiento, dentro de los diez (10) dias hábiles siguientes a que el
ARRENDATARIO compruebe que no existen pagos pendientes en relación con las
obligaciones asumidas en este contrato y en especifico las relativas a entregar
la propiedad arrendada en buenas condiciones y al pago de servicios públicos, a
satisfacción del ARRENDADOR, de otra forma el ARRENDADOR queda expresamente
autorizado a utilizar tal depósito para cubrir las cantidades adeudadas por
cualquier concepto al ARRENDADOR a la terminación del Contrato de Arrendamiento.

 

F. LESSOR hereby acknowledges having received from LESSEE the amount of US$
108,498.60 Dollars (One hundred and eight thousand four hundred and ninety eight
Dollars 60/100 Legal Currency of the United States of America), equivalent to 2
months of rent of the Duna Building with a surface of 129,165.00 square feet, as
deposit in guaranty for compliance of the obligations assumed hereunder by
LESSEE, including but not limited to payment of rents, labor liens environmental
damage or contamination of the Leased Property and shall be reimbursed to LESSEE
by LESSOR upon termination of the Lease Agreement, and following ten (10)
business days, once LESSEE provides evidence that all obligations have been
complied with and that there are no pending payments in relation to the
obligations assumed herein at LESSOR’s satisfaction, otherwise LESSOR is
expressly authorized to use such deposit to cover amounts owed under any title
to LESSOR at the termination of the Lease Agreement.

 

 

 

G. Las partes convienen que este Contrato de Arrendamiento estará regido por las
Leyes del Estado de Baja California.

 

G. The parties agree that this Lease Agreement shall be governed by the Laws of
the State of Baja California.

 

 

 

H. Para todo lo relative a la interpretación y cumplimiento de este Contrato de
Arrendamiento, las partes expresamente se someten a la jurisdicción de los
Tribunales Civiles de la Ciudad de Tijuana, Estado de Baja California,
renunciando expresamente a cualquier otro fuero que por razón de su domicilio
presente o futuro o por cualquier otra causa pudiera llegar a corresponderles.

 

H. For everything pertaining to the interpretation and compliance of this Lease
Agreement the parties thereby expressly submit to the jurisdiction of the Civil
Courts of the City of Tijuana, State of Baja California, expressly waiving any
other jurisdiction which might be applicable by reason of their present or
future domiciles or otherwise.

 

 

 

I. Siempre que se requiera el previo consentimiento de alguna de las partes, ya
sea por escrito o manifestado en cualquier otra forma, como condición para que
la otra parte ejecute algún acto, dicha parte conviene no denegar tal
consentimiento en forma arbitraria.

 

I. Whenever the prior consent of either party, written or otherwise, is required
as a condition for any act by the other party under this Lease Agreement, such
party agrees not arbitrarily to withhold such consent.

 

 

 

J. Cada una de las partes se obliga a firmar aquellos documentos adicionales que
requiera la otra parte, pero solamente hasta en la medida en que dicho documento
tenga por objeto dar efectos legales a los derechos establecidos en este
Contrato de Arrendamiento.

 

J. Each party shall execute such further documents as shall be requested by the
other party, but only to the extent that the effect of said documents is to give
legal effect to rights set forth in this Lease Agreement.

 

 

 

K. La entrega de este documento para su revisión y firma por el ARRENDATARIO, no
constituye reserva de, ni opción de arrendamiento, y no tendrá valor alguno como
Contrato de Arrendamiento mientras no sea firmado y entregado por ambas partes,
ARRENDADOR y ARRENDATARIO.

 

K. Submission of this instrument for examination or signature by LESSEE does not
constitute a reservation of or option to lease, and it is not effective as a
lease or otherwise until execution and delivery by both LESSOR and LESSEE.

 

 

 

 

[g201611231717483333846.jpg]

 

 

37

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

L. Este Arrendamiento, y cada uno de sus términos y disposiciones, serán
obligatorios, y redundarán en beneficio de las partes y sus respectivos
sucesores o cesionarios, sujetos a las previsiones aqui estipuladas. Cuando se
haga referencia al ARRENDADOR en el presente Arrendamiento, dicha referencia se
entenderá que se refiere a la persona que represente los intereses del
ARRENDADOR. Cualquier sucesor o cesionario del ARRENDATARIO que acepte la cesión
a los beneficios del presente Contrato y tome posesión o goce en este contrato,
asume y acepta las obligaciones y condiciones aqui estipuladas.

 

L. This Lease Agreement and each of its covenants and conditions shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective assignees, subject to the provisions hereof. Whenever in this Lease a
reference is made to LESSOR, such reference shall be deemed to refer to the
person in whom the interest of the lessor hereunder shall be vested. Any
successor or assignee of LESSEE who accepts an assignment of the benefit of this
Lease and enters into possession or enjoyment hereunder shall thereby assume and
agree to perform and be bound by, the covenants and conditions hereof.

 

 

 

M. El ARRENDADOR conviene con el ARRENDATARIO que, si lo requiere el
ARRENDATARIO, el ARRENDADOR construirá cualesquier mejora adicional en el
Edificio Duna sujeto a los términos y condiciones relativos a las mismas, según
se establece en este Contrato de Arrendamiento.

 

M. LESSOR hereby agrees with LESSEE that, if so requested by LESSEE, LESSOR
shall construct any additional Improvements in the Duna Building subject to the
stipulations, terms and conditions as established elsewhere in this Lease
Agreement.

 

 

 

N. Garantia. Queda claramente entendido que el ARRENDADOR ha convenido celebrar
este Arrendamiento con el ARRENDATARIO debido a las garantias que serán
presentadas por el ARRENDATARIO. En consecuencia, el ARRENDATARIO acuerda y
asegura que se otorga una Garantia, la cual se agrega al presente como Anexo
“H,” misma que será entregada por parte de Esterline Technologies Corporation
(“GARANTE”), para asegurar la sujeción del ARRENDATARIO a todos los compromisos,
condiciones, obligaciones, incluyendo aquellos relatives a la aplicación de
mecanismos de restauración en caso de un daño o contaminación ambiental de la
Propiedad Arrendada, responsabilidades y convenios según se establecen en este
Contrato de Arrendamiento

 

N. Guaranty. It is clearly understood that LESSOR has been induced to enter into
this Lease with LESSEE due to the guaranties to be submitted by LESSEE.
Consequently, LESSEE hereby agrees and assures that a Guarantee under the form
of Exhibit “H” attached hereto, is given by Esterline Technologies Corporation
(“GUARANTOR”), to insure the adherence by LESSEE of all of the conditions,
covenants, obligations, including those concerning the application of mechanisms
of restoration in the event of an environmental damage and contamination of the
Leased Property, liabilities and agreements set forth in this Lease Agreement.

 

 

 

 

[g201611231717483333846.jpg]

 

 

38

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

O. Sistemas contra INCENDIOS y de Seguridad Civil. El ARRENDADOR garantiza que
la Propiedad Arrendada cuenta con las salidas de emergencia estándares de
acuerdo con el edificio, sin considerar la actividad industrial del
ARRENDATARIO, por lo que en este acto, el ARRENDATARIO se obliga a instalar el
debido sistema contra incendios y en caso de ser necesario o requerido de
acuerdo a su actividad de negocio, a modificarlo a efecto de que cumpla
exhaustivamente con las disposiciones normativas municipals y la Norma Oficial
Mexicana NOM-002-STPS-2010, relativa a las condiciones de seguridad para la
prevención y protección contra incendios en los centros de trabajo, y también se
obliga a certificar ante las autoridades municipales y estatales competentes que
la Propiedad Arrendada cumple con los requerimientos en materia de protección
civil, mediante la elaboración y autorización de un Programa Interno de
Protección Civil, considerando el riesgo que presente la actividad industrial,
operaciones, número de empleados y distribución de las instalaciones del
ARRENDATARIO. El ARRENDATARIO será responsable de instalar a su propio costo el
sistema contra incendio, según se describe anteriormente, en caso de que
cualquier nueva regulación o norma oficial requiera una modificación al sistema
básico requerido para dicho tipo de edificio.

 

O. Fire Deterrent Systems and Civil Security. LESSOR guarantees that the Leased
Property has the standard emergency exits according to the building, without
considering the industrial activity of LESSEE, thereby LESSEE hereby is bound to
install the fire deterrent system and if needed or required, to improve it
according to its business activity, so that it complies exhaustively with
applicable municipal regulations and the Official Mexican Regulation
NOM-002-STPS-2010, relative to the security conditions to prevent and protect
against fire in the workplace, and is also bound to certify before the competent
municipal and state authorities that the Leased Property complies with the
requirements in the field of civil protection, by the elaboration and
authorization of a Civil Protection Internal Program considering the risk
presented by the industrial activity, the operations, the number of employees
and the distribution of the facilities of the LESSEE. LESSEE will be responsible
to improve and modify at its own cost the system as described above, in case
that any new regulation or official specification requires any improvement for
the basic system required for such type of building.

 

 

 

De igual forma, el ARRENDATARIO deberá, bajo su propia responsabilidad,
certificar ante las autoridades competentes en materia de protección civil y
bomberos, que su operación no sobrepasa los cupos máximos de personal permitidos
en base a las dimensiones de la Propiedad Arrendada.

 

In the same manner, LESSEE, under its own responsibility, shall certify before
the competent authorities in the field of civil protection and before the Fire
Prevention Authorities, that its operation does not exceed the maximum number of
employees allowed based on the dimensions of the Leased Property.

 

 

 

P. Bróker inmobiliario. Ambas partes reconocen que dentro de la negociación de
este Contrato se involucró un Broker Inmobiliario, por lo que el ARRENDADOR
pagará al mismo una comisión según el por cierto acuerdo celebrado por escrito
con dicho promotor inmobiliario, ante cualquier acuerdo o contrato adicional a
ser celebrado por el ARRENDATARIO, este deberá de informar si continue
trabajando con el mismo Broker Inmobiliario.

 

P. Real Estate Broker. Both parties acknowledge that there was a Broker involved
in the negotiation of this Agreement, therefore LESSOR will pay a Commission to
such real estate broker as agreed with such, before any additional agreement or
contract to be executed by LESSEE, it will have to inform if it continues to
work with such Real Estate Broker.

 

 

 

Q. El presente Contrato se firma en español e inglés, y en caso de que resultare
alguna inconsistencia con respecto a su interpretación, prevalecerá la versión
en español.

 

Q. This Agreement is executed in the Spanish and English and in the event any
inconsistency arises regarding its interpretation, the Spanish version shall
prevail.

 

 

 

PARA CONSTANCIA, las partes han celebrado este Contrato de Arrendamiento en la
Ciudad de Tijuana, Estado de Baja California, Mexico, a los 01 dia de September
de 2015.

 

IN WITNESS WHEREOF, the parties have executed this Lease Agreement in the city
of Tijuana, Baja California, Mexico, on the 1st day of September, 2015.

 

[g201611231717483333846.jpg]

 

 

39

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

 

EL ARRENDADOR:

INDUSTRIAS ASOCIADAS MAQUILADORAS,

S.A. DE C.V.

 

LESSOR:

INDUSTRIAS ASOCIADAS MAQUILADORAS,

S.A. DE C.V.

 

 

 

/s/ Eduardo Mendoza Larios

 

/s/ Eduardo Mendoza Larios

Eduardo Mendoza Larios

 

Eduardo Mendoza Larios

 

EL ARRENDATARIO:

SUNBANK DE MEXICO, S. de R.L. de C.V.

 

LESSEE:

SUNBANK DE MEXICO, S. de R.L. de C.V.

 

 

 

/s/ Robert David George

 

/s/ Robert David George

Robert David George

 

Robert David George

 

EL GARANTE:

Esterline Technologies Corporation

 

GUARANTOR:

Esterline Technologies Corporation

 

 

 

/s/ Robert David George

 

/s/ Robert David George

Robert David George

 

Robert David George

 

TESTIGOS:

 

WITNESSES:

 

 

 

/s/ Gary J. Posner

 

/s/ Gary J. Posner

Gary J. Posner

 

Gary J. Posner

 

 

 

/s/ Sharon Garcia

 

/s/ Sharon Garcia

Sharon Garcia

 

Sharon Garcia

 

 

 

 

[g201611231717483333846.jpg]

 

 

40

[g201611231717483353846.jpg]

[g201611231717483363846.jpg]

 

--------------------------------------------------------------------------------

 

 

 

PRIMERCONVENIO MODIFICATORIO al Contrato de Arrendamiento que celebran por una
parte INDUSTRIAS ASOCIADAS MAQUILADORAS S.A. DE C.V., de aqui en adelante
descrito como el “ARRENDADOR”, representado por el Sr. Eduardo Mendoza Larios, y
SUNBANK DE MEXICO, S. DE R.L. DE C.V., de aqui en adelante referido como el
“ARRENDATARIO”, representado por su representante legal, Sr. Frederic Bertrand
Joseph Bodin, y con la comparecencia de ESTERLINE TECHNOLOGIES CORPORATION, en
lo sucesivo referido como “EL GARANTE” en términos de las siguientes
declaraciones y cláusulas:

 

FIRST ADDENDUM to the Lease Agreement entered into by and between INDUSTRIAS
ASOCIADAS MAQUILADORAS S.A. DE C.V., hereinafter referred to as “LESSOR”,
represented by Mr. Eduardo Mendoza Larios, and SUNBANK DE MEXICO, S. DE R.L. DE
C.V., hereinafter referred to as “LESSEE”, represented by its legal
representative, Mr. Frederic Bertrand Joseph Bodin, with the presence and
consent of ESTERLINE TECHNOLOGIES CORPORATION, herein after referred to as the
“GUARANTOR” of pursuant to the following recitals and clauses:

 

 

 

DECLARACIONES:

 

RECITALS:

 

 

 

Las partes declaran:

 

The parties declare:

 

 

 

I. - Que el ARRENDADOR y el ARRENDATARIO celebraron un Contrato de Arrendamiento
fechado el 01 de Septiembre del 2015 (en lo sucesivo el “Contrato de
Arrendamiento”), en el cual el ARRENDADOR arrendó al ARRENDATARIO, una porcion
de terreno, identificado como Lote 4, Manzana 121 en el Parque Industrial Valle
Bonito en la ciudad de Tijuana, Baja California, México. con una superficie
total de 23,655.829 m2 (Veintitrés mil seiscientos cincuenta y cinco 82/100
metros cuadrados), equivalentes a 254,628.98 pies cuadrados , (en lo sucesivo la
“Superficie de Terreno”) y de las mejoras construidas en el mismo, incluyendo
pero no limitado al edificio modular ahl ubicado al que se identifica como
“Edificio Duna” (en lo sucesivo referido como el “Edificio Duna”) con una
“Superficie Arrendable” total de 129,165.00 (Ciento veintinueve mil ciento
sesenta y cinco) Pies Cuadrados, el cual se compone de las siguientes secciones:
Módulo 1 (en lo sucesivo el “Módulo 1”) con una superficie de 34,444.00 pies
cuadrados, Modulo 2 (en lo sucesivo el “Módulo 2”) con una superficie de
34,444.00 pies cuadrados, Módulo 3 (en lo sucesivo el “Módulo 3”) con una
superficie de 34,444.00 pies cuadrados y Modulo 4 (en lo sucesivo el “Módulo 4”)
con una superficie de 25,833.00 pies cuadrados; que para efectos del contrato,
el término “Propiedad Arrendada”, será entendido como: la parte proporcional de
la “Superficie Arrendable” bajo posesión del ARRENDATARIO que el mismo vaya
ocupando hasta el momento de la total ocupación del Edificio Duna, y que a la
fecha de firma del presente corresponde al Módulo 1 del Edificio Duna con una
superficie arrendable de 34,444.00 (treinta y cuatro mil cuatrocientos cuarenta
y cuatro) Pies Cuadrados.

 

I. - That LESSOR and the LESSEE have entered into a Lease Agreement dated on
September 1st, 2015, (hereinafter referred to as the “Lease Agreement”), whereby
LESSOR a portion of land, described as Lot 4, Block 121, at Valle Bonito
Industrial Park in the city of Tijuana, Baja California, Mexico, with a total
surface of 23,655.829 m2 (twenty three thousand six hundred and fifty five
82/100 square meters), equivalent to 254,628.98 square feet, (hereinafter
referred to as the “Land Surface”) and of the improvements therein constructed
as detailed hereinafter in the present document, including but not limited to
the building therein located, which is identified as “Duna Building”
(hereinafter referred to as the “Duna Building”) with a “Leasable Area” of
129,165.00 (One hundred twenty nine thousand one hundred sixty five) square
feet, which is composed by the following sections: Module 1 (hereinafter
referred to as “Module 1”) with a leasable area of 34,444.00 square feet, Module
2 (hereinafter referred to as “Module 2”) with a leasable area of 34,444.00
square feet, Module 3 (hereinafter referred to as “Module 3”) with a leasable
area of 34,444.00 square feet and Module 4 (hereinafter referred to as “Module
4”) with a leasable area of 25,833.00 square feet; that for the purpose of the
Lease Agreement the term “Leased Property”, will be understood as: the
proportional part of the Leasable Area under LESSEE’s possession as it happens
to be occupied and up to the moment of total occupation of the Duna Building and
that at the date of execution hereof, corresponds to the “Module 1” of the Duna
Building which has a leasable area of 34,444.00 (thirty four thousand four
hundred forty-four) Square Feet.

 

 

 

II. Que es su voluntad celebrar este Primer Convenio Modificatorio al Contrato
de Arrendamiento y agregarlo para que forme parte

 

II. That is their intention to execute this First Addendum to the Lease
Agreement and add it so it can be part of the Lease Agreement

 

 



 

--------------------------------------------------------------------------------

 

integral del Contrato de Arrendamiento a que se refiere la Declaración I
anterior, considerando los términos y condiciones que se mencionan a
continuación: (i) Añadir el domicilio y clave catastral de la Propiedad
Arrendada; (ii) modificación del Anexo F, respecto al costo de la Subestación
eléctrica con un transformador de 1000 KVAS, por el monto total de $109,215.00
dólares, el cual debidamente modificado se anexa al presente Convenio; y (iii)
corregir el monto de la Clausula IV inciso B referente a la cuota de
mantenimiento, toda vez que se asentó la cantidad de $688.80 dólares, siendo la
correcta por la multiplicación de la cantidad de $.0266 por 34,440 pies
cuadrados, la cantidad de $916.21 dólares.

 

described in Recital I, pursuant to the terms and conditions set forth below:
(i) Add the address and cadastral number of the Lease Property; (ii) modify
Exhibit F, referred to the cost of the improvements in the Electrical Substation
with a 1000 KVAS transformer, for the total amount of $109,215.00 dollars,
whereby duly modify is attached to this Addendum; and (iii) amend the amount on
Clause IV section B, referred to the Maintenance Fee, in which the amount of $
688.80 dollars, was stated, being the correct by multiplying the amount of $
.0266 and 34,440 square feet, the amount of $ 916.21 dollars.

 

 

 

IV. Que mutuamente tienen reconocida la personalidad en los términos del
contrato señalado en el proemio del presente instrumento y que es materia de
modificación.

 

IV. That each other has recognized personality in the terms of the lease
agreement stated in recital I that is amend only under the terms set in.

 

 

 

V. Que conocen el alcance de las modificaciones al contrato de arrendamiento y
ambas tienen la capacidad jurldica para cumplir con ellas, por lo que no tienen
inconveniente en suscribir el presente convenio.

 

V. They know the scope of the amendments to the lease agreement and both parties
have the legal capacity to meet them, so they have no impediment in signing this
Agreement.

 

 

 

En consideración de lo anterior las partes acuerdan las siguientes:

 

Pursuant to the above the parties agree as follows:

 

 

 

CLAUSULA S:

 

CLAUSES:

 

 

 

PRIMERA: Por este Primer Convenio Modificatorio se agrega el domicilio de la
Propiedad Arrendada y clave catastral siendo el siguiente:

 

FIRST: By this First Addendum, the address and cadastral number of the Lease
Property is included, being the following:

 

 

 

CALZADA VALLE DE LOS CIRIOS NUMERO

12821, INTERIOR 4, MODULO 1A,

CARRETERA TIJUANA A TECATE

TIJUANA, BAJA CALIFORNIA

 

CALZADA VALLE DE LOS CIRIOS NUMERO

12821, INTERIOR 4, MODULE 1A,

CARRETERA TIJUANA A TECATE

TIJUANA, BAJA CALIFORNIA

 

 

 

CLAVE CATASTARAL: OF014004

 

CADASTRAL NUMBER: OF014004

 

 

 

SEGUNDA: Las Partes acuerdan modificar el concepto incluido en el Anexo F del
Contrato de Arrendamiento descrito en la Declaración Primera que precede,
respecto al costo de la Subestación eléctrica con un transformador de 1000 KVAS,
por lo que el monto total correcto es de $109,215.00 dólares, (Ciento nueve mil
doscientos quince dólares 00/100 moneda del curso legal de los Estados Unidos de
América), el cual debidamente modificado se anexa al presente Convenio como
ANEXO “A”, firmado y aceptado por las partes.

 

SECOND: The Parties hereof agree to modify the concept included in Exhibit F of
the Lease Agreement described in the First Recital hereof, in relation to the
cost of the electrical substation with a transformer of 1000 KVAS, accordingly
the total correct amount its $109,215.00 dollars, (one hundred nine thousand two
hundred fifteen dollars 00/100 legal currency of the United States of America),
which duly modified is added to this Addendum as Exhibit “A”, signed and
executed by the parties.

 

 

 

TERCERA: Las partes acuerdan en modificar la

 

THIRD: The parties agreed to modify Clause IV,

 

--------------------------------------------------------------------------------

 

Clausula IV inciso B, primer párrafo del Contrato de Arrendamiento descrito en
la Declaración Primera que precede, relativo a la Cuota de Mantenimiento,
particularmente respecto a la suma del total a pagar por el ARRENDATARIO al
ARRENDADOR, para quedar establecida en los siguientes términos:

 

Section B, first paragraph of the Lease Agreement described in the First Recital
that precedes, related to the Maintenance Fee, particularly in relation to the
total amount that shall be paid by the LESSEE to LESSOR, to be established in
the following terms:

 

 

 

B. Cuota de mantenimiento. El ARRENDATARIO en este acto acepta y se obliga a
pagar una cuota de mantenimiento de la Propiedad Arrendada, a razón de US$
0.0266 Dólares (Cero punto cero, dos, seis, seis Dólares Moneda de los Estados
Unidos de América) por pie cuadrado de Superficie Arrendable, que al inicio de
este Contrato de Arrendamiento por el área inicial de 34,444.00 pies cuadrados,
ascienden a US $916.21 Dólares (Novecientos dieciséis Dólares 21/100, Moneda de
Curso Legal en los Estados Unidos de América), más el correspondiente Impuesto
al Valor Agregado. El pago del mantenimiento será aplicable a áreas comunes por:
jardineria, alumbrado, mantenimiento de calles, acceso controlado al Parque
Industrial y recolección de basura en las calles principales.

 

B. Maintenance Fee. LESSEE hereby agrees and is bound to pay a monthly
maintenance fee for the Leased Property, at the rate of US $0.0266 Dollars (Zero
point zero, two, six, six Dollars, Legal Currency of the United States of
America) per square foot of Leasable Area, which at the commence of this lease
for the initial area of 34,444.00 square feet, amounts to US$916.21 Dollars
(Nine hundred sixteen dollars 21/100, Legal Currency of the United States of
America), plus the corresponding Value Added Tax. The Maintenance Fee shall be
applicable to common areas for: landscaping, lighting, street up-keep, security
guards in the Industrial Park controlling Park access and main street litter
removal.

 

 

 

CUARTA: Todos los otros términos y condiciones del Contrato de Arrendamiento se
mantendrán y continuarán vigentes y válidos. De conformidad con lo anterior, las
partes aqul acuerdan que este Primer Convenio Modificatorio deberá modificar
únicamente las provisiones aqul descritas; todas las demás provisiones deberán
mantenerse vigentes y sin cambios, por lo que en este instrumento no existe
novación. El Contrato de Arrendamiento previamente ejecutado por las partes el
01 de Septiembre de 2015, deberá regular cualquier cuestión relativa al
Arrendamiento, que no se encuentren especificamente señaladas en el presente.

 

FOURTH: All other terms and conditions of the Lease Agreement will remain and
continue in full force and effect. According to this, the parties hereby agree
that this First Addendum shall modify only the provisions herein described; all
other provisions shall remain valid and unchanged, therefore this document does
not cause novation. The Lease Agreement previously executed by the parties on
September 1st, 2015, shall govern any matter related to the Lease, which is not
specifically addressed herein.

 

 

 

QUINTA: Este documento y el Contrato de Arrendamiento forman parte del mismo
como un solo documento; conteniendo estos las condiciones y promesas realizados
entre las partes, y no deberán ser modificados verbalmente o de ninguna otra
manera más que en un contrato por escrito firmado por los representantes
autorizados de las partes.

 

FIFTH: This document forms a part of the Lease Agreement as one whole document;
they all contain the conditions and promises made between the parties, and may
not be modified orally or in any manner other than by a written agreement signed
by the authorized representatives of the parties.

 

 

 

SEXTA: Las partes aquί acuerdan que todo lo relativo a la interpretación y
cumplimiento de este Primer Convenio y del Contrato de Arrendamiento, se someten
expresamente a la ley y a la jurisdicción de los Juzgados Civiles de la Ciudad
de Tijuana, Baja California, renunciando expresamente cualquier otra
jurisdicción que pudiera ser aplicable por razón del domicilio presente o futuro
o cualquier otro.

 

SIXTH: The parties hereunder agree that everything to the interpretation and
compliance of this First Addendum and the Lease Agreement, they expressly submit
to the jurisdiction of the Civil Courts of the City of Tijuana, State of Baja
California, expressly waiving any other jurisdiction which might be applicable
by reason of their present or future domiciles or otherwise.

 

--------------------------------------------------------------------------------

 

EN VIRTUD DE LO ANTERIOR, este documento es firmado por duplicado en la Ciudad
de Tijuana, Baja California, el dia 19 de Septiembre de 2015.

 

IN WITNESS WHEREOF this document is signed in duplicate in this City of Tijuana,
Baja California, on this September 19th 2015.

 

 

 

 

 

 

 

 

 

EL ARRENDADOR:

 

LESSOR:

 

 

 

INDUSTRIAS ASOCIADAS

MAQUILADORAS, S.A. DE C.V.

 

INDUSTRIAS ASOCIADAS

MAQUILADORAS, S.A. DE C.V.

 

 

 

 

 

 

 

 

 

C.P. Eduardo Mendoza Larios

Representante Legal

 

C.P. Eduardo Mendoza Larios

Legal Representative

 

 

 

EL ARRENDATARIO:

 

LESSEE:

 

 

 

SUNBANK DE MEXICO, S. DE R.L. DE C.V

 

SUNBANK DE MEXICO, S. DE R.L. DE C.V

 

 

 

/s/ Sr. Frederic Bertland Joseph Bodin

 

/s/ Mr. Frederic Bertrand Joseph Bodin

Sr. Frederic Bertland Joseph Bodin

Representante Legal

 

Mr. Frederic Bertrand Joseph Bodin

Legal Representative

 

 

 

 

 

 

 

 

 

TESTIGO:

 

WITNESS:

 

 

 

 

 

 

 

 

[Illegible]

 

 

 

 

 

 

 

 

 

 

 

/s/ Tracy Williams

 

 

 

LAS FIRMAS QUE CONSTAN EN LA PRESENTE HOJA. CORRESPONDEN AL PRIMER CONVENIO
MODIFICATORIO, QUE CELEBRAN EN FECHA 19 DE SEPTIEMBRE DE 2015: “INDUSTRIAS
ASOCIADAS MAQUILADORAS,. SA DE CV: Y SUNBANK DE MEXICO, S DE RL DE CV Y COMO
GARANTE ESTERUNE TECHNOLOGIES CORPORATION.”

 

THE SIGNATURES HEREUNDER BELONG TO THE FIRST ADDENDUM EXECUTED ON SEPTEMBER 19th
2015 BETWEEN: “INDUSTRIAS ASOCIADAS MAQUILADORAS, SA DE CV; AND SUNBANK DE
MEXICO, S DE RL DE CV AND AS GUARANTOR ESTERLINE TECHNOLOGIES CORPORATION.”

 

 



 

--------------------------------------------------------------------------------

 

ITEM

 

DESCRIPTION

 

UNIT

 

QUANTITY

 

AMOUNT

1.

 

Supply of materials and labor to perform the installation of a Pad-mounted
transformer, rated 1000 KVA, 13200 – 480/277 volts. Includes:

 

EA

 

1

 

$ 43,180.00

 

 

 

 

 

 

 

 

 

*

 

Medium voltage air-underground transition in a concrete electric pole 12 meters
high, with overhead distribution side break switch, 100 amps fuse cutout with 60
amps fuse element, surge protectors, insulators, hardware and fittings; power
cable 15 KV 100% insulation level, with pre-molded terminations, 200 amps
loadbreak elbow and loadbreak insert; 1000 KVA pad-mounted transformer; ground
electrodes, bonding and grounding cables and accessories; and all the necessary
civil work for the job.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Supply of materials and labor to perform the installation of the utility meter
box, according to standard M10 of the electric utility supply company, three
phases 480/277 volts. Includes:

 

EA

 

1

 

$11,700

 

 

 

 

 

 

 

 

 

*

 

Auto supported metal enclosed box, with hinged doors, with space for CT’s and
meter base per M10 standard; the necessary cable, conduit tube and accessories
for a 1,200 amps feeder; ground electrode, bonding and grounding cables and
accessories; and all the necessary civil work for the job.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

Supply of materials and labor to perform the installation of Main Distribution
Panel with main circuit breaker of 1200 amps, rated 480/277 volts, located in
warehouse area. includes:

 

EA

 

1

 

$15,370

 

 

 

 

 

 

 

 

 

*

 

Cable, conduit tube and accessories for a 1200 amps feeder from metering cabinet
to main distribution panel; Square D autosupported main panel, with a 1200 amps
circuit breaker (with ground-fault protection) and branch circuit spaces I-line
type.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

Supply of materials and labor to perform the electrical installation of 6 air
conditioned equipment (25 ton each). Each equipment includes:

 

 

 

 

 

$23,850

 

 

 

 

 

 

 

 

 

*

 

Branch circuit composed by 3-2 awg line, 1-8 awg equipment grounding conductor,
electrical metal tubing, accessories and fittings, protected by a 3x70 amps
circuit breaker; safety switches 3x100 amps 480 volts; includes dropdown for
thermostat.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

Supply of materials and labor to perform the electrical installation of branch
circuit for receptacles installed on rooftops for maintenance of AC equipment.
Includes:

 

EA

 

1

 

$2,030

 

 

 

 

 

 

 

 

 

*

 

Installation of two 20 amps branch circuit, for 6 receptacles 15 amps 127 volts
GFCI and W.P. protected; accessories and fittings.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

Supply of materials and labor to perform the installation of main lighting
panelboard, rated 480/277 volts, located and for warehouse area. Includes:

 

EA

 

1

 

$1,440

 

 

 

 

 

 

 

 

 

*

 

Square D NF panelboard, 18 spaces, 480/277 volts; feeder composed by 3-1/0 awg
line, 1-1/0 awg neutral, 1-8 awg equipment grounding conductor, electrical metal
tubing, accessories and fittings, protected by a 3x100 amps circuit breaker.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

Supply of materials and labor to perform the electrical installation of lighting
fixtures in warehouse/production area. Includes:

 

EA

 

1

 

$20,690

 

 

 

 

 

 

 

 

 

*

 

Installation of eight 20 amps 277 volts branch circuits, for 62 fluorescent high
bay luminaires; accessories and fittings.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

Supply of materials and labor to perform the installation of a 75 KVA
480-220/127 volts dry type transformer. Includes:

 

EA

 

1

 

$4,000

 

 

 

 

 

 

 

 

 

*

 

Dry type transformer 75 KVA 480-220/127 volts installed on floor; feeder
composed by 3-2 awg line, 1-8 awg equipment grounding conductor, electrical
metal tubing, accessories and fittings, protected by a 3x100 amps circuit
breaker.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

9

 

Supply of materials and labor to perform the installation of a 3 phases, 220/127
volts load center, with main circuit breaker, in warehouse area. Includes:

 

EA

 

1

 

$2,390

 

 

 

 

 

 

 

 

 

*

 

3 phase, 220/127 volts, 30 spaces load center with main of 3x200 amps, installed
aside of dry type transformer; feeder composed by 3-4/0 awg line, 1-3/0 awg
neutral, 1-2 awg equipment grounding conductor, electrical metal tubing,
accessories and fittings.

 

EA

 

1

 

 

 

 

 

 

 

 

 

 

 

10

 

Supply of materials and labor to perform the electrical installation of
lightings, receptacles and air conditioned loads in MIS ROOM. Include:

 

EA

 

1

 

$1,015

 

 

 

 

 

 

 

 

 

*

 

1 fluorescent recessed lensed fixture with 3x32 watts lamps and is rocket
switch; 4 duplex receptacles 15 amps 127 volts; 1 emergency lighting unit; 1
electrical outlet at safety switch 2x30 amps for air handler unit; necessary 20
amps branch circuits electrical metal tubing, accessories and fittings.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

Supply of materials and labor to perform the electrical installation of
lightings, receptacles and outlets in Fire Pump Room. Include:

 

EA

 

1

 

$ 2,550

 

 

 

 

 

 

 

 

 

*

 

2 fluorescent fixture with 2x32 watts lamps and is rocket switch; 6 duplex
receptacles 15 amps 127 volts; 4 emergency lighting unit; 4 fluorescent wallpack
42 watts (exterior); 1 branch circuit or a 5 HP jockey pump; 1 load center 12
spaces, 220/127 volts, for the conection of the respective branch circuits of
the room (six 1x20, one 3x30 branch circuits); feeder to load center composed by
3-6 awg line, 1-8 awg neutral, 1-10 awg equipment grounding conductor,
electrical metal tubing, accessories and fittings, protected by a 3x60 amps
circuit breaker.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

 

Development of electrical project (medium and low voltage); monitoring
procedures for the proper connection of the user substation to the power lines
of the electric utility company (CFE in Mexico).

 

EA

 

1

 

$2,680

 

 

 

 

 

 

 

 

 

13

 

Supply and monitoring procedures to obtain the approval of the authority having
jurisdiction (UVIE in Mexico).

 

EA

 

1

 

$4,170

 

 

 

 

 

 

 

 

 

SUBTOTAL (NO VAT INCLUDED)

 

$135,065

 

--------------------------------------------------------------------------------

 

Note: The cost of the Electrical substation of 150 kva’s is $25,850 dlls. Same
amount that will have to be deducted from the total of $135,065 Therefore, the
Total amount of electrics installations with one 1,000 KVAS transformer is: US$
109,215 dlls plus VAT

Note:

*

This quote is for the 1st phase of the project (Module 1)

*

This quote is valid for 15 days from the date of delivery.

*

Prices in USD.

*

Prices subject to change without notice.

*

Is required an advance payment of 30%, and the rest conform progress.

*

Delivery time of panelboard, load centers, circuit breakers and similar
equipment: are immediate, unless previously sale.

*

Delivery time of pad-mounted transformer: are 13 weeks.

*

Additional work is charged separately.

*

This proposal does not include: payment guarantee required by the electric
utility company or other type of charge generated by the same.

*

This proposal does not include supply and monitoring procedures to obtain the
approval of the authority having jurisdiction (UVIE in Mexico) for the loads of
production machinery.

*

This proposal does not include the installation of a UPS or similar equipment.

*

The fire pump room is considered connected to an electrical panel in Module 4 of
the building.

*

All circuits and installed materials will be tested at the end of work to ensure
proper operation.

 

--------------------------------------------------------------------------------

 

EXHIBIT “F”

Lessor’s Improvements Expenses

 

1

AC in Production area of MODULE 1

 

85,763

2

Fire System (129 K SQ. FT.) with lamsa Allowance

 

461,984.40

3

Concrete Pad (Behind Module 1)

 

21,087.92

4

Electrical for Module 1

 

109,215.00

 

Subtotal

$

678,050.32

 

 

*

Extraction System in production area not included

 

*

Additional demising wall within the same Module 1 not included

 

*

VAT not included

 

Value:

$678,050.32

 

i:

0.0222%

Rate

8.0000%

 

n:

120

Term

10

 

(i * t):

0.667%

t:

30

 

(1+ (i * t))^n:

2.219640235

Rent

Commencement

January 2016

 

Factor:

0.549476539

 

 

 

Payment

$8,226.62

 

--------------------------------------------------------------------------------

 

 

Monthly Payment #

 

Date

 

 

Balance

 

 

Payment to Capital

 

 

Interest

 

 

Total Payment

1

 

01-ene-16

 

$

678,050.32

 

$

3,706.29

 

$

4,520.34

 

$

8,226.62

2

 

01-feb-16

 

$

674.344.03

 

$

3,730.99

 

$

4,495.63

 

$

8,226.62

3

 

01-mar-16

 

$

670.613.04

 

$

3,755.87

 

$

4,470.75

 

$

8,226.62

4

 

01-abr-16

 

$

666,857.17

 

$

3,780.91

 

$

4,445.71

 

$

8,226.62

5

 

01-may-16

 

$

663.076.26

 

$

3,806.11

 

$

4,420.51

 

$

8,226.62

6

 

01-jun-16

 

$

659,270.15

 

$

3,831.49

 

$

4,395.13

 

$

8,226.62

7

 

01-jul-16

 

$

655,438.66

 

$

3,857.03

 

$

4,369.59

 

$

8,226.62

8

 

01-ago-16

 

$

651,581.63

 

$

3,882.74

 

$

4,343.88

 

$

8,226.62

9

 

01-sep-16

 

$

647,698.89

 

$

3,908.63

 

$

4,317.99

 

$

8,226.62

10

 

01-oct-16

 

$

643,790.26

 

$

3,934.69

 

$

4,291.94

 

$

8,226.62

11

 

01-nov-16

 

$

639,855.58

 

$

3,960.92

 

$

4,265.70

 

$

8,226.62

12

 

01-dic-16

 

$

635,894.66

 

$

3,987.32

 

$

4,239.30

 

$

8,226.62

13

 

01-ene-17

 

$

631,907.33

 

$

4,013.91

 

$

4,212.72

 

$

8,226.62

14

 

01-feb-17

 

$

627,893.43

 

$

4,040.67

 

$

4,185.96

 

$

8,226.62

15

 

01-mar-17

 

$

623,852.76

 

$

4,067.60

 

$

4,159.02

 

$

8,226.62

16

 

01-abr-17

 

$

619,785.16

 

$

4,094.72

 

$

4,131.90

 

$

8,226.62

17

 

01-may-17

 

$

615,690.44

 

$

4,122.02

 

$

4,104.60

 

$

8,226.62

18

 

01-jun-17

 

$

611,568.42

 

$

4,149.50

 

$

4,077.12

 

$

8,226.62

19

 

01-jul-17

 

$

607,418.92

 

$

4,177.16

 

$

4,049.46

 

$

8,226.62

20

 

01-ago-17

 

$

603,241.76

 

$

4,205.01

 

$

4,021.61

 

$

8,226.62

21

 

01-sep-17

 

$

599,036.75

 

$

4,233.04

 

$

3,993.58

 

$

8,226.62

22

 

01-oct-17

 

$

594,803.71

 

$

4,261.26

 

$

3,965.36

 

$

8,226.62

23

 

01-nov-17

 

$

590,542.44

 

$

4,289.67

 

$

3,936.95

 

$

8,226.62

24

 

01-dic-17

 

$

586,252.77

 

$

4,318.27

 

$

3,908.35

 

$

8,226.62

25

 

01-ene-18

 

$

581,934.50

 

$

4,347.06

 

$

3,879.56

 

$

8,226.62

26

 

01-feb-18

 

$

577,587.45

 

$

4,376.04

 

$

3,850.58

 

$

8,226.62

27

 

01-mar-18

 

$

573,211.41

 

$

4,405.21

 

$

3,821.41

 

$

8,226.62

28

 

01-abr-18

 

$

568,806.19

 

$

4,434.58

 

$

3,792.04

 

$

8,226.62

29

 

01-may-18

 

$

564,371.61

 

$

4,464.14

 

$

3,762.48

 

$

8,226.62

30

 

01-jun-18

 

$

559,907.47

 

$

4,493.90

 

$

3,732.72

 

$

8,226.62

31

 

01-jul-18

 

$

555,413.57

 

$

4,523.86

 

$

3,702.76

 

$

8,226.62

32

 

01-ago-18

 

$

550,889.70

 

$

4,554.02

 

$

3,672.60

 

$

8,226.62

33

 

01-sep-18

 

$

546,335.66

 

$

4,584.38

 

$

3,642.24

 

$

8,226.62

34

 

01-oct-18

 

$

541,751.29

 

$

4,614.95

 

$

3,611.68

 

$

8,226.62

35

 

01-nov-18

 

$

537,136.35

 

$

4,645.71

 

$

3,580.91

 

$

8,226.62

36

 

01-dic-18

 

$

532,490.64

 

$

4,676.68

 

$

3,549.94

 

$

8,226.62

37

 

01-ene-19

 

$

527,813.95

 

$

4,707.86

 

$

3,518.76

 

$

8,226.62

38

 

01-feb-19

 

$

523,106.09

 

$

4,739.25

 

$

3,487.37

 

$

8,226.62

39

 

01-mar-19

 

$

518,366.84

 

$

4,770.84

 

$

3,455.78

 

$

8,226.62

40

 

01-abr-19

 

$

513,596.00

 

$

4,802.65

 

$

3,423.97

 

$

8,226.62

41

 

01-may-19

 

$

508,793.35

 

$

4,834.67

 

$

3,391.96

 

$

8,226.62

42

 

01-jun-19

 

$

503,958.69

 

$

4,866.90

 

$

3,359.72

 

$

8,226.62

43

 

01-jul-19

 

$

499,091.79

 

$

4,899.34

 

$

3,327.26

 

$

8,226.62

44

 

01-ago-19

 

$

494,192.45

 

$

4,932.01

 

$

3,294.62

 

$

8,226.62

45

 

01-sep-19

 

$

489,260.44

 

$

4,964.89

 

$

3,261.74

 

$

8,226.62

46

 

01-oct-19

 

$

484,295.56

 

$

4,997.98

 

$

3,228.64

 

$

8,226.62

47

 

01-nov-19

 

$

479,297.57

 

$

5,031.30

 

$

3,195.32

 

$

8,226.62

48

 

01-dic-19

 

$

474,266.27

 

$

5,064.85

 

$

3,161.78

 

$

8,226.62

49

 

01-ene-20

 

$

469,201.42

 

$

5,098.61

 

$

3,128.01

 

$

8,226.62

50

 

01-feb-20

 

$

464,102.81

 

$

5,132.60

 

$

3,094.02

 

$

8,226.62

51

 

01-mar-20

 

$

458,970.21

 

$

5,166.82

 

$

3,059.80

 

$

8,226.62

52

 

01-abr-20

 

$

453,803.39

 

$

5,201.27

 

$

3,025.36

 

$

8,226.62

53

 

01-may-20

 

$

448,602.12

 

$

5,235.94

 

$

2,990.68

 

$

8,226.62

54

 

01-jun-20

 

$

443,366.18

 

$

5,270.85

 

$

2,955.77

 

$

8,226.62

55

 

01-jul-20

 

$

438,095.33

 

$

5,305.99

 

$

2,920.64

 

$

8,226.62

56

 

01-ago-20

 

$

432,789.35

 

$

5,341.36

 

$

2.885.26

 

$

8,226.62

57

 

01-sep-20

 

$

427,447.99

 

$

5,376.97

 

$

2,849.65

 

$

8,226.62

58

 

01-oct-20

 

$

422,071.02

 

$

5,412.81

 

$

2,813.81

 

$

8,226.62

59

 

01-nov-20

 

$

416,658.21

 

$

5,448.90

 

$

2,777.72

 

$

8,226.62

60

 

01-dic-20

 

$

411,209.31

 

$

5,485.23

 

$

2,741.40

 

$

8,226.62

61

 

01-ene-21

 

$

405,724.08

 

$

5,521.79

 

$

2,704.83

 

$

8,226.62

62

 

01-feb-21

 

$

400,202.29

 

$

5,558.61

 

$

2,668.02

 

$

8,226.62

63

 

01-mar-21

 

$

394,643.68

 

$

5,595.66

 

$

2,630.96

 

$

8,226.62

64

 

01-abr-21

 

$

389,048.02

 

$

5,632.97

 

$

2,593.65

 

$

8,226.62

 

--------------------------------------------------------------------------------

 

65

 

01-may-21

 

$

383,415.05

 

$

5,670.52

 

$

2,556.10

 

$

8,226.62

66

 

01-jun-21

 

$

377,744.53

 

$

5,708.32

 

$

2,518.30

 

$

8,226.62

67

 

01-jul-21

 

$

372,036.20

 

$

5,746.38

 

$

2,480.24

 

$

8,226.62

68

 

01-ago-21

 

$

366,289.82

 

$

5,784.69

 

$

2,441.93

 

$

8,226.62

69

 

01-sep-21

 

$

360,505.13

 

$

5,823.25

 

$

2,403.37

 

$

8,226.62

70

 

01-oct-21

 

$

354,681.88

 

$

5,862.08

 

$

2,364.55

 

$

8,226.62

71

 

01-nov-21

 

$

348,819.80

 

$

5,901.16

 

$

2,325.47

 

$

8,226.62

72

 

01-dic-21

 

$

342,918.65

 

$

5,940.50

 

$

2,286.12

 

$

8,226.62

73

 

01-ene-22

 

$

336,978.15

 

$

5,980.10

 

$

2,246.52

 

$

8,226.62

74

 

01-feb-22

 

$

330,998.05

 

$

6,019.97

 

$

2,206.65

 

$

8,226.62

75

 

01-mar-22

 

$

324,978.08

 

$

6,060.10

 

$

2,166.52

 

$

8,226.62

76

 

01-abr-22

 

$

318,917.98

 

$

6,100.50

 

$

2,126.12

 

$

8,226.62

77

 

01-may-22

 

$

312,817.48

 

$

6,141.17

 

$

2,085.45

 

$

8,226.62

78

 

01-jun-22

 

$

306,676.31

 

$

6,182.11

 

$

2,044.51

 

$

8,226.62

79

 

01-jul-22

 

$

300,494.20

 

$

6,223.33

 

$

2,003.29

 

$

8,228.62

80

 

01-ago-22

 

$

294,270.87

 

$

6,264.82

 

$

1,961.81

 

$

8,226.62

81

 

01-sep-22

 

$

288,006.05

 

$

6,306.58

 

$

1,920.04

 

$

8,226.62

82

 

01-oct-22

 

$

281,699.47

 

$

6,348.62

 

$

1,876.00

 

$

8,226.62

83

 

01-nov-22

 

$

275,350.85

 

$

6,390.95

 

$

1,835.67

 

$

8,226.62

84

 

01-dic-22

 

$

268,959.90

 

$

6,433.56

 

$

1,793.07

 

$

8,226.62

85

 

01-ene-23

 

$

262,526.34

 

$

6,476.45

 

$

1,750.18

 

$

8,226.62

86

 

01-feb-23

 

$

256,049.90

 

$

6,519.62

 

$

1,707.00

 

$

8,226.62

87

 

01-mar-23

 

$

249,530.27

 

$

6,563.09

 

$

1,663.54

 

$

8,226.62

88

 

01-abr-23

 

$

242,967.19

 

$

6,606.84

 

$

1,619.78

 

$

8,226.62

89

 

01-may-23

 

$

236,360.35

 

$

6,650.89

 

$

1,575.74

 

$

8,226.62

90

 

01-jun-23

 

$

229,709.46

 

$

6,695.23

 

$

1,531.40

 

$

8,226.62

91

 

01-jul-23

 

$

223,014.24

 

$

6,739.86

 

$

1,486.76

 

$

8,226.62

92

 

01-ago-23

 

$

216,274.38

 

$

6,784.79

 

$

1,441.83

 

$

8,226.62

93

 

01-sep-23

 

$

209,489.59

 

$

6,830.02

 

$

1,396.60

 

$

8,226.62

94

 

01-oct-23

 

$

202,659.56

 

$

6,875.56

 

$

1,351.06

 

$

8,226.62

95

 

01-nov-23

 

$

195,784.00

 

$

6,921.39

 

$

1,305.23

 

$

8,226.62

96

 

01-dic-23

 

$

188,862.61

 

$

6,967.54

 

$

1,259.08

 

$

8,226.62

97

 

01-ene-24

 

$

181,695.07

 

$

7,013.99

 

$

1,212.63

 

$

8,226.62

98

 

01-feb-24

 

$

174,881.08

 

$

7,060.75

 

$

1,165.87

 

$

8,226.62

99

 

01-mar-24

 

$

167,820.34

 

$

7,107.82

 

$

1,118.80

 

$

8,226.62

100

 

01-abr-24

 

$

160,712.52

 

$

7,155.20

 

$

1,071.42

 

$

8,226.62

101

 

01-may-24

 

$

153,557.31

 

$

7,202.91

 

$

1,023.72

 

$

8,226.62

102

 

01-jun-24

 

$

146,354.41

 

$

7,250.93

 

$

975.70

 

$

8,226.62

103

 

01-jul-24

 

$

139,103.48

 

$

7,299.26

 

$

927.36

 

$

8,226.62

104

 

01-ago-24

 

$

131,804.22

 

$

7,347.93

 

$

878.69

 

$

8,226.62

105

 

01-sep-24

 

$

124,456.29

 

$

7,396.91

 

$

829.71

 

$

8,226.62

106

 

01-oct-24

 

$

117,059.38

 

$

7,446.23

 

$

780.40

 

$

8,226.62

107

 

01-nov-24

 

$

109,613.15

 

$

7,495.87

 

$

730.75

 

$

8,226.62

108

 

01-dic-24

 

$

102,117.28

 

$

7,545.84

 

$

680.78

 

$

8,226.62

109

 

01-ene-25

 

$

94,571.44

 

$

7,596.15

 

$

630.48

 

$

8,226.62

110

 

01-feb-25

 

$

86,975.30

 

$

7,646.79

 

$

579.84

 

$

8,226.62

111

 

01-mar-25

 

$

79,328.51

 

$

7,697.76

 

$

528.86

 

$

8,226.62

112

 

01-abr-25

 

$

71,630.75

 

$

7,749.08

 

$

477.54

 

$

8,226.62

113

 

01-may-25

 

$

63,881.67

 

$

7,800.74

 

$

425.88

 

$

8,226.62

114

 

01-jun-25

 

$

56,080.92

 

$

7,852.75

 

$

373.87

 

$

8,226.62

115

 

01-jul-25

 

$

48,228.17

 

$

7,905.10

 

$

321.52

 

$

8,226.62

116

 

01-ago-25

 

$

40,323.07

 

$

7,957.80

 

$

268.82

 

$

8,226.62

117

 

01-sep-25

 

$

32,365.27

 

$

8,010.85

 

$

215.77

 

$

8,226.62

118

 

01-oct-25

 

$

24,354.42

 

$

8,064.26

 

$

162.36

 

$

8,226.62

119

 

01-nov-25

 

$

16,290.16

 

$

8,118.02

 

$

108.60

 

$

8,226.62

120

 

01-dic-25

 

$

8,172.14

 

$

8,172.14

 

$

54.48

 

$

8,226.62

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT “F1”

BASE RENT AND TENANT IMPROVEMENTS ANNUAL PAYMENTS

 

EXAMPLE FOR ILUSTRATION PURPOSES, REFER TO LEASE AGREEMENT FOR DETAILS.

SCENARIO WITH A FIXED OR CONSTANT ANNUAL INCREASE (CPI) OF A:

0.00%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16%

 

 

 

 

 

 

 

 

 

BASE RENT

 

 

Tl’s

 

 

TOTALS BEFORE VAT

 

 

VAT

 

 

TOTALS AFTER VAT

 

Year

 

Sq.Ft.

 

 

Price

 

 

Monthly Payment

 

 

Annual
Rent
Payment

 

 

Monthly Payment

 

 

Annual
Tl’s
Payment

 

 

Monthly
Rent+TI’s
Pmt

 

 

Annual
Rent+Tl’s
Pmt

 

 

Monthly

 

 

Annual

 

 

Monthly
Rent+Tl’s
Pmt

 

 

Annual
Rent+TI’s
Pmt

 

1

 

 

34,444.51

 

 

$

0.4200

 

 

$

14,466,69

 

 

$

173,600.33

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

22,693.32

 

 

$

272,319.79

 

 

$

3,630.93

 

 

$

43,571.17

 

 

$

26,324.25

 

 

$

315,890.95

 

2

 

 

68,889.02

 

 

$

0.4200

 

 

$

28,933.39

 

 

$

347,200.66

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

37,160.01

 

 

$

445,920.12

 

 

$

5,945.60

 

 

$

71,347.22

 

 

$

43,105.61

 

 

$

517,267.34

 

3

 

 

103,332.00

 

 

$

0.4200

 

 

$

43,399.44

 

 

$

520,793.28

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

51,626.06

 

 

$

619,512,74

 

 

$

8,260.17

 

 

$

99,122.04

 

 

$

59,885.23

 

 

$

718,634.77

 

4

 

 

129,165.00

 

 

$

0.4200

 

 

$

54,249.30

 

 

$

650,991.60

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

62,475.92

 

 

$

749,711.06

 

 

$

9,996.15

 

 

$

119,953.77

 

 

$

72,472.07

 

 

$

869,664.83

 

5

 

 

129,165.00

 

 

$

0.4200

 

 

$

54,249.30

 

 

$

650,991.60

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

62,475.92

 

 

$

749,711.06

 

 

$

9,996.15

 

 

$

119,953.77

 

 

$

72,472.07

 

 

$

869,664.83

 

6

 

 

129,165.00

 

 

$

0.4200

 

 

$

54,249.30

 

 

$

650,991.60

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

62,475.92

 

 

$

749,711.06

 

 

$

9,996.15

 

 

$

119,953.77

 

 

$

72,472.07

 

 

$

869,664.83

 

7

 

 

129,165.00

 

 

$

0.4200

 

 

$

54,249.30

 

 

$

650,991.60

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

62,475.92

 

 

$

749,711.06

 

 

$

9,996,15

 

 

$

119,953.77

 

 

$

72,472.07

 

 

$

869,664.83

 

8

 

 

129,165.00

 

 

$

0.4200

 

 

$

54,249.30

 

 

$

650,991.60

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

62,475.92

 

 

$

749,711.06

 

 

$

9,996.15

 

 

$

119,953.77

 

 

$

72,472.07

 

 

$

869,664.83

 

9

 

 

129,165.00

 

 

$

0.4200

 

 

$

54,249.30

 

 

$

650,991.60

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

62,475.92

 

 

$

749,711.06

 

 

$

9,996.15

 

 

$

119,953.77

 

 

$

72,472.07

 

 

$

869,664.83

 

10

 

 

129,165.00

 

 

$

0.4200

 

 

$

54,249.30

 

 

$

650,991.60

 

 

$

8,226,62

 

 

$

98,719.46

 

 

$

62,475.92

 

 

$

749,711.06

 

 

$

9,996.15

 

 

$

119,953.77

 

 

$

72,472.07

 

 

$

869,664.83

 

11

 

 

129,165.00

 

 

$

0.4200

 

 

$

54,249.30

 

 

$

650,991.60

 

 

 

 

 

 

 

 

 

 

$

54,249.30

 

 

$

650,991.60

 

 

$

8,679.89

 

 

$

104,158.66

 

 

$

62,929.19

 

 

$

755,150.26

 

12

 

 

129,165.00

 

 

$

0.4200

 

 

$

54,249.30

 

 

$

650,991.60

 

 

 

 

 

 

 

 

 

 

$

54,249.30

 

 

$

650,991.60

 

 

$

8,679.89

 

 

$

104,158.66

 

 

$

62,929.19

 

 

$

755,150.26

 

13

 

 

129,165.00

 

 

$

0.4200

 

 

$

54,249.30

 

 

$

650,991.60

 

 

 

 

 

 

 

 

 

 

$

54,249.30

 

 

$

650,991.60

 

 

$

8,679.89

 

 

$

104,158.66

 

 

$

62,929.19

 

 

$

755,150.26

 

 

*Note: The Annual Increase as Lease Agreement is the Orange County CPI with a
Max Cap of 3.5%; for ilustration purposes this example considers a 0.00% fixed
or constant annual increase. Example does not includes Triple Net Costs.

Note: VAT subjet to change due to federal government policies

 



 

--------------------------------------------------------------------------------

 

EXAMPLE FOR ILUSTRATION PURPOSES, REFER TO LEASE AGREEMENT FOR DETAILS.

SCENARIO WITH A FIXED OR CONSTANT ANNUAL INCREASE (CPI) OF A:

1.75%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16%

 

 

 

 

 

 

 

 

 

BASE RENT

 

 

TI’s

 

 

TOTALS BEFORE VAT

 

 

VAT

 

 

TOTALS AFTER VAT

 

Year

 

Sq.ft.

 

 

Price

 

 

Monthly Payment

 

 

Annual
Rent
Payment

 

 

Monthly Payment

 

 

Annual
TI’s
Payment

 

 

Monthly
Rent + TI’s
Pmt

 

 

Annual
Rent + TI’s
Pmt

 

 

Monthly

 

 

Annual

 

 

Monthly
Rent + TI’s
Pmt

 

 

Annual
Rent + TI’s
Pmt

 

1

 

 

34,444.51

 

 

$

0.4200

 

 

$

14,466.69

 

 

$

173,600.33

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

22,693.32

 

 

$

272,319.79

 

 

$

3,630.93

 

 

$

43,571.17

 

 

$

26,324.25

 

 

$

315,890.95

 

2

 

 

68,889.02

 

 

$

0.4274

 

 

$

29,439.72

 

 

$

353,276.67

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

37,666.34

 

 

$

451,996.13

 

 

$

6,026.62

 

 

$

72,319.38

 

 

$

43,692.96

 

 

$

524,315.51

 

3

 

 

103,332.00

 

 

$

0.4348

 

 

$

44,931.71

 

 

$

539,180.54

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

53,158.33

 

 

$

637,899.99

 

 

$

8,505.33

 

 

$

102,064.00

 

 

$

61,663.67

 

 

$

739,963.99

 

4

 

 

129,165.00

 

 

$

0.4424

 

 

$

57,147.52

 

 

$

685,770.25

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

65,374.14

 

 

$

784,489.70

 

 

$

10,459.86

 

 

$

125,518.35

 

 

$

75,834.00

 

 

$

910,008.06

 

5

 

 

129,165.00

 

 

$

0.4502

 

 

$

58,147.60

 

 

$

697,771.23

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

66,374.22

 

 

$

796,490.68

 

 

$

10,619.88

 

 

$

127,438.51

 

 

$

76,994.10

 

 

$

923,929.19

 

6

 

 

129,165.00

 

 

$

0.4581

 

 

$

59,165.19

 

 

$

709,982.22

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

67,391.81

 

 

$

808,701.68

 

 

$

10,782.69

 

 

$

129,392.27

 

 

$

78,174.50

 

 

$

938,093.35

 

7

 

 

129,165.00

 

 

$

0.4661

 

 

$

60,200.58

 

 

$

722,406.91

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

68,427.20

 

 

$

821,126.37

 

 

$

10,948.35

 

 

$

131,380.22

 

 

$

79,375.55

 

 

$

952,506.59

 

8

 

129,165.00

 

 

$

0.4742

 

 

$

61,254.09

 

 

$

735,049.03

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

69,480.71

 

 

$

833,768.49

 

 

$

11,116.91

 

 

$

133,402.96

 

 

$

80,597.62

 

 

$

967,171.45

 

9

 

129,165.00

 

 

$

0.4825

 

 

$

62,326.03

 

 

$

747,912.39

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

70,552.65

 

 

$

846,631.85

 

 

$

11,288.42

 

 

$

135,461.10

 

 

$

81,841.08

 

 

$

982,092.94

 

10

 

129,165.00

 

 

$

0.4910

 

 

$

63,416.74

 

 

$

761,000.86

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

71,643.36

 

 

$

859,720.31

 

 

$

11,462.94

 

 

$

137,555.25

 

 

$

83,106.30

 

 

$

997,275.56

 

11

 

129,165.00

 

 

$

0.4996

 

 

$

64,526.53

 

 

$

774,318.37

 

 

 

 

 

 

 

 

 

 

$

64,526.53

 

 

$

774,318.37

 

 

$

10,324.24

 

 

$

123,890.94

 

 

$

74,850.78

 

 

$

898,209.31

 

12

 

129,165.00

 

 

$

0.5083

 

 

$

65,655.75

 

 

$

787,868.94

 

 

 

 

 

 

 

 

 

 

$

65,655.75

 

 

$

787,868.94

 

 

$

10,504.92

 

 

$

126,059.03

 

 

$

76,160.66

 

 

$

913,927.97

 

13

 

129,165.00

 

 

$

0.5172

 

 

$

66,804.72

 

 

$

801,656.65

 

 

 

 

 

 

 

 

 

 

$

66,804.72

 

 

$

801,656.65

 

 

$

10,688.76

 

 

$

128,265.06

 

 

$

77,493.48

 

 

$

929,921.71

 

 

*Note: The Annual Increase as Lease Agreement is the Orange County CPI with a
Max Cap of 3.5%; for ilustration purposes this example considers a 1.75% fixed
or constant annual increase. Example does not includes Triple Net Costs.

Note: VAT subject to Charge due to federal government policies

 



 

--------------------------------------------------------------------------------

 

EXAMPLE FOR ILUSTRATION PURPOSES, REFER TO LEASE AGREEMENT FOR DETAILS.

SCENARIO WITH A FIXED OR CONSTANT ANNUAL INCREASE (CPI) OF A:

3.50%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16%

 

 

 

 

 

 

 

 

 

BASE RENT

 

 

TI’s

 

 

TOTALS BEFORE VAT

 

 

VAT

 

 

TOTALS AFTER VAT

 

Year

 

Sq. FT.

 

 

Price

 

 

Monthly Payment

 

 

Annual
Rent
Payment

 

 

Monthly Payment

 

 

Annual
TI’s
Payment

 

 

Monthly
Rent+TI’s
Pmt

 

 

Annual
Rent+Tl’s
Pmt

 

 

Monthly

 

 

Annual

 

 

Monthly
Rent+TI’s
Pmt

 

 

Annual
Rent+Tl’s
Pmt

 

1

 

 

34,444.51

 

 

$

0.4200

 

 

$

14,466.69

 

 

$

173,600.33

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

22,693.32

 

 

$

272,319.79

 

 

$

3,630.93

 

 

$

43,571.17

 

 

$

26,324.25

 

 

$

315,890.95

 

2

 

 

68,889.02

 

 

$

0.4347

 

 

$

29,946.06

 

 

$

359,352.68

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

38,172.68

 

 

$

458,072.14

 

 

$

6,107.63

 

 

$

73,291.54

 

 

$

44,280.31

 

 

$

531,363.68

 

3

 

 

103,332.00

 

 

$

0.4499

 

 

$

46,490.57

 

 

$

557,886.78

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

54,717.19

 

 

$

656,606.24

 

 

$

8,754.75

 

 

$

105,057.00

 

 

$

63,471.94

 

 

$

761,663.24

 

4

 

 

129,165.00

 

 

$

0.4657

 

 

$

60,147.17

 

 

$

721,766.02

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

68,373.79

 

 

$

820,485.48

 

 

$

10,939.81

 

 

$

131,277.68

 

 

$

79,313.60

 

 

$

951,763.16

 

5

 

 

129,165.00

 

 

$

0.4820

 

 

$

62,252.32

 

 

$

747,027.83

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

70,478.94

 

 

$

845,747.29

 

 

$

11,276.63

 

 

$

135,319.57

 

 

$

81,755.57

 

 

$

981,066.86

 

6

 

 

129,165.00

 

 

$

0.4988

 

 

$

64,431.15

 

 

$

773,173.81

 

 

$

2,226.62

 

 

$

98,719.46

 

 

$

72,657.77

 

 

$

871,893.27

 

 

$

11,625.24

 

 

$

139,502.92

 

 

$

84,283.02

 

 

$

1,011,396.19

 

7

 

 

129,165.00

 

 

$

0.5163

 

 

$

66,686.24

 

 

$

800,234.89

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

74,912.86

 

 

$

898,954.35

 

 

$

11,986.06

 

 

$

143,832.70

 

 

$

86,898.92

 

 

$

1,042,787.04

 

8

 

 

129,165.00

 

 

$

0.5344

 

 

$

69,020.26

 

 

$

828,243.11

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

77,246.88

 

 

$

926,962.57

 

 

$

12,359.50

 

 

$

148,314.01

 

 

$

89,606.38

 

 

$

1,075,276.58

 

9

 

 

129,165.00

 

 

$

0.5531

 

 

$

71,435.97

 

 

$

857,231.62

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

79,662.59

 

 

$

955,951.08

 

 

$

12,746.01

 

 

$

152,952.17

 

 

$

92,408.60

 

 

$

1,108,903.25

 

10

 

 

129,165.00

 

 

$

0.5724

 

 

$

73,936.23

 

 

$

887,234.73

 

 

$

8,226.62

 

 

$

98,719.46

 

 

$

82,162.85

 

 

$

985,954.19

 

 

$

13,146.06

 

 

$

157,752.67

 

 

$

95,308.90

 

 

$

1,143,706.86

 

11

 

 

129,165.00

 

 

$

0.5925

 

 

$

76,524.00

 

 

$

918,287.94

 

 

 

 

 

 

 

 

 

 

$

76,524.00

 

 

$

918,287.94

 

 

$

12,243.84

 

 

$

146,926.07

 

 

$

88,767.83

 

 

$

1,065,214.02

 

12

 

 

129,165.00

 

 

$

0.6132

 

 

$

79,202.34

 

 

$

950,428.02

 

 

 

 

 

 

 

 

 

 

$

79,202.34

 

 

$

950,428.02

 

 

$

12,672.37

 

 

$

152,068.48

 

 

$

91,874.71

 

 

$

1,102,496.51

 

13

 

 

129,165.00

 

 

$

0.6346

 

 

$

81,974.42

 

 

$

983,693.00

 

 

 

 

 

 

 

 

 

 

$

81,974.42

 

 

$

983,693.00

 

 

$

13,115.91

 

 

$

157,390.88

 

 

$

95,090.32

 

 

$

1,141,083.88

 

*Note: The Annual Increase as Lease Agreement is the Orange County CPI with a
Max Cap of 3.5%; for illustration purposes this example considers a 3.5% fixed
or constant annual Increase. Example does not includes Triple Net Costs.

Note: VAT subject to change due to federal government policies

 

 

 

 

 

--------------------------------------------------------------------------------

 

SEGUNDO CONVENIO MODIFICATORIO al Contrato de Arrendamiento que celebran por una
parte INDUSTRIAS ASOCIADAS MAQUILADORAS S.A. DE C.V., de aquí en adelante
descrito como el “ARRENDADOR”, representado por el Sr. Eduardo Mendoza Larios, y
SUNBANK DE MEXICO, S. DE R.L. DE C.V., de aquí en adelante referido como el
“ARRENDATARIO”, representado por su representante legal, Sr. Frederic Bertrand
Joseph Bodin, en los términos de las siguientes declaraciones y cláusulas:

DECLARACIONES:

Las partes declaran:

I.Que el ARRENDADOR y el ARRENDATARIO celebraron un Contrato de Arrendamiento
fechado el 1 de Septiembre del 2015 (en lo sucesivo el “Contrato de
Arrendamiento”), en el cual el ARRENDADOR arrendó al ARRENDATARIO la Propiedad
Arrendada, según se define en el Contrato de Arrendamiento. Los términos
definidos en el Contrato de Arrendamiento tendrán el mismo significado en el
presente convenio.

II.Que con fecha 19 de septiembre de 2015, celebraron el Primer Convenio
Modificatorio al Contrato de Arrendamiento a través del cual se añadió el
domicilio y clave catastral de la Propiedad Arrendada, y el Anexo “F” y la cuota
de mantenimiento fueron modificados.

III.Que conforme al Anexo “F” del Contrato de Arrendamiento, la Renta Adicional
actual asciende a US$8,226.62 (ocho mil doscientos veintiséis dólares 62/100
moneda de curso legal en los Estados Unidos de América) mas el Impuesto al Valor
Agregado por mes.

IV.Que es su voluntad celebrar este Segundo Convenio Modificatorio al Contrato
de Arrendamiento con el objeto de agregar ciertas Mejoras Adicionales del
ARRENDADOR que incluyen lo siguiente: (i) equipamiento de unidades
complementarias de aire acondicionado requeridas en el Modulo 1, (ii)
equipamiento de unidades de aire acondicionado en el Modulo 2, que se detallan
más adelante.

V.Que mutuamente tienen reconocida la personalidad en los términos del Contrato
de Arrendamiento que es materia de modificación.

VI.Que conocen el alcance de las modificaciones al Contrato de Arrendamiento y
ambas tienen la capacidad jurídica para cumplir con ellas, por lo

SECOND ADDENDUM to the Lease Agreement entered into by and between INDUSTRIAS
ASOCIADAS MAQUILADORAS S.A. DE C.V., hereinafter referred to as “LESSOR”,
represented by Mr. Eduardo Mendoza Larios, and SUNBANK DE MEXICO, S. DE R.L. DE
C.V., hereinafter referred to as “LESSEE”, represented by its legal
representative, Mr. Frederic Bertrand Joseph Bodin, pursuant to the following
recitals and clauses:

RECITALS:

The parties declare:

I.That LESSOR and the LESSEE have entered into a Lease Agreement dated September
1, 2015, (hereinafter referred to as the “Lease Agreement”), whereby LESSOR
leased to LESSEE the Leased Property, as such term is defined in the Lease
Agreement. The defined terms of the Lease Agreement shall have the same meaning
in this addendum.

II.That on September 19th, 2015, the parties executed a First Addendum where the
address and cadastral number of the Leased Property were added, and Exhibit “F”
and the maintenance fee were modified.

III.That according to Exhibit “F” of the Lease Agreement, the Additional Rent
currently amounts to US$8,226.62 (eight thousand two hundred and twenty six
Dollars 62/100 legal currency of the United States of America) plus the Value
Added Tax per month.

IV.That is their intention to enter into this Second Addendum to the Lease
Agreement with the objective of adding certain LESSOR Additional Improvements
which include the following: (i) the supply of complimentary air conditioning
units in Module 1; (ii) the supply air conditioning units in Module 2, which
will be itemized below.

V.That each other have recognized their legal representation in the terms of the
Lease Agreement that is amended under the terms set forth herein.

VI.They understand the scope of the amendments to the Lease Agreement and both
parties have the legal capacity to perform them, so they have no impediment in
executing this

 

 

--------------------------------------------------------------------------------



 

[g201611231717526313846.jpg]

 

que no tienen inconveniente en suscribir el presente convenio.

En consideración de lo anterior, las partes acuerdan las siguientes:

CLAUSULAS:

PRIMERA. MEJORAS A LA PROPIEDAD ARRENDADA. El ARRENDADOR, a solicitud del
ARRENDATARIO ejecutará e instalará una serie de mejoras en la Propiedad
Arrendada que formarán parte de las Mejoras Adicionales del ARRENDADOR, mismas
que consisten en: (i) equipamiento de unidades complementarias requeridas de
aire acondicionado en el Modulo 1, según se describen en el "Anexo A" del
presente; (ii) equipamiento de unidades de aire acondicionado en el Modulo 2,
según se describen en el "Anexo B" del presente Segundo Convenio Modificatorio.

SEGUNDA. AMORTIZACIÓN DEL COSTO DE LAS MEJORAS ADICIONALES DEL ARRENDADOR.

El costo de las Mejoras Adicionales del ARRENDADOR solicitadas por el
ARRENDATARIO es el siguiente: (i) por el Modulo 1, la cantidad de US$71,919.00
(setenta y un mil novecientos diecinueve dólares 00/100 moneda de curso legal en
los Estados Unidos de América) mas el impuesto al valor agregado; (ii) por el
Modulo 2, la cantidad de US$141,045.00 (ciento cuarenta y un mil cuarenta y
cinco dólares 00/100 moneda de curso legal en los Estados Unidos de América) mas
el impuesto al valor agregado, cuyo pago será a través de 114 (ciento once)
amortizaciones mensuales de Renta Adicional, según describe en el "Anexo C" del
presente Segundo Convenio Modificatorio.

Consecuentemente, a partir del 1 de Julio de 2016, el ARRENDATARIO deberá pagar
al ARRENDADOR mensualmente como Renta Adicional la cantidad de US$2,672.98
dólares (Dos mil seiscientos setenta y dos dólares 98/100 moneda de curso legal
en los Estados Unidos de América), más el Impuesto al Valor Agregado que resulte
aplicable al momento de pago, la cual se agregará a la Renta Adicional (mejoras)
actual que asciende a US$8,226.62 (ocho mil doscientos veintiséis dólares 62/100
moneda de curso legal en los Estados Unidos de América) mas el Impuesto al Valor
Agregado.

La Renta Adicional deberá ser pagada junto con la Renta Base y la Cuota de
Mantenimiento, según se definen en el Contrato de Arrendamiento, dentro de los
primeros diez (10) días de cada mes de



Agreement.

Pursuant to the above the parties agree to the following:

CLAUSES:

FIRST. IMPROVEMENTS TO THE LEASED PROPERTY. LESSOR, at LESSEE'S request, will
execute and install a series of improvements in the Leased Property that will
form part of LESSOR'S Additional Improvements, consisting of: (i) the supply of
complementary air conditioning units in Module 1, as detailed in "Exhibit A" of
this Second Addendum; (ii) the supply of air conditioning units in Module 2, as
detailed in "Exhibit B" of this Second Addendum.

SECOND. AMORTIZATION OF THE COST OF LESSOR'S ADDITIONAL IMPROVEMENTS.

The cost of LESSOR’s Additional Improvements requested by LESSEE is the
following: (i) for Module 1, the amount of US$ US$71,919.00 Dollars (Seventy one
thousand nine hundred and nineteen Dollars 00/100 legal currency of the United
States of America) plus the value added tax; (ii) for Module 2, the amount of
US$141,045.00 (one hundred forty one thousand forty five Dollars 00/100 legal
currency of the United States of America) plus the value added tax, which shall
be paid in 114 (one hundred and eleven) monthly installments of Additional Rent,
as itemized in "Exhibit C" of this Second Addendum.

Consequently, as of July 1st, 2016, LESSEE shall pay to LESSOR Additional Rent
in the amount of US$2,672.98 dollars (Two thousand six hundred and seventy two
dollars 98/100, Legal Currency of the United States of America) plus the
corresponding Value Added Tax at the moment of payment, which shall be added to
the current Additional Rent (improvements) of US$8,226.62 (eight thousand two
hundred and twenty six Dollars 62/100 legal currency of the United States of
America) plus value added tax.

Additional Rent shall be paid along with the Base Rent and the Maintenance Fee,
as such terms are defined in the Lease Agreement, within the

 

 

[g201611231717526533847.jpg]

 

 

--------------------------------------------------------------------------------

 

calendario, y serán sujetas a las penalidades por pago tardío establecidas en el
Contrato de Arrendamiento.

TERCERA: En caso de terminación anticipada del Contrato de Arrendamiento, el
Arrendatario deberá pagar junto con el resto de las cantidades adeudadas
conforme al Contrato de Arrendamiento, el saldo de la Renta Adicional pendiente
de pago a la fecha de terminación, en los términos establecidos en el Contrato
de Arrendamiento.

CUARTA. La Garantía descrita en la Cláusula XXVI párrafo N del Contrato de
Arrendamiento se mantiene vigente y efectiva, y es aplicable y extensive al
Contrato de Arrendamiento, mismo que ha sido modificado por este Segundo
Convenio Modificatorio.

QUINTA: Todos los otros términos y condiciones del Contrato de Arrendamiento se
mantendrán y continuarán vigentes y válidos. De conformidad con lo anterior, las
paries aquí acuerdan que este Segundo Convenio Modificatorio modifica únicamente
los derechos y obligaciones aquí descritos y que todos las demás derechos y
obligaciones se mantienen vigentes y sin cambios, por lo que en este instrumento
no existe novación. El Contrato de Arrendamiento regula cualquier cuestión
relativa al arrendamiento que no se encuentren específicamente modificadas en el
presente.

SEXTA: Este documento y el Contrato de Arrendamiento forman parte del mismo como
un solo documento, conteniendo estos las condiciones y promesas realizados entre
las partes, y no deberán ser modificados verbalmente o de ninguna otra manera
más que en un convenio por escrito firmado por los representantes autorizados de
las partes.

SÉPTIMA: Este Segundo Convenio Modificatorio se firma en español e ingles. En
caso de que resultare alguna inconsistencia con respecto a su interpretación, la
versión en español prevalecerá.

OCTAVA: Las partes aquí acuerdan que todo lo relativo a la interpretación y
cumplimiento de este Segundo Convenio Modificatorio y del Contrato de
Arrendamiento se somete expresamente a la ley y a la jurisdictión de los
Juzgados Civiles de la Ciudad de Tijuana, Baja California, renunciando
expresamente a cualquier otra jurisdicción que pudiera ser aplicable por razón
del domicilio presente o futuro, o cualquier otra razón.



first ten (10) days of each calendar month, and will be subject to the late
payment penalties established in the Lease Agreement.

THIRD: In the event of early termination of the Lease Agreement, LESSEE shall
pay together with any other amounts due under the Lease Agreement, the balance
of any Additional Rent that may be pending on the date of termination under the
terms set forth in the Lease Agreement.

FOURTH. The Guaranty described in Clause XXVI paragraph N of the Lease Agreement
remains in full force and effect, and applies and extends to the Lease Agreement
as amended by this Second Addendum.

FIFTH: All other terms and conditions of the Lease Agreement will remain and
continue in full force and effect. Pursuant to foregoing, the parties hereby
agree that this Second Addendum modifies only the rights and obligations herein
described, and all other rights and obligations remain valid and unchanged;
therefore, this document does not cause a novation. The Lease Agreement shall
govern any matter related to the lease which is expressly modified herein.

SIXTH: This document forms a part of the Lease Agreement as one sole document;
they all contain the conditions and promises made between the parties and may
not be modified orally or in any manner, other than by a written agreement
signed by the authorized representatives of the parties.

SEVENTH: This Second Addendum is executed in Spanish and English. In the event
there is any inconsistency with respect to its interpretation, the Spanish
version shall prevail.

EIGHTH. The parties hereunder agree that everything related to the
interpretation and performance of this Second Addendum and the Lease Agreement
is expressly submitted to the law and the jurisdiction of the Civil Courts of
the City of Tijuana, State of Baja California, expressly waiving any other
jurisdiction which may be applicable by reason of their present or future
domiciles, or any other reason.

 

[g201611231717526813848.jpg]

 

--------------------------------------------------------------------------------



 



 

EN VIRTUD DE LO ANTERIOR, este documento es firmado por triplicado en la Ciudad
de Tijuana, Baja California, el día 05 de Mayo de 2016.

 

EL ARRENDADOR:

INDUSTRIAS ASOCIADAS

MAQUILADORAS, S.A. DE C.V.

 

 

C.P. Eduardo Mendoza Larios

Representante Legal

 

EL ARRENDATARIO:

SUNBANK DE MEXICO, S. DE R.L. DE C.V.

 

 

Sr. Frederic Bertrand Joseph Bodin

Representante Legal

 

TESTIGO:

 

 

 

 

 

IN WITNESS WHEREOF this document is signed in triplicate in this City of
Tijuana, Baja California, on this May 5th 2016.

 

LESSOR:

 

INDUSTRIAS ASOCIADAS

MAQUILADORAS, S.A. DE C.V.

 

 

C.P. Eduardo Mendoza Larios

Legal Representative

 

LESSEE:

 

SUNBANK DE MEXICO, S. DE R.L. DE C.V.

 

 

Mr. Frederic Bertrand Joseph Bodin

Legal Representative

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT "C"

ADDITIONAL IMPROVEMENTS

 

1

Additional AC equipment in Module 1

71,919

4

AC in Production area of Module 2

141,045

 

Subtotal

$ 212,964.00

 

*VAT not included

 

 

Value:

$212,964.00

 

i:

0.0222%

Rate

8.0000%

 

n:

114

Term

9.5

 

(i * t):

0.667%

t:

30

 

(l + (I * t))^n:

2.132890005

Rent Commencement

July 2016

 

Factor:

0.531152569

 

 

 

Payment

$2,672.98

 

*VAT not included

 

Monthly Payment #

Date

Balance

Payment to Capital

Interest

Total Payment

1

01-jul-16

$212,964.00

$1,253.22

$1,419.76

$2,672.98

2

01-ago-16

$211,710.78

$1,261.57

$1,411.41

$2,672.98

3

01-sep-16

$210,449.21

$1,269.98

$1,402.99

$2,672.98

4

01-oct-16

$209,179.22

$1,278.45

$1,394.53

$2,672.98

5

01-nov-16

$207,900.77

$1,286.97

$1,386.01

$2,672.98

6

01-dic-16

$206,613.79

$1,295.55

$1,377.43

$2,672.98

7

01-ene-17

$205,318.24

$1,304.19

$1,368.79

$2,672.98

8

01-feb-17

$204,014.05

$1,312.89

$1,360.09

$2,672.98

9

01-mar-17

$202,701.16

$1,321.64

$1,351.34

$2,672.98

10

01-abr-17

$201,379.52

$1,330.45

$1,342.53

$2,672.98

11

01-may-17

$200,049.08

$1,339.32

$1,333.66

$2,672.98

12

01-jun-17

$198,709.76

$1,348.25

$1,324.73

$2,672.98

13

01-jul-17

$197,361.51

$1,357.24

$1,315.74

$2,672.98

14

01-ago-17

$196,004.27

$1,366.28

$1,306.70

$2,672.98

15

01-sep-17

$194,637.99

$1,375.39

$1,297.59

$2,672.98

16

01-oct-17

$193,262.59

$1,384.56

$1,288.42

$2,672.98

17

01-nov-17

$191,878.03

$1,393.79

$1,279.19

$2,672.98

18

01-dic-17

$190,484.24

$1,403.08

$1,269.89

$2,672.98

19

01-ene-18

$189,081.15

$1,412.44

$1,260.54

$2,672.98

20

01-feb-18

$187,666.72

$1,421.85

$1,251.12

$2,672.98

21

01-mar-18

$186,246.86

$1,431.33

$1,241.65

$2,672.98

22

01-abr-18

$184,815.53

$1,440.88

$1,232.10

$2,672.98

23

01-may-18

$163,374.65

$1,450.48

$1,222.50

$2,672.98

24

01-jun-18

$181,924.17

$1,460.15

$1,212.83

$2,672.98

25

01-jul-18

$180,464.02

$1,469.89

$1,203.09

$2,672.98

26

01-ago-18

$178,994.13

$1,479.69

$1,193.29

$2,672.98

27

01-sep-18

$177,514.45

$1,489.55

$1,183.43

$2,672.98

28

01-oct-18

$176,024.90

$1,499.48

$1,173.50

$2,672.98

29

01-nov-18

$174,525.42

$1,509.48

$1,163.50

$2,672.98

30

01-dic-18

$173,015.94

$1,519.54

$1,153.44

$2,672.98

31

01-ene-19

$171,496.40

$1,529.67

$1,143.31

$2,672.98

32

01-feb-19

$169,966.73

$1,539.87

$1,133.11

$2,672.98

33

01-mar-19

$168,426.86

$1,550.13

$1,122.85

$2,672.98

34

01-abr-19

$166.876.73

$1,560.47

$1,112.51

$2,672.98

 

--------------------------------------------------------------------------------

 

35

01-may-19

$165,316.26

$1,570.87

$1,102.11

$2,672.98

36

01-jun-19

$163,745.39

$1,581.34

$1,091.64

$2,672.98

37

01-jul-19

$162,164.04

$1,591.89

$1,081.09

$2,672.98

38

01-aqo-19

$160,572.16

$1,602.50

$1,070.48

$2,672.98

39

01-sep-19

$158,969.66

$1,613.18

$1,059.80

$2,672.98

40

01-oct-19

$157,356.48

$1,623.94

$1,049.04

$2,672.98

41

01-nov-19

$155,732.54

$1,634.76

$1,038.22

$2,672.98

42

01-dic-19

$154,097.78

$1,645.66

$1,027.32

$2,672.98

43

01-ene-20

$152,452.12

$1,656.63

$1,016.35

$2,672.98

44

01-feb-20

$150,795.48

$1,667.68

$1,005.30

$2,672.98

45

01-mar-20

$149,127.81

$1,678.79

$994.19

$2,672.98

46

01-abr-20

$147,449.01

$1,689.99

$982.99

$2,672.98

47

01-may-20

$145,759.03

$1,701.25

$971.73

$2,672.98

48

01-jun-20

$144,057.77

$1,712.59

$960.39

$2,672.98

49

01-jul-20

$142,345.18

$1,724.01

$948.97

$2,672.98

50

01-ago-20

$140,621.17

$1,735.51

$937.47

$2,672.98

51

01-sep-20

$138,885.66

$1,747.08

$925.90

$2,672.98

52

01-oct-20

$137,138.59

$1,758.72

$914.26

$2,672.98

53

01-nov-20

$135,379.87

$1,770.45

$902.53

$2,672.98

54

01-dic-20

$133,609.42

$1,782.25

$890.73

$2,672.98

55

01-ene-21

$131,827.17

$1,794.13

$878.85

$2,672.98

56

01-feb-21

$130,033.04

$1,806.09

$866.89

$2,672.98

57

01-mar-21

$128,226.94

$1,818.13

$854.85

$2,672.98

58

01-abr-21

$126,408.81

$1,830.25

$842.73

$2,672.98

59

01-may-21

$124,578.56

$1,842.46

$830.52

$2,672.98

60

01-jun-2l

$122,736.10

$1,854.74

$818.24

$2,672.98

61

01-jul-21

$120,881.36

$1,867.10

$805.88

$2,672.98

62

01-ago-21

$119,014.26

$1,879.55

$793.43

$2,672.98

63

01-sep-21

$117,134.71

$1,892.08

$780.90

$2,672.98

64

01-oct-21

$115,242.62

$1,904.70

$768.28

$2,672.98

65

01-nov-21

$113,337.93

$1,917.39

$755.59

$2,672.98

66

01-dic-21

$111,420.54

$1,930.18

$742.80

$2,672.98

67

01-ene-22

$109,490.36

$1,943.04

$729.94

$2,672.98

68

01-feb-22

$107,547.32

$1,956.00

$716.98

$2,672.98

69

01-mar-22

$105,591.32

$1,969.04

$703.94

$2,672.98

70

01-abr-22

$103,622.28

$1,982.16

$690.82

$2,672.98

71

01-may-22

$101,640.12

$1,995.38

$677.60

$2,672.98

72

01-jun-22

$99,644.74

$2,008.68

$664.30

$2,672.98

73

01-jul-22

$97,636.06

$2,022.07

$650.91

$2,672.98

74

01-ago-22

$95,613.98

$2,035.55

$637.43

$2,672.98

75

01-sep-22

$93,578.43

$2,049.12

$623.86

$2,672.98

76

01-oct-22

$91,529.31

$2,062.78

$610.20

$2,672.98

77

01-nov-22

$89,466.52

$2,076.54

$596.44

$2,672.98

78

01-dic-22

$87,389.99

$2,090.38

$582.60

$2,672.98

79

01-ene-23

$85,299.61

$2,104.32

$568.66

$2,672.98

80

01-feb-23

$83,195.29

$2,118.34

$554.64

$2,672.98

81

01-mar-23

$81,076.95

$2,132.47

$540.51

$2,672.98

82

01-abr-23

$78,944.48

$2,146.68

$526.30

$2,672.98

83

01-may-23

$76,797.80

$2,160.99

$511.99

$2,672.98

84

01-jun-23

$74,636.80

$2,175.40

$497.58

$2,672.98

85

01-jul-23

$72,461.40

$2,189.90

$483.08

$2,672.98

86

01-ago-23

$70,271.50

$2,204.50

$468.48

$2,672.98

87

01-sep-23

$68,066.99

$2,219.20

$453.78

$2,672.98

88

01-oct-23

$65,847.79

$2,233.99

$438.99

$2,672.98

89

01-nov-23

$63,613.80

$2,248.89

$424.09

$2,672.98

90

01-dic-23

$61,364.91

$2,263.88

$409.10

$2,672.98

91

01-ene-24

$59,101.03

$2,278.97

$394.01

$2,672.98

92

01-feb-24

$56,822.06

$2,294.17

$378.81

$2,672.98

93

01-mar-24

$54,527.89

$2,309.46

$363.52

$2,672.98

94

01-abr-24

$52,218.43

$2,324.86

$348.12

$2,672.98

95

01-may-24

$49,893.58

$2,340.36

$332.62

$2,672.98

96

01-jun-24

$47,553.22

$2,355.96

$317.02

$2,672.98

97

01-jul-24

$45,197.26

$2,371.66

$301.32

$2,672.98

98

01-ago-24

$42,825.60

$2,387.48

$285.50

$2,672.98

99

01-sep-24

$40,438.12

$2,403.39

$269.59

$2,672.98

100

01-oct-24

$38,034.73

$2,419.41

$253.56

$2,672.98

101

01-nov-24

$35,615.32

$2,435.54

$237.44

$2,672.98

102

01-dic-24

$33,179.77

$2,451.78

$221.20

$2,672.98

 

--------------------------------------------------------------------------------

 

103

01-ene-25

$30,727.99

$2,468.13

$204.85

$2,672.98

104

01-feb-25

$28,259.86

$2,484.58

$188.40

$2,672.98

105

01-mar-25

$25,775.28

$2,501.14

$171.84

$2,672.98

106

01-abr-25

$23,274.14

$2,517.82

$155.16

$2,672.98

107

01-may-25

$20,756.32

$2,534.60

$138.38

$2,672.98

108

01-jun-25

$18,221.72

$2,551.50

$121.48

$2,672.98

109

01-iul-25

$15,670.21

$2,568.51

$104.47

$2,672.98

110

01-ago-25

$13,101.70

$2,585.63

$87.34

$2,672.98

111

01-sep-25

$10,516.07

$2,602.87

$70.11

$2,672.98

112

01-oct-25

$7,913.20

$2,620.22

$52.75

$2,672.98

113

01-nov-25

$5,292.97

$2,637.69

$35.29

$2,672.98

114

01-dic-25

$2,655.28

$2,655.28

$17.70

$2,672.98

 

 

 

$212,964.00

$91,755.68

 

 

*VAT not included

 

Note: Monthly payments to be performed in advanced along with the base rent
during the first days of each month. VAT subject to change due to federal
government policies

 

 

--------------------------------------------------------------------------------

 

A/C IN MODULE B OF DUNA BUILDING

 

PART

DESCRIPTION

unit

QUANTITY

AMOUNT

1.

EQUIPMENT

 

 

 

1.1

Air conditioning package unit, TRANE Brand, 25.00 Tons. Capacity, 460/3/60,
R-410a. Mod. TSD300F4ROAOOOO.

PCS

6

$80,796

2.

ELECTROMECHANICAL INSTALLATIONS

 

 

 

2.1

Material & Labor for package units installation, including:

 

 

 

 

* Metalic structural secondary reinforcement.

 

 

 

 

* Roof Curb Base on Cover

 

 

 

 

* Sicafíex based sealings

 

 

 

 

* Main ducts installation.

 

 

 

 

* Thermostats. Model: PRO 5000, 2 stations

 

 

 

 

* Electrical connections (1.00 Mt. distance).

 

 

 

 

* Water drains for condensation, to nearest downspout

 

 

 

 

* Internal & external flashings.

 

 

 

 

* Perforation on sheet cover and glass fiber pad

LOT

6

$14,700

3.

INTERNAL AIR DISTRIBUTION

 

 

 

3.1

Rigid ducts for supply & return air, ducts connection to units "fiber glass
insulation with kraft paper & aluminum foil", hanging based endless rod and
galvanized unistrut

LOT

6

$8,700

3.2

Bernner inflatable duct, class 12,000, fire retardant & explosion resistance,
including hanging & supports accessories, 30" Dia. X 141' Feet Long

LOT

6

$11,799

3.3

Metal air Return air 40" x

20", Brand: Tru Aire, Model: 290.

PCS

18

$4,050

3.4

Electrical Items Electric Feeder per Equipment is 3,500 dlls

 

 

21,000

SUBTOTAL

 

 

 

US $ 141,045

 

 

Note:

Price does not include VAT.

Completion Time: 8 weeks

Warranty: One Year on Materials & Labor.

 

 

 

--------------------------------------------------------------------------------

 

A/C COMPLEMENTARlO DEL MODULO 1 DE SUNBANK

 

PART

DESCRIPTION

UNIT

QUANTITY

AMOUNT

1.

EQUIPMENT

 

 

 

1.1

Air conditioning package unit, TRANE Brand, 25.00 Tons. Capacity, 460/3/60,
R-410a. Mod. TSD300F4R0A0000.

PCS

3

$40,398

2.

ELECTROMECHANICAL INSTALLATIONS

 

 

 

2.1

Material & Labor for package units installation, including:

 

 

 

 

* Metalic structural secondary reinforcement.

 

 

 

 

* Roof Curb Base on Cover

 

 

 

 

* Sicafíex based sea lings

 

 

 

 

* Main ducts installation.

 

 

 

 

* Thermostats. Model: PRO 5000, 2 stations

 

 

 

 

* Electrical connections (1.00 Mt. distance).

 

 

 

 

* Water drains for condensation, to nearest downspout

 

 

 

 

* Internal & external flashings.

 

 

 

 

* Perforation on sheet cover and  glass fiber pad

LOT

3

$7,350

3.

INTERNAL AIR DISTRIBUTION

 

 

 

3.1

Rigid ducts for supply & return air, ducts connection to units "fiber glass
insulation with kraft paper & aluminum foil", hanging based endless rod and
galvanized unistrut

LOT

3

$4,350

3.2

Bernner inflatable duct,  class 12,000, fire retardant & explosion resistance,
including hanging & supports accessories, 30" Dia. X 141’ Feet Long

LOT

3

$7,296

3.3

Metal air Return air 40" x 20",
Brand: Tru Aire,
Model: 290.

PCS

9

$2,025

3.4

Electrical Items Electric Feeder per Equipment is 3,500 dlls

 

 

10,500

TOTAL

 

 

 

US $ 71,919

 

Note:

 

Price does not include VAT.

Completion Time: 6 weeks

Warranty: One Year on Materials & Labor.

 

 

 

 

--------------------------------------------------------------------------------

 

TERCER CONVENIO MODIFICATORIO al Contrato de Arrendamiento que celebran por una
parte INDUSTRIAS ASOCIADAS MAQUILADORAS S.A. DE C.V., de aqui en adelante
descrito como el "ARRENDADOR", representado por el Sr. Eduardo Mendoza Larios, y
SUNBANK DE MEXICO, S. DE R.L. DE C.V., de aqui en adelante referido como el
"ARRENDATARIO", representado por su representante legal, Sr. Frederic Bertrand
Joseph Bodin, en los términos de las siguientes declaraciones y cláusulas:

DECLARACIONES:

Las partes declaran:

I.Que el ARRENDADOR y el ARRENDATARIO celebraron un Contrato de Arrendamiento
fechado el 1 de  Septiembre  del 2015 (en lo sucesivo el "Contrato de
Arrendamiento"), en el cual el ARRENDADOR arrendó al ARRENDATARIO la
Propiedad  Arrendada,  según  se  define  en  el Contrato de Arrendamiento. Los
términos definidos en el Contrato de Arrendamiento tendrán el mismo significado
en el presente convenio.

II.Que con fecha 19 de septiembre de 2015, celebraron  el  Primer Convenio
Modificatorio al Contrato de Arrendamiento a través del cual se
añadió  el  domicilio  y  clave  catastral  de  la Propiedad Arrendada, y el
Anexo "F" y la cuota de mantenimiento fueron modificados.

III.Que en fecha 14 de abril de 2016, celebraron un Segundo Convenio
Modificatorio al Contrato de Arrendamiento a través del cual se agregaron
mejoras  adicionales  solicitadas  por  el ARRENDATARIO, con un costo por el
Modulo 1, por la cantidad de US$71,919.00 dólares, más IVA  y por  el Modulo 2,
la cantidad de US$141,045.00 dólares, más IVA.

IV.Que es  su  voluntad  celebrar este  Tercer
Convenio  Modificatorio  al  Contrato  de
Arrendamiento  con  el  objeto  de  agregar  la siguiente Mejora: (i)
Instalaciones Eléctricas para transformador del Modulo 2, de conformidad a lo
establecido en el "ANEXO A" que se agrega al presente instrumento legal.

V.Que mutuamente tienen reconocida la personalidad  en  los términos
del  Contrato de Arrendamiento que es materia de modificación.

VII. Que conocen el alcance de las modificaciones al Contrato de Arrendamiento y
ambas tienen la capacidad juridica para cumplir con ellas, por lo que no tienen
inconveniente en suscribir el



THIRD ADDENDUM to the Lease Agreement entered into by and between INDUSTRIAS
ASOCIADAS MAQUILADORAS S.A. DE C.V., hereinafter referred to as "LESSOR",
represented by Mr. Eduardo Mendoza Larios, and SUNBANK DE MEXICO, S. DE R.L. DE
C.V., hereinafter referred to as "LESSEE", represented by its legal
representative, Mr. Frederic Bertrand Joseph Bodin, pursuant to the following
recitals and clauses:

RECITALS:

The parties declare:

I.That LESSOR and the LESSEE have entered into a Lease Agreement dated September
1, 2015, (hereinafter referred to as the "Lease
Agreement"),  whereby  LESSOR  leased  to LESSEE the Leased Property, as such
term is defined in the Lease Agreement. The defined terms of the Lease Agreement
shall have the same meaning in this addendum.

II.That on September 19th, 2015, the parties executed a First Addendum where the
address and cadastral number of the Leased Property were added, and Exhibit "F"
and the maintenance fee were modified.

III.That on April 14th, 2016, the parties executed
a  Second  Addendum  where  certain improvements were added  as requested  by
LESSEE, with a cost for Module 1, the amount of US$71,919.00 dollars, plus value
added tax; and  for  Module  2, the  amount  of US$141,045.00 dollars plus value
added tax.

IV.That is their intention to enter into this Third Addendum to the Lease
Agreement with the objective of adding an Additional Improvement consisting of:
(i) Electrical  Installations  for Transformer in Module 2, according to
"EXHIBIT A", attached to this legal instrument.

V.That each other have recognized their legal representation in
the  terms  of  the  Lease Agreement that is amended under the terms set forth
herein.

VII. They understand the scope of the amendments to the Lease Agreement and both
parties have the legal capacity to perform them, so they have no impediment in
executing this

[g201611231717531633849.jpg]

 



--------------------------------------------------------------------------------



 

presente convenio.

En consideración de lo anterior, las partes acuerdan las siguientes:

C L A U S U L A S:

PRIMERA. MEJORAS A LA PROPIEDAD ARRENDADA. El ARRENDADOR, a solicitud del
ARRENDATARIO ejecutará e instalará una serie de mejoras en la Propiedad
Arrendada que formarán parte de las Mejoras Adicionales del ARRENDADOR, mismas
que consisten en: (i) Instalaciones Eléctricas para Transformador en el Modulo
2, de conformidad a lo establecido en el "ANEXO A", que se agrega al presente
instrumento legal.

SEGUNDA. AMORTIZACIÓN DEL COSTO DE LAS MEJORAS ADICIONALES DEL ARRENDADOR.

El costo de las Mejoras Adicionales del ARRENDADOR solicitadas por el
ARRENDATARIO es el siguiente: (i) la cantidad de US$65,395.00 dólares (Sesenta y
cinco mil trescientos noventa y cinco dólares 00/100 moneda de curso legal en
los Estados Unidos de América) mas el impuesto al valor agregado, cuyo pago será
a través de 114 (ciento catorce) amortizaciones mensuales de Renta Adicional,
según describe en el "Anexo B" del presente Tercer Convenio Modificatorio.

Consecuentemente, a partir del 1 de Julio de 2016, el ARRENDATARIO deberá pagar
al ARRENDADOR (mejoras) mensualmente como Renta Adicional la cantidad de US$
820.79 dólares (ochocientos veinte dólares 79/100 moneda de curso legal en los
Estados Unidos de América), más el Impuesto al Valor Agregado que resulte
aplicable al momento de pago. Esta cantidad se agregará a la cantidad de
US$2,672.98 dólares (Dos mil seiscientos setenta y dos dolares 98/100 moneda de
curso legal en los Estados Unidos de América), más el Impuesto al Valor Agregado
que resulte aplicable al momento de pago que por concepto de Renta Adicional
(mejoras) de acuerdo a lo estipulado en el Segundo Convenio Modificatorio,
"Anexo C"; asl como la cantidad de US$8,226.62 (ocho mil doscientos veintiséis
dólares 62/100 moneda de curso legal en los Estados Unidos de América) mas el
Impuesto al Valor Agregado por las Renta Adicional de las mejoras estipuladas en
el Contrato de Arrendamiento e identificado como "Anexo F".

La Renta Adicional deberá ser pagada junto con la Renta Base y la Cuota de
Mantenimiento, segun se



Agreement.

Pursuant to the above the parties agree to the following:

C L A U S E S:

FIRST. IMPROVEMENTS TO THE LEASED PROPERTY. LESSOR, at LESSEE's request, will
execute and install a series of improvements in the Leased Property that will
form part of LESSOR's Additional Improvements, consisting of: (i) Electrical
Installations for transformer in Module 2, as detailed in "Exhibit A", of this
Legal Instrument.

SECOND. AMORTIZATION OF THE COST OF LESSOR'S ADDITIONAL IMPROVEMENTS.

The cost of LESSOR's Additional Improvements requested by LESSEE is the
following: (i) the amount of. US$65,395.00 Dollars (Sixty five thousand three
hundred ninety five dollars 00/100 legal currency of the United States of
America) plus the value added tax, which shall be paid in 114 (one hundred and
fourteen) monthly installments of Additional Rent, as itemized in "Exhibit B" of
this Tercer Addendum.

Consequently, as of July 1st, 2016, LESSEE shall pay to LESSOR Additional Rent
(improvements) in the amount of US$ 820.79 dollars (eight hundred and twenty
79//100, Legal Currency of the United States of America) plus the corresponding
Value Added Tax at the moment of payment. This amount will be added to the
amount of US$2,672.98 dollars (Two thousand six hundred and seventy two dollars
98/100, Legal Currency of the United States of America) plus the corresponding
Value Added Tax at the moment of payment for the Additional Rent (improvernents)
according to what is stated in the Second Addendum "Exhibit C"; as well as the
amount of US$8,226.62 (eight thousand two hundred and twenty six Dollars 62/100
legal currency of the United States of America) plus value added tax for the
Additional Rent (improvements) stated in the Lease Agreement and detailed in
"Exhibit F".

Additional Rent shall be paid along with the Base Rent and the Maintenance Fee,
as such terms

[g201611231717532733850.jpg]

 



--------------------------------------------------------------------------------



 

definen en el Contrato de Arrendamiento, dentro de los primeros diez (10) dias
de cada mes de calendario, y serán sujetas a las penalidades por pago tardío
establecidas en el Contrato de Arrendamiento.

TERCERA: En caso de terminación anticipada del Contrato de Arrendamiento, el
Arrendatario deberá pagar junto con el resto de las cantidades adeudadas
conforme al Contrato de Arrendamiento, el saldo de la Renta Adicional pendiente
de pago a la fecha de terminación, en los términos establecidos en el Contrato
de Arrendamiento.

CUARTA. La Garantia descrita en la Cláusula XXVI párrafo N del Contrato de
Arrendamiento se mantiene vigente y efectiva, y es aplicable y extensiva al
Contrato de Arrendamiento, mismo que ha sido modificado por este Tercer Convenio
Modificatorio.

QUINTA: Todos los otros términos y condiciones del Contrato de Arrendamiento se
mantendrán y continuarán vigentes y válidos. De conformidad con lo anterior, las
partes aquí acuerdan que este Tercer Convenio Modificatorio modifica únicamente
los derechos y obligaciones aquí descritos y que todos las demás derechos y
obligaciones se mantienen vigentes y sin cambios, por lo que en este instrumento
no existe novación. El Contrato de Arrendamiento regula cualquier cuestión
relativa al arrendamiento que no se encuentren especificamente modificadas en el
presente.

SEXTA: Este documento y el Contrato de Arrendamiento forman parte del mismo como
un solo documento, conteniendo estos las condiciones y promesas realizados entre
las partes, y no deberán ser modificados verbalmente o de ninguna otra manera
más que en un convenio por escrito firmado por los representantes autorizados de
las partes.

SÉPTIMA: Este Tercer Convenio Modificatorio se firma en español e ingles. En
caso de que resultare alguna inconsistencia con respecto a su interpretación, la
versión en español prevalecerá.

OCTAVA: Las partes aquí acuerdan que todo lo relativo a la interpretación y
cumplimiento de este Tercer Convenio Modificatorio y del Contrato de
Arrendamiento se somete expresamente a la ley y a la jurisdicción de los
Juzgados Civiles de la Ciudad de Tijuana, Baja California, renunciando
expresamente a cualquier otra jurisdicción que pudiera ser aplicable por razón
del domicilio presente o futuro, o cualquier otra razón.

EN VIRTUD DE LO ANTERIOR, este documento



are defined in the Lease Agreement, within the first ten (10) days of each
calendar month, and will be subject to the late payment penalties established in
the Lease Agreement.

THIRD: In the event of early termination of the Lease Agreement, LESSEE shall
pay together with any other amounts due under the Lease Agreement, the balance
of any Additional Rent that may be pending on the date of termination, under the
terms set forth in the Lease Agreement.

FOURTH. The Guaranty described in Clause XXVI paragraph N of the Lease Agreement
remains in full force and effect, and applies and extends to the Lease Agreement
as amended by this Third Addendum.

FIFTH: All other terms and conditions of the Lease Agreement will remain and
continue in full force and effect. Pursuant to foregoing, the parties hereby
agree that this Third Addendum modifies only the rights and obligations herein
described, and all other rights and obligations remain valid and unchanged;
therefore, this document does not cause a novation. The Lease Agreement shall
govern any matter related to the lease which is expressly modified herein.

SIXTH: This document forms a part of the Lease Agreement as one sole document;
they all contain the conditions and promises made between the parties and may
not be modified orally or in any manner, other than by a written agreement
signed by the authorized representatives of the parties.

SEVENTH: This Third Addendum is executed in Spanish and English. In the event
there is any inconsistency with respect to its interpretation, the Spanish
version shall prevail.

EIGHTH. The parties hereunder agree that everything related
to  the  interpretation and performance of this Third Addendum and the n Lease
Agreement is expressly submitted to the law and the jurisdiction of the Civil
Courts of the City of Tijuana, State of Baja California, expressly waiving  any
other jurisdiction which  may be applicable by reason of their present or future
domiciles, or any other reason.

IN WITNESS WHEREOF this document is signed

[g201611231717532853851.jpg]

 



--------------------------------------------------------------------------------



 

es firmado por triplicado en la Ciudad de Tijuana, Baja California, el día 23 de
Mayo de 2016.

 

EL ARRENDADOR:

INDUSTRIAS ASOCIADAS

MAQUILADORAS, S.A. DE C.V.

 

 

C.P. Eduardo Mendoza Larios

Representante Legal

 

EL ARRENDATARIO:

SUNBANK DE MEXICO, S. DE R.L. DE C.V.

 

 

Sr. Frederic Bertrand Joseph Bodin

Representante Legal

 

TESTIGO:

 

 

 

 

 



in triplicate in this City of Tijuana, Baja California, on this May 23rd, 2016.

 

LESSOR:

INDUSTRIAS ASOCIADAS

MAQUILADORAS, S.A. DE C.V.

 

 

C.P. Eduardo Mendoza Larios

Legal Representative

 

LESSEE:

SUNBANK DE MEXICO, S. DE R.L. DE C.V.

 

 

Mr. Frederic Bertrand Joseph Bodin

Legal Representative

 

WITNESS:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

INSTALACIONES ELECTRICAS PARA TRANSFORMADOR DEL MODULO 2

 

ITEM

DESCRIPTION

UNIT

QUANTITY

AMOUNT

1.

Suministro de materiales y mano de obra para realizar instalación de subestación
eléctrica de 1000 KVA 13,200-480/277 volts tipo pedestal. Incluye:

LOTE

1

$ 19,800

*

-Instalacón de poste de concrete de 12 metros para transición aéreo subterránea.

-Instalación de interruptor tripolar en aire Inertia para 15 KV.

-Instalación de cuchillas portafusibles de 100 amperes, fusibles de listón de 60
amperes y apartarrayos.

-Instalación de aisladores de suspensión, crucetas metálicas, herrajes y
accesorios de fijacón y conexión.

-Instalación de circuito alimentador en media tensión con cables de potencia
XLP, 15 KV.

-Instalación de 3 mufas contráctiles en frío para cable de potencia.

-Instalación de 3 terminales tipo codo para cable de potencia.

-Instalación de 3 adaptadores de tierra para cable de potencia.

-Instalación de 3 boquillas tipo inserto para 15 KV en transformador.

-Instalación de transformador trifásico tipo pedestal de 1000 KVA, 13200-480/277
volts (Suministrado por Esterline).

-Suministro de brocal y tapa para registro.

-Instalación de red de tierras.

 

 

 

2.

Suministro de materiales y mano de obra para realizar instalación de base de
medición M-10, trifásica, 220/127 volts, Incluye:

LOTE

1

$13,970

*

-Elaboración de zanja en tierra para introducir canalización subterránea desde
transformador.

-Instalación de canalización a base de tubería PVC.

-Instalación de gabinete metálico M-10, autosoportado.

-Instalación y conexion de base de medición de 13 navajas con espacio para block
de pruebas.

-Instalación y conexión de block de pruebas.

-Instalación de cableado de alimentador desde transformador hasta interrupter
principal para una capacidad de 1200 amperes.

-Conexion a red de tierras.

 

 

 

[g201611231717533383852.jpg]

 

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

3

Suministro de materiales y mano de obra para la instalación de tablero de
distribución autosoportado con interruptor principal de 1200 amperes, 480/277
volts, en área de almacén. Incluye:

LOTE

1

$16,148

*

-Instalación de canalización metálica para interconectar tablero autosoportado
con gabinete de base de medición.

-Instalación de tablero autosoportado de distribución tipo combo con interruptor
principal de 1200 amperes con protección de falla a tierra y sección de
distribución tipo I-Line, marca Square D.

 

 

 

4

Elaboración de proyecto eléctrico de subestación, suministro de certificado de
verificación (UVIE) en media tensión y elaboración de tramites ante CFE para
contratación de energía.

LOTE

1

$6,490

5

Suministro de materiales y mano de obra para elaboración obra civil, Incluye :

LOTE

1

$8,987

 

-Construcción de registro con muros de block.

-Afine y compactación de plataforma.

-Colado de plataforma de 15 cms de espesor.

-Base de concreto para transformador y canaleta contra derrames de aceite y
tapaderas metalicas.

-Excavaciones en tierra, demolición de banqueta de concreto y perforación en
muro de concreto.

 

 

 

 

SUBTOTAL

 

 

$65,395

 

Nota:

*

No incluye IVA

*

Precios en Dólares

*

Tiempo de entrega de tablero e interruptores: Inmediato, salvo previa venta.

*

Precios sujeto a cambios sin previo aviso.

*

No se incluye suministro de transformador de 1,000 KVAS

*

Se requiere que el transformador suministrado por el cliente contenga reporte de
pruebas solicitado por CFE

*

No se incluye pagos a CFE o ningún tipo de derechos a esta dependencia.

*

No se incluye certificado de verificación (UVIE) para instalaciones eléctricas
de maquinaria de producción.

*

Trabajos adicionales se cobran por separado.

 

 

 

[g201611231717538833853.jpg]

 

--------------------------------------------------------------------------------



 

EXHIBIT "B"

ADDITIONAL IMPROVEMENTS

 

1

Electric Installations for Transformer in Module 2

$ 65,395

 

Subtotal

$ 65,395

 

*VAT not included

 

 

Value:

$65,395.00

 

i:

0.0222%

Rate

8.0000%

 

n:

114

Term

9.5

 

(i * t):

0.667%

t:

30

 

(l+(i * t))^n:

2.132890005

Rent Commencement

July 2016

 

Factor:

0.531152569

 

 

 

Payment

$820.79

*VAT not included

 

 

 

 

 

 

Monthly Payment*

Date

Balance

Payment to Capital

Interest

Total Payment

1

01-jul-16

$65,395.00

$384.83

$435.97

$820.79

2

01-ago-16

$65,010.17

$387.39

$433.40

$820.79

3

01-sep-16

$64,622.78

$389.98

$430.82

S820.79

4

01-oct-16

$64,232 81

$392.57

$428.22

$820.79

5

01-nov-16

$63,840.23

$395.19

$425.60

$820.79

6

01-dic-16

$63,445.04

$397 83

$422 97

$820.79

7

01-ene-17

$63,047.21

$400.48

$420.31

$820.79

8

01-feb-17

$62,646.73

$403.15

$417.64

$820.79

9

01-mar-17

$62,243.58

$405.84

$414.96

$820.79

10

01-abr-17

$61,837.75

$408.54

$412.25

$820.79

11

01-may-17

$61,429.21

$411.27

$409.53

$820.79

12

01-jun-17

$61,017.94

$414.01

$406.79

$820.79

13

01-jul-17

$60,603.93

$416.77

$404.03

$820.79

14

01-ago-17

$60,187.16

$419.55

$401.25

$820.79

15

01-sep-17

$59,767.62

$422.34

$398.45

$820.79

16

01-oct-17

$59,345.28

$425.16

$395.64

$820.79

17

01-nov-l7

$58,920.12

$427.99

$392.80

$820.79

18

01-dic-17

$58,492.12

$430.85

$389.95

$820.79

19

01-ene-18

$58,061.28

$433.72

$387.08

$820.79

20

01-feb-18

$57,627.56

$436.61

$384.18

$820.79

21

01-mar-18

$57,190.95

$439.52

$381.27

$820.79

22

01-abr-18

$56,751.43

$442.45

$378.34

$820.79

23

01-may-18

$56,308.98

$445.40

$375.39

$820.79

24

01-jun-18

$55,863.58

$448.37

$372.42

$820.79

25

01-jul-18

$55,415.21

$451.36

$369.43

$820.79

26

01-ago-18

$54,963.85

$454.37

$366.43

$820.79

27

01-sep-18

$54,509 48

$457.40

$363.40

$820.79

28

01-oct-18

$54,052.08

$460.45

$360.35

$820.79

29

01-nov-18

$53,591.64

$463.52

$357.28

$820.79

30

01-dic-18

$53,128.12

$466.61

$354.19

$820.79

31

01-ene-19

$52,661.52

$469.72

$351.08

$820.79

32

01-feb-19

$52,191.80

$472.85

$347.95

$820.79

33

01-mar-19

$51,718.95

$476.00

$344.79

$820.79

34

01-abr-19

$51,242.95

$479.17

$341.62

$820.79

35

01-may-19

$50,763.78

$482.37

$338.43

$820.79

36

01-iun-19

$50,281.41

$485.58

$335.21

$820.79

[g201611231717539933854.jpg]



 

--------------------------------------------------------------------------------



 

37

01-jul-19

$49,795.82

$488.82

$331.97

$820.79

38

01-ago-19

$49,307.00

$492.08

$328.71

$820.79

39

01-sep-19

$48,814.92

$495.36

$325.43

$820.79

40

01-oct-19

$48,319.56

$498.66

$322.13

$820.79

41

01-nov-19

$47,820.90

$501.99

$318.81

$820.79

42

01-dic-19

$47,318.91

$505.33

$315.46

$820.79

43

01-ene-20

$46,813.57

$508,70

$312.09

$820.79

44

01-feb-20

$46,304.87

$512.09

$308.70

$820.79

45

01-mar-20

$45,792.78

$515.51

$305.29

$820.79

46

01-abr-20

$45,277.27

$518.95

$301.85

$820.79

47

01-may-20

$44,758.32

$522.40

$298.39

$820.79

48

01-iun-20

$44,235.92

$525.89

$294.91

$820.79

49

01-jul-20

$43,710.03

$529.39

$291.40

$820.79

50

01-ago-20

$43,180.64

$532.92

$287.87

$820.79

51

01-sep-20

$42,647.71

$536.48

$284.32

$820.79

52

01-oct-20

$42,111.24

$540.05

$280.74

$820.79

53

01-nov-20

341,571.19

$543.65

$277.14

$820.79

54

01-dic-20

$41,027.53

$547.28

$273.52

$820.79

55

01-ene-21

$40,480.26

$550.93

$269.87

$820.79

56

01-feb-21

$39,929.33

$554.60

$266.20

$820.79

57

01-mar-21

$39,374.73

$558.30

$262.50

$820,79

58

01-abr-21

$38,816.44

$562.02

$258.78

$820.79

59

01-mar-21

$38,254.42

$565.76

$255.03

$820.79

60

01-jun-21

$37,688.66

$569.54

$251.26

$820,79

61

01-jul-21

$37,119.12

$573.33

$247.46

$820.79

62

01-ago-21

$36,545.79

$577.16

$243.64

$820.79

63

01-sep-21

$35,968.63

$581.00

$239.79

$820.79

64

01-oct-21

$35,387.63

$584.88

$235.92

$820.79

65

01-nov-21

$34,802.75

$588.78

$232.02

$820.79

66

01-dic-21

$34,213.98

$592.70

$228.09

$820.79

67

01-ene-22

$33,621.28

$596.65

$224.14

$820.79

68

01-feb-22

$33,024.63

$600.63

$220.16

$820.79

69

01-mar-22

$32,424.00

$604.63

$216.16

$820.79

70

01-abr-22

$31,819.36

$608.66

$212.13

$820.79

71

01-may-22

$31,210.70

$612.72

$208.07

$820.79

72

01-jun-22

$30,597.98

$616.81

$203.99

S820.79

73

01-jul-22

$29,981.17

$620.92

$199.87

$820.79

74

01-ago-22

$29,360.25

$625.06

$195.74

$820.79

75

01-sep-22

$28,735.19

$629.23

$191.57

$820.79

76

01-oct-22

$28,105.97

$633.42

$187.37

$820.79

77

01-nov-22

$27,472.55

$637.64

$183.15

$820.79

78

01-dic-22

$26,834.90

$641.89

$178.90

$820.79

79

01-ene-23

$26,193.01

$646.17

$174.62

$820.79

80

01-feb-23

$25,546.83

$650.48

$170.31

$820.79

81

01-mar-23

$24,896.35

$654.82

$165.98

$820.79

82

01-abr-23

$24,241.53

$659.18

$161.61

$820.79

83

01-may-23

$23,582.35

$663.58

$157.22

$820.79

84

01-jun-23

$22,918.77

$668.00

$152.79

$820.79

85

01-jul-23

$22,250.77

$672.46

$148.34

$820.79

86

01-ago-23

$21,578.32

$676.94

$143.86

$820.79

87

01-sep-23

$20,901.38

$681.45

$139.34

$820.79

88

01-oct-23

$20,219.93

$685.99

$134.80

$820.79

89

01-nov-23

$19,533.93

$690.57

$130.23

$820.79

90

01-dic-23

£18,843.37

$695.17

$125.62

$820.79

91

01-ene-24

$18,148.19

$699.81

$120.99

$820.79

92

01-feb-24

$17,448.39

$704.47

$116.32

$820.79

93

01-mar-24

$16,743.92

$709.17

$111.63

$820.79

94

01-abr-24

$16,034.75

$713,90

$106.90

$820.79

95

01-may-24

$15,320.85

$718.65

$102.14

$820.79

96

01-jun-24

$14,602.20

$723.45

$97.35

$820.79

97

01-jul-24

$13,878.75

$728.27

$92.53

$820.79

98

01-ago-24

$13,150.49

$733.12

$87.67

$820.79

99

01-sep-24

$12,417.36

$738.01

$82.78

$820.79

100

01-oct-24

$11.679.35

$742.93

$77.86

$820.79

101

01-nov-24

$10,936,42

$747.88

$72.91

$820.79

102

01-dic-24

$10,188,54

$752.87

$67.92

$820.79

103

01-ene-25

$9,435.66

$757.89

$62.90

$820.79

104

01-feb-25

$8,677.78

$762.94

$57.85

$820.79

[g201611231717541433855.jpg]

 

--------------------------------------------------------------------------------



 

 

105

01-mar-25

$7,914.83

$768.03

$52.77

$820.79

106

01-abr-25

$7,146.81

$773.15

$47.65

$820.79

107

01-may-25

$6,373.66

$778.30

$42.49

$820.79

108

01-jun-25

$5,595.35

$783.49

$37.30

$820.79

109

01-jul-25

$4,811.86

$788.71

$32.08

$820.79

110

01-ago-25

$4,023.15

$793.97

$26.82

$820.79

111

01-sep-25

$3,229.18

$799.27

$21.53

$820.79

112

01-oct-25

$2,429.91

$804.59

$16.20

$820.79

113

01-nov-25

$1,625.32

$809.96

$10.84

$820.79

114

01-dic-25

$815.36

$815.36

$5.44

$820.79

 

 

 

$65,395.00

$28,175.48

 

 

*VAT not included

 

Note: Monthly payments to be performed in advanced along with the base rent
during the first days of each month .VAT subject to change due to federal
government policies

 

[g201611231717541893856.jpg]

 